EXHIBIT 10.1

 

EXECUTION VERSION

 

 

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of

 

November 4, 2010

 

among

 

ANTERO RESOURCES CORPORATION,
ANTERO RESOURCES PICEANCE CORPORATION,
ANTERO RESOURCES PIPELINE CORPORATION and
ANTERO RESOURCES APPALACHIAN CORPORATION,
as Borrowers,

 

CERTAIN SUBSIDIARIES OF BORROWERS,
as Guarantors,

 

THE LENDERS PARTY HERETO,

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,

 

WELLS FARGO BANK, N.A.,
as Syndication Agent,

 

and

 

BANK OF SCOTLAND plc, UNION BANK, N.A., CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK, BNP PARIBAS

AND DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Co-Documentation Agents

 

 

Senior Secured Credit Facility

 

 

J.P. MORGAN SECURITIES LLC and WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Bookrunners

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS

1

 

 

 

Section 1.01

Defined Terms

1

Section 1.02

Types of Loans and Borrowings

27

Section 1.03

Terms Generally

27

Section 1.04

Accounting Terms; GAAP

28

Section 1.05

Oil and Gas Definitions

28

Section 1.06

Time of Day

28

 

 

 

ARTICLE II

THE CREDITS

28

 

 

 

Section 2.01

Commitments

28

Section 2.02

Termination of the Aggregate Commitment and Reduction of the Maximum Facility
Amount

29

Section 2.03

[Reserved]

29

Section 2.04

Loans and Borrowings

29

Section 2.05

Requests for Borrowings

30

Section 2.06

Letters of Credit

31

Section 2.07

Funding of Borrowings

35

Section 2.08

Interest Elections

36

Section 2.09

Repayment of Loans; Evidence of Debt

37

Section 2.10

Optional Prepayment of Loans

38

Section 2.11

Mandatory Prepayment of Loans

38

Section 2.12

Fees

40

Section 2.13

Interest

41

Section 2.14

Alternate Rate of Interest

42

Section 2.15

Increased Costs

42

Section 2.16

Break Funding Payments

44

Section 2.17

Taxes

44

Section 2.18

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

46

Section 2.19

Mitigation Obligations; Replacement of Lenders

48

Section 2.20

Borrower Representative

49

Section 2.21

Joint and Several Liability

49

Section 2.22

Defaulting Lenders

50

 

 

 

ARTICLE III

BORROWING BASE

51

 

 

 

Section 3.01

Initial Borrowing Base

51

Section 3.02

Reserve Report

52

Section 3.03

Scheduled Redeterminations of the Borrowing Base; Procedures and Standards

52

Section 3.04

Special Redeterminations

53

Section 3.05

Notice of Redetermination

53

Section 3.06

Additional Reductions in Borrowing Base

53

 

 

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

54

 

 

 

Section 4.01

Organization; Powers

54

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 4.02

Authorization; Enforceability

54

Section 4.03

Governmental Approvals; No Conflicts

54

Section 4.04

Financial Condition; No Material Adverse Change

54

Section 4.05

Intellectual Property

55

Section 4.06

Litigation and Environmental Matters

55

Section 4.07

Compliance with Laws and Agreements

55

Section 4.08

Investment Company Status

55

Section 4.09

Taxes

55

Section 4.10

ERISA

56

Section 4.11

Disclosure

56

Section 4.12

Labor Matters

56

Section 4.13

Capitalization

56

Section 4.14

Margin Stock

56

Section 4.15

Title to Properties; Licenses

57

Section 4.16

Insurance

57

Section 4.17

Solvency

57

Section 4.18

Leases and Contracts; Performance of Obligations

58

Section 4.19

Sale of Production

58

Section 4.20

Operation of Oil and Gas Interests

59

Section 4.21

Ad Valorem and Severance Taxes; Title Litigation

59

 

 

 

ARTICLE V

CONDITIONS

59

 

 

 

Section 5.01

Effective Date

59

Section 5.02

Each Credit Event

62

 

 

 

ARTICLE VI

AFFIRMATIVE COVENANTS

62

 

 

 

Section 6.01

Financial Statements; Other Information

62

Section 6.02

Notices of Material Events

65

Section 6.03

Existence; Conduct of Business

65

Section 6.04

Payment of Obligations

66

Section 6.05

Maintenance of Properties; Insurance

66

Section 6.06

Books and Records; Inspection Rights

66

Section 6.07

Compliance with Laws

67

Section 6.08

Use of Proceeds and Letters of Credit

67

Section 6.09

Security

67

Section 6.10

Title Data

67

Section 6.11

Operation of Oil and Gas Interests

67

Section 6.12

Restricted Subsidiaries

68

Section 6.13

Pledged Equity Interests

68

Section 6.14

[Reserved]

69

Section 6.15

Further Assurances

69

Section 6.16

Production Proceeds

69

Section 6.17

Leases and Contracts; Performance of Obligations

69

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

ARTICLE VII

NEGATIVE COVENANTS

70

 

 

 

Section 7.01

Limitation on Indebtedness

70

Section 7.02

Limitation on Liens

71

Section 7.03

Hedging Contracts

71

Section 7.04

Limitation on Mergers, Issuances of Securities

73

Section 7.05

Limitation on Dispositions of Property

73

Section 7.06

Limitation on Dividends and Redemptions

75

Section 7.07

Limitation on Investments and New Businesses

75

Section 7.08

Limitation on Credit Extensions

75

Section 7.09

Transactions with Affiliates

75

Section 7.10

Prohibited Contracts; Negative Pledge

75

Section 7.11

Current Ratio

76

Section 7.12

Leverage Ratio

76

Section 7.13

Senior Notes Restrictions

76

 

 

 

ARTICLE VIII

GUARANTEE OF OBLIGATIONS

77

 

 

 

Section 8.01

Guarantee of Payment

77

Section 8.02

Guarantee Absolute

77

Section 8.03

Guarantee Irrevocable

77

Section 8.04

Reinstatement

78

Section 8.05

Subrogation

78

Section 8.06

Subordination

78

Section 8.07

Setoff

78

Section 8.08

Formalities

79

Section 8.09

Limitations on Guarantee

79

 

 

 

ARTICLE IX

EVENTS OF DEFAULT

79

 

 

 

ARTICLE X

THE ADMINISTRATIVE AGENT

82

 

 

 

ARTICLE XI

MISCELLANEOUS

84

 

 

 

Section 11.01

Notices

84

Section 11.02

Waivers; Amendments

85

Section 11.03

Expenses; Indemnity; Damage Waiver

86

Section 11.04

Successors and Assigns

88

Section 11.05

Survival

92

Section 11.06

Counterparts; Integration; Effectiveness

92

Section 11.07

Severability

92

Section 11.08

Right of Setoff

93

Section 11.09

GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS

93

Section 11.10

WAIVER OF JURY TRIAL

94

Section 11.11

Headings

94

Section 11.12

Confidentiality

94

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 11.13

Interest Rate Limitation

95

Section 11.14

USA PATRIOT Act

95

Section 11.15

Original Credit Agreement

95

Section 11.16

Reaffirmation and Grant of Security Interest

96

Section 11.17

Reallocation of Commitments and Loans

96

Section 11.18

Release of Antero Midstream

96

 

iv

--------------------------------------------------------------------------------


 

EXHIBITS:

 

Exhibit A — Form of Assignment and Assumption

Exhibit B — Form of Opinion of Borrowers’ Counsel

Exhibit C — Form of Counterpart Agreement

Exhibit D — Form of Revolving Note

 

SCHEDULES:

 

Schedule 1.01 — Applicable Percentages, Commitments and Maximum Facility Amount

Schedule 4.13 — Capitalization

Schedule 4.19 — Sale of Production

 

v

--------------------------------------------------------------------------------


 

THIS FOURTH AMENDED AND RESTATED CREDIT AGREEMENT dated as of November 4, 2010,
among ANTERO RESOURCES CORPORATION, a Delaware corporation (“Antero”), ANTERO
RESOURCES PICEANCE CORPORATION, a Delaware corporation (“Antero Piceance”),
ANTERO RESOURCES PIPELINE CORPORATION, a Delaware corporation (“Antero
Pipeline”), and ANTERO RESOURCES APPALACHIAN CORPORATION, a Delaware corporation
(“Antero Appalachian” and, together with Antero, Antero Piceance and Antero
Pipeline, each a “Borrower” and collectively, the “Borrowers”), CERTAIN
SUBSIDIARIES OF BORROWERS, as Guarantors, the LENDERS party hereto, JPMORGAN
CHASE BANK, N.A., as Administrative Agent, WELLS FARGO BANK, N.A., as
Syndication Agent, and BANK OF SCOTLAND plc, UNION BANK, N.A., CREDIT AGRICOLE
CORPORATE AND INVESTMENT BANK, BNP PARIBAS and DEUTSCHE BANK TRUST COMPANY
AMERICAS, as Co-Documentation Agents.

 

The parties hereto agree as follows:

 

ARTICLE I

Definitions

 

Section 1.01 Defined Terms.  As used in this Agreement, the following terms have
the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acquisition” means, the acquisition by any Credit Party or any Restricted
Subsidiary, whether by purchase, merger (and, in the case of a merger with any
such Person, with such Person being the surviving corporation) or otherwise, of
all or substantially all of the Equity Interest of, or the business, property or
fixed assets of or business line or unit or a division of, any other Person
primarily engaged in the business of exploring for, producing, transporting,
processing and storing Crude Oil or Natural Gas or the acquisition by any Credit
Party or any Restricted Subsidiary of property or assets consisting of Oil and
Gas Interests.

 

“Act” has the meaning assigned to such term in Section 11.14.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16th of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
contractual representative of the Lenders hereunder pursuant to Article X and
not in its individual capacity as a Lender, and any successor agent appointed
pursuant to Article X.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

1

--------------------------------------------------------------------------------


 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Aggregate Commitment” means the amount equal to the lesser of (a) the Maximum
Facility Amount and (b) the Borrowing Base then in effect, as such amount may be
(i) reduced or increased from time to time as a result of changes in the
Borrowing Base pursuant to Article III, and (ii) reduced from time to time as a
result of changes in the Maximum Facility Amount pursuant to Section 2.02.

 

“Aggregate Credit Exposure” means, as of any date of determination, the sum of
the outstanding principal amount of the Loans of all Lenders as of such date,
plus the aggregate LC Exposure of all Lenders as of such date.

 

“Aggregate Unused Commitment” at any time shall equal the sum of the Unused
Commitments of all the Lenders at such time.

 

“Agreement” means this Fourth Amended and Restated Credit Agreement, dated as of
November 4, 2010, as it may be amended, supplemented or otherwise modified from
time to time.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%, and (c) the LMIR on such day plus 1%. 
Any change in the Alternate Base Rate due to a change in the Prime Rate, the
Federal Funds Effective Rate or the LMIR shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the LMIR, respectively.

 

“Antero” has the meaning assigned to such term in the preamble to this
Agreement.

 

“Antero Appalachian” has the meaning assigned to such term in the preamble to
this Agreement.

 

“Antero Midstream” means Antero Resources Midstream Corporation, a Delaware
corporation.

 

“Antero Piceance” has the meaning assigned to such term in the preamble to this
Agreement.

 

“Antero Pipeline” has the meaning assigned to such term in the preamble to this
Agreement.

 

“Applicable Hedge Percentage” has the meaning assigned to such term in
Section 7.03(a).

 

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage of the Aggregate Commitment represented by such Lender’s Commitment
at such time; provided that in the case of Section 2.22(c) only, when a
Defaulting Lender exists, “Applicable

 

2

--------------------------------------------------------------------------------


 

Percentage” shall mean the percentage of the Aggregate Commitment (disregarding
any Defaulting Lender’s Commitment) represented by such Lender’s Commitment. 
The initial amount of each Lender’s Applicable Percentage is as set forth on
Schedule 1.01 or in the Assignment and Assumption pursuant to which such Lender
shall have assumed or agreed to provide its Commitment, as applicable.  If the
Aggregate Commitment has terminated or expired, the Applicable Percentages shall
be determined based upon the Aggregate Commitment most recently in effect,
giving effect to any assignments.

 

“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Loan, as the case may be, the applicable rate per annum set forth below under
the caption “ABR Spread” or “Eurodollar Spread”, as the case may be, based upon
the Borrowing Base Usage applicable on such date:

 

Borrowing Base Usage:

 

ABR
Spread

 

Eurodollar
Spread

 

Equal to or greater than 90%

 

1.75

%

2.75

%

Equal to or greater than 75% and less than 90%

 

1.50

%

2.50

%

Equal to or greater than 50% and less than 75%

 

1.25

%

2.25

%

Equal to or greater than 25% and less than 50%

 

1.00

%

2.00

%

Less than 25%

 

0.75

%

1.75

%

 

Each change in the Applicable Rate shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next change.

 

“Approved Counterparty” means, at any time and from time to time, (i) any Person
engaged in the business of writing Hedging Contracts for commodity, interest
rate or currency risk that has (or the credit support provider of such Person
has), at the time any Borrower or any Restricted Subsidiary enters into a
Hedging Contract with such Person, a long term senior unsecured debt credit
rating of A or better from S&P or A2 or better from Moody’s and (ii) any Lender
Counterparty.

 

“Approved Fund” has the meaning assigned to such term in Section 11.04.

 

“Approved Petroleum Engineer” means Ryder Scott Company, L.P., DeGolyer &
MacNaughton or any other reputable firm of independent petroleum engineers
selected by the Borrower Representative and reasonably acceptable to the
Administrative Agent and the Required Lenders.

 

“Arrangers” means J.P. Morgan Securities LLC and Wells Fargo Securities, LLC in
their respective capacities as joint lead arrangers and joint bookrunners with
respect to the transactions contemplated hereby.

 

3

--------------------------------------------------------------------------------


 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.04), in the form of Exhibit A or any other form approved
by the Administrative Agent.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Aggregate Commitment.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority, provided, further, that such ownership interest
does not result in or provide such Person with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made by
such Person.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” and “Borrowers” have the meanings assigned to such terms in the
preamble to this Agreement, together with their respective successors and
permitted assigns.

 

“Borrower Representative” means, initially, Antero and from time to time after
the Effective Date, any other Borrower that the Borrowers may designate as its
replacement upon written notice to the Administrative Agent.

 

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

 

“Borrowing Base” means, (a) for the period from the Effective Date until the
first Redetermination after the Effective Date, the Initial Borrowing Base and
(b) at any time thereafter, an amount equal to the amount determined in
accordance with Section 3.02, as the same may be redetermined, adjusted or
reduced from time to time pursuant to Section 3.03, Section 3.04 and
Section 3.06.

 

“Borrowing Base Deficiency” means, as of any date, the amount, if any, by which
the Aggregate Credit Exposure on such date exceeds the Borrowing Base in effect
on such date; provided, that, for purposes of determining the existence and
amount of any Borrowing Base Deficiency, obligations under any Letter of Credit
will not be deemed to be outstanding to the extent such obligations are secured
by cash in the manner contemplated by Section 2.06(j).

 

4

--------------------------------------------------------------------------------


 

“Borrowing Base Properties” means the Oil and Gas Interests which have been
evaluated by the Lenders and to which Lenders have given value for purposes of
establishing the Borrowing Base.

 

“Borrowing Base Usage” means, as of any date and for all purposes, the quotient,
expressed as a percentage, of (i) the Aggregate Credit Exposure as of such date,
divided by (ii) the Borrowing Base as of such date.

 

“Borrowing Request” means a request by the Borrower Representative for a
Borrowing in accordance with Section 2.05.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York, New York or Houston, Texas are authorized or
required by law to remain closed; provided that, when used in connection with a
Eurodollar Loan or to determine LMIR, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in dollar deposits in the
London interbank market.

 

“Capital Call Amount” means, as of the end of any fiscal quarter, the aggregate
amount of unsatisfied calls by Borrowers for equity capital outstanding as of
such date or otherwise made by Borrowers within fifteen (15) Business Days after
such date, to the extent such capital calls are satisfied and paid in cash, by
wire transfer or otherwise, within thirty (30) days after the end of such fiscal
quarter.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Cash Collateral Account” means a deposit account with, and in the name of, the
Administrative Agent, for the benefit of the Lenders, established and maintained
for the deposit of cash collateral required under or in connection with this
Agreement and the other Loan Documents.

 

“Cash Management Obligations” means, with respect to any Borrower or Restricted
Subsidiary, any obligations of such Person owed to any Lender or Affiliate of
any Lender in respect of treasury management arrangements, depositary or other
cash management services, including any treasury management line of credit, in
each case, to the extent permitted under Section 7.01(d).

 

“Change in Law” means (a) the adoption of any law, rule or regulation on the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

 

5

--------------------------------------------------------------------------------


 

“Change of Control” means the occurrence of any of the following events: (i) any
Person or two or more Persons (other than the Permitted Holders) acting as a
group shall acquire beneficial ownership (within the meaning of Rule 13d-3 of
the Securities and Exchange Commission under the Securities Act of 1934, as
amended, and including holding proxies to vote  for the election of directors
other than proxies held by Holding’s management or their designees to be voted
in favor of Persons nominated by Holding’s Board of Directors) of thirty percent
(30%) or more of the outstanding voting securities of Holdings, measured by
voting power (including both common stock and any preferred stock or other
equity securities entitling the holders thereof to vote with the holders of
common stock in elections for directors of Holdings), (ii) one-third or more of
the directors of Holdings shall consist of Persons not nominated by Holding’s
Board of Directors (not including as Board nominees any directors which the
Board is obligated to nominate pursuant to shareholders agreements, voting trust
arrangements or similar arrangements), (iii) Paul Rady ceases to be Chairman of
the Board and Chief Executive Officer of Holdings and if such cessation is due
to his death or disability, he is not replaced by a successor approved by
Majority Lenders within 90 days after such death or disability occurs, such
approval not to be unreasonably withheld, (iv) Glen Warren ceases to be
President and Chief Financial Officer of Holdings and if such cessation is due
to his death or disability, he is not replaced by a successor approved by
Majority Lenders within 90 days after such death or disability occurs, such
approval not to be unreasonably withheld, (v) except to the extent otherwise
permitted under the terms of the Credit Agreement, Holdings ceases to own,
directly or indirectly, one hundred percent (100%) of the Equity Interests of
any Borrower, or (vi) the occurrence of a “Change of Control” under and as
defined in the Indenture.

 

“Charges” has the meaning assigned to such term in Section 11.13.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Co-Documentation Agent” means, so long as it is a Lender, each of Bank of
Scotland plc, Union Bank, N.A., Credit Agricole Corporate and Investment Bank,
BNP Paribas and Deutsche Bank Trust Company Americas, each in its capacity as a
Co-Documentation Agent.

 

“Collateral” means all assets, whether now owned or hereafter acquired by any
Credit Party, in which a Lien is granted or purported to be granted to any
Secured Party as security for any Obligation.

 

“Commitment” means, at any time with respect to each Lender, the commitment of
such Lender to make Loans and to acquire participations in Letters of Credit
hereunder, expressed as an amount representing the maximum aggregate amount of
such Lender’s Credit Exposure hereunder at such time, as such commitment may be
(a) reduced or increased from time to time as a result of changes in the
Borrowing Base pursuant to Article III, (b) reduced from time to time as a
result of changes in the Maximum Facility Amount pursuant to Section 2.02 and
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 11.04.  The initial amount of each Lender’s
Commitment (which amount is such Lender’s Applicable Percentage of the Aggregate
Commitment) is set forth on Schedule 1.01, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed or agreed to provide its
Commitment, as applicable.

 

6

--------------------------------------------------------------------------------


 

“Consolidated” refers to the consolidation of any Person, in accordance with
GAAP, with its properly consolidated Subsidiaries. References herein to a
Person’s consolidated financial statements, financial position, financial
condition, liabilities, etc. refer to the consolidated financial statements,
financial position, financial condition, liabilities, etc. of such Person and
its properly consolidated Subsidiaries.

 

“Consolidated Current Assets” means, as of any date of determination, the total
of (i) the Consolidated current assets of Holdings (excluding assets of any
Consolidated Subsidiaries that are not Credit Parties), determined in accordance
with GAAP as of such date and calculated on a Consolidated basis, plus, the
Aggregate Unused Commitment as of such date, plus the Capital Call Amount and
(ii) less any non-cash assets required to be included in Consolidated current
assets of Holdings as a result of the application of Accounting Standards
Codification Sections 718-10, 815-10 and 410-20 (as successors to FASB Statement
123, 123R, 133 or 143) as of such date.  For purposes of this definition, the
calculation of the Aggregate Unused Commitment as of such date shall be made
after giving effect to any changes in the Borrowing Base or the Aggregate
Commitment approved by the Lenders (or at least the required percentage thereof)
within fifteen (15) days after the end of such fiscal quarter and still in
effect at the end of such fifteen (15) day period.

 

“Consolidated Current Liabilities” means, as of any date of determination, the
total of (i) Consolidated current liabilities of Holdings (excluding liabilities
of any Consolidated Subsidiaries that are not Credit Parties), as determined in
accordance with GAAP as of such date and calculated on a Consolidated basis,
(ii) less payments of principal on the Loans required to be repaid within one
year from the time of calculation, (iii) less any non-cash obligations required
to be included in Consolidated current liabilities of Holdings as a result of
the application of Accounting Standards Codification Sections 718-10, 815-10 and
410-20 (as successors to FASB Statement 123, 123R, 133 or 143) as of such date.

 

“Consolidated Current Ratio” means, as of any date of determination, the ratio
of Consolidated Current Assets to Consolidated Current Liabilities as of such
date.

 

“Consolidated EBITDAX” means for any period, EBITDAX of Holdings and its
Consolidated Subsidiaries that are Credit Parties on a Consolidated basis for
such period.

 

“Consolidated Funded Indebtedness” means as of any date, the sum of the
following (without duplication): (a) all Indebtedness which is classified as
“long-term indebtedness” on a Consolidated balance sheet of Holdings and its
Consolidated Subsidiaries that are Credit Parties prepared as of such date in
accordance with GAAP and any current maturities and other principal amount in
respect of such Indebtedness due within one year but which was classified as
“long-term indebtedness” at the creation thereof, (b) Indebtedness for borrowed
money of Holdings and its Consolidated Subsidiaries that are Credit Parties
outstanding under a revolving credit or similar agreement providing for
borrowings (and renewals and extensions thereof) over a period of more than one
year, notwithstanding the fact that any such borrowing is made within one year
of the expiration of such agreement, (c) all Indebtedness in respect of Capital
Lease Obligations of Holdings and its Consolidated Subsidiaries that are Credit
Parties, and (d) other Indebtedness of Holdings and its Consolidated
Subsidiaries that are Credit Parties on which interest accrues (but excluding
preferred stock (other than Disqualified Stock)).

 

7

--------------------------------------------------------------------------------


 

“Consolidated Net Income” means for any period, the Consolidated net income (or
loss) of Holdings and its Consolidated Subsidiaries that are Credit Parties,
determined in accordance with GAAP; provided that there shall be excluded
(a) any gain or loss from the sale of assets other than in the ordinary course
of business, (b) any non-cash income, gains, losses or charges resulting from
the application of Accounting Standards Codification Sections 718-10, 815-10 and
410-20 (as successors to FASB Statement 123, 123R, 133 or 143), (c) the income
(or deficit) of any Person accrued prior to the date it becomes a Credit Party,
or is merged into or consolidated with a Borrower or any of its Restricted
Subsidiaries, as applicable, (d) the income (or deficit) of any Person in which
any other Person (other than Holdings or any Credit Party) has an Equity
Interest, except to the extent of the amount of dividends or other distributions
actually paid to Holdings or any of the Credit Parties during such period and
(e) the undistributed earnings of any Consolidated Subsidiary of Holdings, to
the extent that the declaration or payment of dividends or similar distributions
by such Consolidated Subsidiary is not at the time permitted by the terms of any
contractual obligation (other than under any Loan Document) or by any law
applicable to such Consolidated Subsidiary.

 

“Consolidated Subsidiaries” means, for any Person, any Subsidiary or other
entity the accounts of which would be Consolidated with those of such Person in
its Consolidated financial statements in accordance with GAAP.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit C delivered by a Guarantor pursuant to Section 6.12.

 

“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Loans and its LC Exposure at such
time.

 

“Credit Parties” means collectively, each Borrower and each Guarantor and each
individually, a “Credit Party”.

 

“Crude Oil” means all crude oil and condensate.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or (iii) pay over to the Administrative Agent, the Issuing Bank or any
Lender any other amount required to be paid by it hereunder, unless, in the case
of clause (i) above, such Lender notifies the Administrative Agent in writing
that such failure is the result of such Lender’s good faith determination that a
condition precedent to funding (specifically identified and including the
particular default, if any) has not been satisfied, (b) has notified the
Borrowers, the Administrative Agent, the Issuing Bank or any Lender in writing,
or has made a public statement to the effect, that it does not intend or expect
to comply

 

8

--------------------------------------------------------------------------------


 

with any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a Loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three (3) Business Days after request by
the Administrative Agent, the Issuing Bank or any Lender, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon receipt by the
Administrative Agent, the Issuing Bank or such Lender of such certification in
form and substance satisfactory to it and the Administrative Agent, or (d) has
become the subject of a Bankruptcy Event.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease, exchange or
other disposition (including any sale and leaseback transaction and any
forfeiture) of any property by any Person, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.

 

“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Stock), pursuant to a sinking fund obligation or
otherwise, or is convertible or exchangeable for Debt or redeemable for any
consideration other than other Equity Interests (which would not constitute
Disqualified Stock) at the option of the holder thereof, in whole or in part, on
or prior to the date that is one year after the earlier of (a) the Maturity Date
and (b) the date on which there are no Loans, LC Exposure or other obligations
hereunder outstanding and all of the Commitments are terminated.  For the
avoidance of doubt, any such Equity Interest redeemable solely by (a) the sale
of assets or (b) a Change of Control does not constitute Disqualified Stock.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means, with respect to any Person, a subsidiary of such
Person that is incorporated or formed under the laws of the United States of
America, any state thereof or the District of Columbia.

 

“EBITDAX” means, with respect to any Person for any period, Consolidated Net
Income for such period; plus without duplication and to the extent deducted in
the calculation of Consolidated Net Income for such period, the sum of (a) any
provision for (or less any benefit for) income or franchise Taxes;
(b) Consolidated interest expense (as determined in accordance with GAAP and
including the interest component of Capital Lease Obligations);
(c) amortization, depletion, depreciation and exploration expense; and (d) any
non-cash losses, expenses, impairments or charges (including losses arising from
ceiling test writedowns, non-cash losses or charges resulting from the
requirements of SFAS 123, 123R, 133 or 143, but excluding accruals of or
reserves for cash charges for any future period); provided that cash payments
made during such period or in any future period in respect of non-cash charges,

 

9

--------------------------------------------------------------------------------


 

expenses or losses, other than any such excluded charge, expense or loss
described in the parenthetical to this clause (d) shall be subtracted from
Consolidated Net Income in calculating EBITDAX for the period in which such
payments are made; minus, to the extent included in the calculation of
Consolidated Net Income, the sum of (i) interest income, (ii) any extraordinary
income or gains; and (iii) any other non-cash income or gain, including non-cash
income or gains resulting from the requirements of SFAS 123, 123R, 133 or 143,
but excluding any items that represent the reversal of any accrual of, or cash
reserve for, anticipated cash charges in any prior period that are described in
clause (d) above; provided that, with respect to the determination of Holdings’
compliance with the Leverage Ratio set forth in Section 7.12 for any period,
EBITDAX for such period shall be adjusted to give effect, on a pro forma basis
and consistent with GAAP, to any Acquisitions or Dispositions made during such
period as if such Acquisition or Disposition, as the case may be, was made at
the beginning of such period.

 

“Effective Date” means the date on which the conditions specified in
Section 5.01 are satisfied (or waived in accordance with Section 11.02).

 

“Eligible Assignee” means any Person that qualifies as an assignee pursuant to
Section 11.04(b)(i); provided that, notwithstanding the foregoing, “Eligible
Assignee” shall not include (i) Holdings, any Borrower or any of the Borrowers’
Affiliates or Subsidiaries or (ii) any Person organized outside the United
States if any Borrower would be required to pay withholding taxes on interest or
principal owed to such Person.

 

“Engineered Value” means, the value attributed to the Borrowing Base Properties
for purposes of the most recent Redetermination of the Borrowing Base pursuant
to Article III (or for purposes of determining the Initial Borrowing Base in the
event no such Redetermination has occurred), based upon the discounted present
value of the estimated net cash flow to be realized from the production of
Hydrocarbons from the Borrowing Base Properties as set forth in the Reserve
Report.

 

“Environmental Law” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, legally enforceable directives or
binding agreements issued, promulgated or entered into by any Governmental
Authority, relating in any way to the environment, preservation or reclamation
of natural resources, the management, release or threatened release of any
Hazardous Material or to human health and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines
or penalties), of any Credit Party directly or indirectly resulting from or
arising out of (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
written contract or agreement pursuant to which liability is assumed or imposed
with respect to any of the foregoing in clauses (a) through (d) above.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership

 

10

--------------------------------------------------------------------------------


 

interests in a Person, and any warrants, options or other rights entitling the
holder thereof to purchase or acquire any such equity interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Credit Party, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the failure of any Plan
to meet the minimum funding standards under Section 412 of the Code or
Section 302 of ERISA; (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) the incurrence by any Credit Party or any
of its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan; (e) the receipt by any Credit Party or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (f) the incurrence by any Credit Party or any of its ERISA Affiliates
of any liability with respect to the withdrawal or partial withdrawal from any
Plan or Multiemployer Plan; or (g) the receipt by any Credit Party or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from any
Credit Party or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan to which any
Credit Party or ERISA Affiliate is obligated to contribute is, or is expected to
be, insolvent or in reorganization, within the meaning of Title IV of ERISA.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article IX.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrowers hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income  by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which any Borrower is located, (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
Representative under Section 2.19(b)), any withholding tax that is imposed on
amounts payable to such Foreign Lender at the time such Foreign Lender becomes a
party to this Agreement (or designates a new lending office) or is attributable
to such Foreign Lender’s failure to comply with Section 2.17(e), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or

 

11

--------------------------------------------------------------------------------


 

assignment), to receive additional amounts from the Borrowers with respect to
such withholding tax pursuant to Section 2.17(a), and (d) any withholding taxes
that are imposed by FACTA.

 

“Existing Hedging Contracts” means any Hedging Contracts entered into between
any Credit Party and any Lender Counterparty prior to the Effective Date and in
effect on the Effective Date.

 

“Existing Senior Notes” means the $525,000,000 9.375% Senior Notes due 2017
issued by Finco pursuant to the Existing Senior Notes Indenture and Guaranteed
by Holdings and the Borrowers.

 

“Existing Senior Notes Indenture” means that certain Indenture dated as of
November 17, 2009, by and between Finco, as issuer, and Wells Fargo Bank,
National Association, as trustee, as amended, restated, supplemented or
otherwise modified from time to time to the extent permitted under Section 7.13.

 

“FACTA” means Sections 1471 through 1474 of the Code (and any successor sections
thereto) and any regulations or official interpretations thereof.

 

“FASB” means Financial Accounting Standards Board.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Fee Letters” means (a) that certain fee letter, dated October 7, 2010, among
the Borrowers, the Administrative Agent and J.P. Morgan Securities LLC and
(b) that certain fee letter, dated October 7, 2010, among the Borrowers, Wells
Fargo Bank, N.A. and Wells Fargo Securities, LLC.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of any Credit Party.  Any document delivered
hereunder that is signed by a Financial Officer of a Credit Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Credit Party and such
Financial Officer shall be conclusively presumed to have acted on behalf of such
Credit Party.

 

“Finco” means Antero Resources Finance Corporation, a Delaware corporation, and
an indirect wholly-owned Subsidiary of Holdings.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which any Credit Party is located.  For purposes
of this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

12

--------------------------------------------------------------------------------


 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity properly exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (in this definition, the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (c) to maintain working
capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

 

“Guaranteed Liabilities” has the meaning assigned to such term in Section 8.01.

 

“Guarantor” means each Borrower (with respect to the Obligations of the other
Borrowers), and each Restricted Subsidiary that is a party hereto or hereafter
executes and delivers to the Administrative Agent and the Lenders, a Counterpart
Agreement pursuant to Section 6.12 or otherwise.

 

“Hazardous Materials” means any substances regulated under any Environmental
Law, whether as pollutants, contaminants, chemicals, industrial, toxic or
hazardous substances or otherwise.

 

“Hedge Modification” means any amendment, modification, cancellation, sale,
transfer, assignment, early termination, monetization or other disposition by
any Credit Party of any Hedging Contract (including any Existing Hedging
Contract) for Crude Oil or Natural Gas.

 

“Hedging Contract” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Credit Parties shall
be a Hedging Contract.

 

“Holdings” means Antero Resources LLC, a Delaware limited liability company.

 

13

--------------------------------------------------------------------------------


 

“Hydrocarbons” means all Crude Oil and Natural Gas produced from or attributable
to the Oil and Gas Interests of the Credit Parties.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations for
borrowed money or evidenced by a bond, debenture, note or similar instrument,
(b) all accounts payable and all accrued expenses, liabilities or other
obligations to pay the deferred purchase price of property or services, (c) all
obligations or liabilities which (i) would under GAAP be shown on such Person’s
balance sheet as a liability, and (ii) are payable more than one year from the
date of creation or incurrence thereof (other than reserves for taxes and
reserves for contingent obligations); (d) all obligations or liabilities arising
under Hedging Contracts (on a net basis to the extent netting is provided for in
the applicable Hedging Contract), including any deferred premium obligations
with respect to floors; (e) all Capital Lease Obligations; (f) all obligations
or liabilities arising under conditional sales or other title retention
agreements; (g) all obligations or liabilities owing under direct or indirect
guaranties of obligations of any other Person or otherwise constituting
obligations to purchase or acquire or to otherwise protect or insure a creditor
against loss in respect of obligations of any other Person (such as obligations
under working capital maintenance agreements, agreements to keep-well, or
agreements to purchase liabilities, assets, goods, securities or services), but
excluding endorsements in the ordinary course of business of negotiable
instruments in the course of collection; (h) all obligations (for example,
repurchase agreements, mandatorily redeemable preferred stock (but not accrued
dividends on preferred stock), and sale/leaseback agreements) consisting of an
obligation to purchase or redeem securities or other property, if such
obligations arise out of or in connection with the sale or issuance of the same
or similar securities or property; (i) all obligations or liabilities with
respect to letters of credit or applications or reimbursement agreements
therefore; (j) all obligations or liabilities with respect to banker’s
acceptances; (k) all obligations or liabilities with respect to payments
received in consideration of oil, gas or other minerals yet to be acquired or
produced at the time of payment (including obligations under “take-or-pay”
contracts to deliver gas in return for payments already received and the
undischarged balance of any production payment created by such Person or for the
creation of which such Person directly or indirectly received payment) or (l)
all obligations or liabilities with respect to other obligations to deliver
goods or services in consideration of advance payments therefore; provided,
however, that the “Indebtedness” of any Person shall not include obligations or
liabilities that were incurred by such Person on ordinary trade terms to
vendors, suppliers, or other Persons providing goods and services for use by
such Person in the ordinary course of its business, unless and until such
obligations or liabilities are outstanding more than ninety (90) days past the
original invoice or billing date therefor.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 11.03(b).

 

“Indenture” means (a) the Existing Senior Notes Indenture and (b) any indenture
by and among any Credit Party, as issuer, and a trustee, pursuant to which any
Senior Notes are issued, as the same may be amended, restated, modified or
otherwise supplemented from time to time to the extent permitted under Section
7.13.

 

“Information” has the meaning assigned to such term in Section 11.12.

 

14

--------------------------------------------------------------------------------


 

“Initial Borrowing Base” has the meaning assigned to such term in Section 3.01.

 

“Interest Election Request” means a request by the Borrower Representative to
convert or continue a Borrowing in accordance with Section 2.08.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each calendar quarter, and (b) with respect to any Eurodollar Loan, the last day
of the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurodollar Borrowing with an Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at intervals of three months’ duration after the first day of such
Interest Period.

 

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three, six or, if
available, twelve months thereafter, as the Borrowers may elect; provided, that
(i) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Borrowing only, such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next preceding Business Day and (ii) any Interest Period that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period.  For purposes hereof, the date of a Borrowing initially shall
be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.

 

“Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i).  The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

 

“Law” means any statute, law, regulation, ordinance, rule, treaty, judgment,
order, decree, permit, concession, franchise, license, agreement or other
governmental restriction of the United States or any state or political
subdivision thereof or of any foreign country or any department, province or
other political subdivision thereof.  Any reference to a Law includes any
amendment or modification to such Law, and all regulations, rulings, and other
Laws promulgated under such Law.

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrowers at such time.  The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

 

15

--------------------------------------------------------------------------------


 

“Lender Counterparty” means any Lender or any Affiliate of a Lender counterparty
to a Hedging Contract with any Credit Party including any Person that was, but
thereafter ceased to be, a Lender or Affiliate of a Lender but only to the
extent of the obligations of any Credit Party to such Person pursuant to a Hedge
Contract entered into at the time such Person was a Lender or an Affiliate of a
Lender.

 

“Lender Hedging Obligations” means all obligations arising from time to time
under Hedging Contracts entered into from time to time between any Credit Party
and a Lender Counterparty (including any such obligations under any Existing
Hedging Contracts); provided that if such Lender Counterparty ceases to be a
Lender hereunder or an Affiliate of a Lender hereunder, Lender Hedging
Obligations shall only include such obligations to the extent arising from
transactions entered into at the time such Lender Counterparty was a Lender
hereunder or an Affiliate of a Lender hereunder.

 

“Lenders” means the Persons listed on Schedule 1.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement
and, to the extent outstanding on the Effective Date, any letter of credit
issued under the Original Credit Agreement and any renewals thereof after the
Effective Date.

 

“Leverage Ratio” has the meaning assigned to such term in Section 7.12.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters BBA Libor Rates Page 3750 (or on any
successor or substitute page of such service, or any successor to or substitute
for such service, providing rate quotations comparable to those currently
provided on such page of such service, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period, as the rate for dollar deposits with a maturity comparable to
such Interest Period.  In the event that such rate is not available at such time
for any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing
for such Interest Period shall be the rate at which dollar deposits of
$5,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two (2) Business Days prior to the commencement of such Interest Period.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

16

--------------------------------------------------------------------------------


 

“LMIR” means, for any day, a rate per annum equal to the rate for one month U.S.
dollar deposits as reported on Reuters BBA Libor Rates Page 3750 as of 11:00
a.m., London time, on such day, or if such day is not a Business Day, then the
immediately preceding Business Day (or if not so reported, then any successor to
or substitute for such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market).

 

“Loan Documents” means this Agreement, any promissory notes executed in
connection herewith, the Security Documents, the Letters of Credit (and any
applications therefore and reimbursement agreements related thereto), the Fee
Letters and any other agreements executed in connection with this Agreement.

 

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

 

“Majority Lenders” means, at any time, Lenders having Credit Exposures and
Unused Commitments representing more than fifty percent (50.0%) of the sum of
the Aggregate Credit Exposure and the Aggregate Unused Commitment at such time
or, if the Aggregate Commitment has been terminated, Lenders having Credit
Exposures representing more than fifty percent (50.0%) of the Aggregate Credit
Exposure of all Lenders at such time.

 

“Material Adverse Effect” means a material adverse effect on (a) the Borrowers’
combined financial condition, (b) the Borrowers’ combined business, assets, or
operations, considered as a whole, (c) the Borrowers’ ability to timely pay the
Obligations, or (d) the enforceability of the material terms of any Loan
Documents.

 

“Material Domestic Subsidiary” means any Domestic Subsidiary that owns or holds
assets, properties or interests (including Oil and Gas Interests) with an
aggregate fair market value greater than five percent (5%) of the aggregate fair
market value of all of the assets, properties and interests (including Oil and
Gas Interests) of the Borrowers and the Restricted Subsidiaries, on a combined
basis.

 

“Material Indebtedness” means the Senior Notes and any other Indebtedness (other
than the Loans and Letters of Credit), or obligations in respect of one or more
Hedging Contracts, of any Borrower or any one or more of the Restricted
Subsidiaries in an aggregate principal amount exceeding $10,000,000.  For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of any Credit Party in respect of any Hedging Contract at any time
shall be the maximum aggregate amount (giving effect to any netting agreements)
that such Credit Party would be required to pay if such Hedging Contract were
terminated at such time.

 

“Maturity Date” means November 4, 2015.

 

“Maximum Facility Amount” means the amount of One Billion Dollars
($1,000,000,000), as such amount may be reduced from time to time pursuant to
Section 2.02.

 

“Maximum Liability” has the meaning assigned to such term in Section 8.09.

 

17

--------------------------------------------------------------------------------


 

“Maximum Rate” has the meaning assigned to such term in Section 11.13.

 

“Measurement Date” has the meaning assigned in Section 7.03(a).

 

“Minimum Collateral Amount” means eighty percent (80%) of the Engineered Value
of the Borrowing Base Properties included in (a) for the period from the
Effective Date until the first Redetermination after the Effective Date, the
Initial Borrowing Base and (b) at anytime thereafter, the most recent Borrowing
Base determined pursuant to Article III.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgaged Properties” means the Oil and Gas Interests described in one or more
duly executed, delivered and filed Mortgages evidencing a first and prior Lien
in favor of the Administrative Agent for the benefit of the Secured Parties and
subject only to the Permitted Liens.

 

“Mortgages” means all mortgages, deeds of trust, amendments to mortgages,
security agreements, assignments of production, pledge agreements, collateral
assignments, financing statements and other documents, instruments and
agreements evidencing, creating, perfecting or otherwise establishing the Liens
required by Section 6.09.  All Mortgages shall be in form and substance
reasonably satisfactory to Administrative Agent.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“Natural Gas” means all natural gas, distillate or sulphur, natural gas liquids
and all products recovered in the processing of natural gas (other than
condensate) including, without limitation, natural gasoline, coalbed methane
gas, casinghead gas, iso-butane, normal butane, propane and ethane (including
such methane allowable in commercial ethane).

 

“Net Cash Proceeds” means, (a) with respect to any Disposition of any Borrowing
Base Properties (including any Disposition of Equity Interests of a Borrower or
a Restricted Subsidiary) by Holdings or any Credit Party, the cash proceeds
received in connection with such sale net of (i) all federal, state and local
taxes required to be paid or accrued as a liability under GAAP or required to be
paid pursuant to the terms of the Limited Liability Company Agreement of
Holdings dated November 3, 2009 in connection with such Disposition, (ii) the
deduction of appropriate amounts to be provided as a reserve, in accordance with
GAAP, for liabilities associated with such Disposition and retained by the
seller thereof, (iii) any amounts held in escrow pending determination of
purchase price adjustment (such amounts to be become Net Cash Proceeds at the
time such amounts are released to a Borrower or Restricted Subsidiary), (iv) the
net amount paid after giving effect to all Hedge Modifications effected in
connection with such Disposition and corresponding to the notional volumes of
the Borrowing Base Properties so Disposed and (v) brokerage fees, professional
commissions and other costs and expenses associated therewith, including all
legal, title and recording fees and expenses, (b) with respect to any Permitted
Refinancings or issuance of Senior Notes, the cash proceeds received from such
Permitted Refinancing or issuance of Senior Notes, as the case may be, net of
underwriting discounts and commissions and other reasonable costs and expenses
associated therewith, including reasonable legal fees and expenses, and (c) with
respect to any Hedge

 

18

--------------------------------------------------------------------------------


 

Modification by any Credit Party, the excess, if any, of (i) the net amount of
all cash and cash equivalents received in connection with all substantially
contemporaneous Hedge Modifications (after giving effect to any netting
arrangements), over (ii) the reasonable and documented out-of-pocket expenses
incurred by such Credit Party in connection with such Hedge Modification.

 

“Non-Consenting Borrowing Base Lender” has the meaning assigned to such term in
Section 2.19(c).

 

“Non-Consenting Lender” has the meaning assigned to such term in Section
2.19(c).

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Obligations” means (a) any and all obligations of every nature, contingent or
otherwise, whether now existing or hereafter arising, of any Credit Party from
time to time owed to the Administrative Agent, the Issuing Bank, the Lenders or
any of them under any Loan Document, whether for principal, interest,
reimbursement of amounts drawn under any Letter of Credit, funding
indemnification amounts, fees, expenses, indemnification or otherwise, (b)
Lender Hedging Obligations and (c) Cash Management Obligations.

 

“Oil and Gas Interest(s)” means: (a) direct and indirect interests in and rights
with respect to oil, gas, mineral and related properties and assets of any kind
and nature, direct or indirect, including, without limitation, working, royalty
and overriding royalty interests, mineral interests, leasehold interests,
production payments, operating rights, net profits interests, other non-working
interests, contractual interests, non-operating interests and rights in any
pooled, unitized or communitized acreage by virtue of such interest being a part
thereof; (b) interests in and rights with respect to Hydrocarbons and other
minerals or revenues therefrom and contracts and agreements in connection
therewith and claims and rights thereto (including oil and gas leases, operating
agreements, unitization, communitization and pooling agreements and orders,
division orders, transfer orders, mineral deeds, royalty deeds, oil and gas
sales, exchange and processing contracts and agreements and, in each case,
interests thereunder), and surface interests, fee interests, reversionary
interests, reservations and concessions related to any of the foregoing; (c)
easements, rights-of-way, licenses, permits, leases, and other interests
associated with, appurtenant to, or necessary for the operation of any of the
foregoing; (d) interests in oil, gas, water, disposal and injection wells,
equipment and machinery (including well equipment and machinery), oil and gas
production, gathering, transmission, compression, treating, processing and
storage facilities (including tanks, tank batteries, pipelines and gathering
systems), pumps, water plants, electric plants, gasoline and gas processing
plants, refineries and other tangible or intangible, movable or immovable, real
or personal property and fixtures located on, associated with, appurtenant to,
or necessary for the operation of any of the foregoing; and (e) all seismic,
geological, geophysical and engineering records, data, information, maps,
licenses and interpretations.

 

“Organizational Documents” means (a) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (b) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (c) with respect to any general partnership, its partnership

 

19

--------------------------------------------------------------------------------


 

agreement, as amended, and (d) with respect to any limited liability company,
its certificate of formation or articles of organization, as amended, and its
limited liability company agreement or operating agreement, as amended.

 

“Original Credit Agreement” means that certain Third Amended and Restated Credit
Agreement dated January 14, 2009, by and among the Borrowers, certain affiliates
of the Borrowers, the lenders party thereto and the Administrative Agent, as
amended, supplemented or otherwise modified prior to the Effective Date.

 

“Original Loans” means the loans and other extensions of credit outstanding
under the Original Credit Agreement as of the Effective Date.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

 

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

 

“Participant” has the meaning assigned to such term in Section 11.04.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Holders” means each of (i) Warburg Pincus & Co.; (ii) Paul M. Rady
(“Rady”); (iii) Glen C. Warren, Jr. (“Warren”); (iv) Rady’s wife or Warren’s
wife; (v) any lineal descendant of either Rady or Warren; (vi) the guardian or
other legal representative of either Rady or Warren; (vii)  the estate of either
Rady or Warren; (viii) any trust of which at least one of the trustees is either
Rady or Warren, or the principal beneficiaries of which are any one or more of
the Persons referred to in the preceding clauses (ii) through (vii); (ix) any
Person that is controlled by any one or more of the Persons in the preceding
clauses (i) through (viii); and (x) any group (within the meaning of the
Exchange Act) that includes one or more of the Persons described in the
preceding clauses (i) through (ix), provided that such Persons described in the
preceding clauses (i) through (ix) control more than 50% of the total voting
power of such group.

 

“Permitted Investments” means:

 

(a)                                  U.S. Government Securities;

 

(b)                                 investments in commercial paper maturing
within 270 days from the date of acquisition thereof and having, at such date of
acquisition, the highest credit rating obtainable from S&P or from Moody’s;

 

(c)                                  investments in certificates of deposit,
banker’s acceptances and time deposits maturing within twelve (12) months from
the date of acquisition thereof issued or guaranteed by or placed with, and
money market deposit accounts issued or offered by, any domestic office of any
commercial bank organized under the laws of the United States of America or any
State

 

20

--------------------------------------------------------------------------------


 

thereof which has a combined capital and surplus and undivided profits of not
less than $500,000,000 and whose long term certificates of deposit are rated at
lest Aa3 by Moody’s or AA- by S&P;

 

(d)                                 fully collateralized repurchase agreements
with a term of not more than thirty (30) days for securities described in
paragraph (a) above and entered into with a financial institution satisfying the
criteria described in paragraph (c) above; and

 

(e)                                  money market or other mutual funds
substantially all of whose assets comprise securities of the type described in
paragraph (a) through (d) above and that (i) comply with the criteria set forth
in Securities and Exchange Commission Rule 2a-7 under the Investment Company Act
of 1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000.

 

“Permitted Liens” means:

 

(a)                                  statutory Liens for taxes, assessments or
other governmental charges or levies which are not yet delinquent or which are
being contested in good faith by appropriate action and for which adequate
reserves have been maintained in accordance with GAAP;

 

(b)                                 landlords’, operators’, carriers’,
warehousemen’s, repairmen’s, mechanics’, materialmen’s or other like Liens which
do not secure Indebtedness, in each case only to the extent arising in the
ordinary course of business and only to the extent securing obligations which
are not delinquent or which are being contested in good faith by appropriate
proceedings and for which adequate reserves have been maintained in accordance
with GAAP;

 

(c)                                  minor defects and irregularities in title
to any property, so long as such defects and irregularities neither secure
Indebtedness nor materially impair the value of such property or the use of such
property for the purposes for which such property is held;

 

(d)                                 deposits of cash or securities to secure the
performance of bids, trade contracts, leases, statutory obligations and other
obligations of a like nature (excluding appeal bonds) incurred in the ordinary
course of business;

 

(e)                                  Liens under the Security Documents;

 

(f)                                    with respect only to property subject to
any particular Security Document, Liens burdening such property which are
expressly allowed by such Security Document;

 

(g)                                 contractual Liens which arise in the
ordinary course of business under operating agreements, joint venture
agreements, oil and gas partnership agreements, oil and gas leases, farm-out
agreements, division orders, contracts for the sale, transportation or exchange
of oil and natural gas, unitization and pooling declarations and agreements,
area of mutual interest agreements, overriding royalty agreements, marketing
agreements, processing agreements, net profits agreements, development
agreements, service agreements, gas balancing or deferred production agreements,
injection, repressuring and recycling agreements, salt water or other disposal
agreements, seismic or other geophysical permits or agreements, and other
agreements which are usual and customary in the oil and gas business and are for
claims which are not

 

21

--------------------------------------------------------------------------------


 

delinquent or which are being contested in good faith by appropriate action and
for which adequate reserves have been maintained in accordance with GAAP,
provided that any such Lien referred to in this clause does not materially
impair the use of the Property covered by such Lien for the purposes for which
such Property is held by any Borrowers or any Restricted Subsidiary or
materially impair the value of such Property subject thereto;

 

(h)                                 Liens on any property or asset acquired,
constructed or improved by any Credit Party, securing Indebtedness permitted
under Section 7.01(g), which (a) are in favor of the seller of such property or
assets, in favor of the Person developing, constructing, or improving such asset
or property, or in favor of the Person that provided the funding for the
acquisition, development, construction, repair or improvement cost, as the case
may be, of such asset or property, (b) except for any Sale and Leaseback
Transaction permitted under Section 7.05(f), are created within 90 days after
the acquisition, development, construction, repair or improvement, (c) secure
the purchase price or development, construction, repair or improvement cost, as
the case may be, of such asset or property in an amount up to 100% of the fair
market value of such acquisition, construction or improvement of such asset or
property, and (d) are limited to the asset or property so acquired, constructed
or improved (including the proceeds thereof, accessions thereto, upgrades
thereof and improvements thereto);

 

(i)                                     Liens reserved in oil and gas mineral
leases for bonus or rental payments and for compliance with the terms of such
leases;

 

(j)                                     Liens arising from Uniform Commercial
Code financing statement filings regarding operating leases entered into by the
Borrowers and the Restricted Subsidiaries in the ordinary course of business;

 

(k)                                  Liens arising solely by virtue of any
statutory or common law provision relating to banker’s liens, rights of set-off
or similar rights and remedies and burdening only deposit accounts or other
funds maintained with a creditor depository institution, provided that no such
deposit account is a dedicated cash collateral account or is subject to
restrictions against access by the depositor in excess of those set forth by
regulations promulgated by the Board and no such deposit account is intended by
any Borrowers or any Restricted Subsidiary to provide collateral to the
depository institution;

 

(l)                                     easements, restrictions, servitudes,
permits, conditions, covenants, exceptions or reservations in any property of
any Borrowers or any Restricted Subsidiary for the purpose of roads, pipelines,
transmission lines, transportation lines, distribution lines for the removal of
gas, oil, coal or other minerals or timber, and other like purposes, or for the
joint or common use of real estate, rights of way, facilities and equipment,
that do not secure any monetary obligations and which in the aggregate do not
materially impair the use of such property for the purposes of which such
property is held by any Borrowers or any Restricted Subsidiary or materially
impair the value of such property subject thereto; and

 

(m)                               judgment and attachment Liens not giving rise
to an Event of Default, provided that any appropriate legal proceedings which
may have been duly initiated for the review of such judgment shall not have been
finally terminated or the period within which such proceeding may be initiated
shall not have expired and no action to enforce such Lien has been commenced.

 

22

--------------------------------------------------------------------------------


 

“Permitted Refinancing” means any Indebtedness of any Credit Party, and
Indebtedness constituting Guarantees thereof by any Credit Party, incurred or
issued in exchange for, or the Net Cash Proceeds of which are used solely to
extend, refinance, renew, replace, defease or refund, any Senior Notes, in whole
or in part, from time to time; provided that (i) the principal amount of such
Permitted Refinancing (or if such Permitted Refinancing is issued at a discount,
the initial issuance price of such Permitted Refinancing) does not exceed the
principal amount of the Indebtedness so extended, refinanced, renewed, replaced,
defeased or refunded (plus the amount of any premiums, accrued and unpaid
interest, fees and expenses incurred in connection therewith), (ii) such
Permitted Refinancing does not provide for any scheduled repayment, mandatory
redemption or payment of a sinking fund obligation prior to the date that is one
year after the Maturity Date, (iii)  the covenant, default and remedy provisions
of such Permitted Refinancing are not materially more onerous to the Credit
Parties and their respective Subsidiaries than those imposed by the Existing
Senior Notes, (iv)  the mandatory prepayment, repurchase and redemption
provisions of such Permitted Refinancing are not materially more onerous to the
Credit Parties and their respective Subsidiaries than those imposed by the
Existing Senior Notes, (v) the non-default cash interest rate on the outstanding
principal balance of such Permitted Refinancing does not exceed the prevailing
market rate then in effect for similarly situated credits at the time such
Permitted Refinancing is incurred, (vi) such Permitted Refinancing is unsecured,
(vii) no Subsidiary of any Borrower is required to Guarantee such Permitted
Refinancing unless such Subsidiary is (or concurrently with any such Guarantee
becomes) a Guarantor hereunder, and (viii) to the extent such Permitted
Refinancing is in the form of senior subordinated notes, the subordination
provisions set forth therein are either (x) at least as favorable, taken as a
whole, to the Secured Parties as the subordination provisions contained in the
Senior Notes being refinanced in such Permitted Refinancing or (y) reasonably
satisfactory to the Administrative Agent and the Majority Lenders.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Credit Party or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Pledge Agreement” means that certain Amended and Restated Pledge and Security
Agreement, dated as of the Effective Date, in favor of the Administrative Agent
for the benefit of the Secured Parties covering, among other things, the rights
and interests of the Borrowers or any Restricted Subsidiary in the Equity
Interests of each Restricted Subsidiary and otherwise in form and substance
satisfactory to the Administrative Agent.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York, New York, each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.  THE PRIME RATE IS A REFERENCE RATE AND MAY NOT BE JPMORGAN CHASE
BANK, N.A.’S LOWEST RATE.

 

23

--------------------------------------------------------------------------------


 

“Projected Oil and Gas Production” means the projected production of oil or gas
(measured by volume unit or BTU equivalent, not sales price) for the term of the
contracts or a particular month, as applicable, from Oil and Gas Interests owned
by the Credit Parties that are located in or offshore, if any, of the United
States and that have attributable to them proved (and for purposes of Section
7.03(a)(ii) only, possible and probable) Oil and Gas Interests, as such
production is projected in the Reserve Report most recently delivered, after
deducting projected production from any Oil and Gas Interests sold or under
contract for sale that had been included in such report and after adding
projected production from any Oil and Gas Interests that had not been reflected
in such report but that are reflected in a separate or supplemental reports
meeting the requirements of such Section 6.01(d) or (f) and otherwise are
reasonably satisfactory to Administrative Agent.

 

“Projections” means Holdings and its Consolidated Subsidiaries’ forecasted (a)
balance sheets, (b) profit and loss statements, and (c) cash flow statements,
all prepared on a basis consistent with the historical financial statements
described in Section 4.04 and after giving effect to the Transactions, together
with appropriate supporting details and a statement of underlying assumptions,
and for the period from the Effective Date through December 31, 2012.

 

“Redetermination” means any Scheduled Redetermination or Special
Redetermination.

 

“Redetermination Date” means each date on which the Borrowing Base is
redetermined pursuant to the terms hereof, which shall be (a) with respect to
any Scheduled Redetermination, on or about April 15 and October 15 of each year,
commencing April 15, 2011, (b) with respect to any Special Redetermination
requested by the Borrowers pursuant to Section 3.04, the first day of the first
month which is not less than twenty (20) Business Days following the date of a
request by the Borrowers for a Special Redetermination and (c) with respect to
any Special Redetermination requested by the Required Lenders, the date notice
of such Redetermination is delivered to the Borrowers pursuant to Section 3.05.

 

“Register” has the meaning assigned to such term in Section 11.04.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Required Lenders” means, at any time, Lenders having Credit Exposures and
Unused Commitments representing at least sixty-six and two-thirds percent
(66-2/3%) of the sum of the Aggregate Credit Exposure and the Aggregate Unused
Commitment at such time or, if the Aggregate Commitment has been terminated,
Lenders having Credit Exposures representing at least sixty-six and two-thirds
percent (66-2/3%) of the Aggregate Credit Exposure of all Lenders at such time.

 

“Reserve Report” means an unsuperseded engineering analysis of the Borrowing
Base Properties, in form and substance reasonably acceptable to the
Administrative Agent, prepared in accordance with customary and prudent
practices in the petroleum engineering industry.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in any Credit
Party, or any

 

24

--------------------------------------------------------------------------------


 

payment (whether in cash, securities or other property), including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such Equity Interests in any
Credit Party or any option, warrant or other right to acquire any such Equity
Interests in any Credit Party.

 

“Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary.

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation.

 

“Sale and Leaseback Transaction” means any sale or other transfer of any
property by any Person with the intent to lease such property as lessee.

 

“Scheduled Redetermination” means any redetermination of the Borrowing Base
pursuant to Section 3.03.

 

“Secured Party” means the Administrative Agent, any Lender and any Lender
Counterparty and any other holder of Obligations including any Cash Management
Obligations and Lender Hedging Obligations, to the extent that such Lender
Hedging Obligations were incurred when such Person was a Lender Counterparty.

 

“Security Agreement” means that certain Second Amended and Restated Security
Agreement, dated as of the Effective Date, made by the Borrowers in favor of the
Administrative Agent for the benefit of the Secured Parties covering, among
other things, the rights and interests of the Borrowers in certain personal
property, as amended, restated, supplemented or otherwise modified from time to
time.

 

“Security Documents” means collectively, all Guarantees of the Obligations
evidenced by the Loan Documents and all Mortgages, security agreements
(including the Security Agreement), pledge agreements (including the Pledge
Agreement), collateral assignments and other collateral documents covering the
Oil and Gas Interests and the Equity Interests of the Restricted Subsidiaries
and other personal property, equipment, oil and gas inventory and proceeds of
the foregoing, all such documents to be in form and substance reasonably
satisfactory to the Administrative Agent.

 

“Senior Notes” means (a) the Existing Senior Notes and (b) any senior or senior
subordinated notes issued by any Credit Party in one or more transactions;
provided that (i) the terms of such senior notes do not provide for any
scheduled repayment, mandatory redemption (including any required offer to
redeem) or payment of a sinking fund obligation prior to the date that is one
year after the Maturity Date (except for any offer to redeem such senior notes
required as a result of asset sales or the occurrence of a “Change of Control”
under and as defined in the Indenture), (ii) the terms and conditions of such
senior notes are, taken as a whole, substantially the same as those set forth in
the Existing Senior Notes, (iii) the non-default interest rate on the
outstanding principal balance of such senior notes does not exceed the
prevailing market rate then in effect for similarly situated credits at the time
such senior notes are issued, (iv) such senior notes are unsecured, (v) no
Subsidiary of any Borrower is required to Guarantee the Indebtedness evidenced
by such senior notes unless such Subsidiary is (or concurrently with any such
Guarantee becomes) a Guarantor hereunder, and (vi) the subordination provisions
of any

 

25

--------------------------------------------------------------------------------


 

senior subordinated notes are reasonably satisfactory to the Administrative
Agent and the Majority Lenders.

 

“Senior Notes Documents” means any Senior Notes, the related Indenture and any
documents or instruments contemplated by or executed in connection with any of
them, in each case, as amended, modified, supplemented or otherwise restated
from time to time to the extent permitted under Section 7.13.

 

“Special Redetermination” means any redetermination of the Borrowing Base made
pursuant to Section 3.04.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation D. 
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be Consolidated with those of the parent in the
parent’s Consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than
fifty percent (50%) of the equity or more than fifty percent (50%) of the
ordinary voting power or, in the case of a partnership, more than fifty percent
(50%) of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.  Unless the context otherwise clearly requires,
references herein to a “Subsidiary” refer to a Subsidiary of any Borrower.

 

“Super-Majority Lenders” means, at any time, Lenders having Credit Exposures and
Unused Commitments representing at least eighty percent (80%) of the sum of the
Aggregate Credit Exposure and all Unused Commitments at such time or, if the
Aggregate Commitment has been terminated, Lenders having Credit Exposures
representing at least eighty percent (80%) of the Aggregate Credit Exposure of
all Lenders at such time.

 

“Syndication Agent” means, so long as it is a Lender, Wells Fargo Bank, N.A. in
its capacity as Syndication Agent.

 

26

--------------------------------------------------------------------------------


 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Transactions” means the execution, delivery and performance by the Credit
Parties of this Agreement and the Loan Documents, the borrowing of Loans, the
use of the proceeds thereof and the issuance of Letters of Credit hereunder.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“Unrestricted Subsidiary” means (a) any Subsidiary that shall be designated an
Unrestricted Subsidiary by the Board of Directors of any Borrower in the manner
provided below and (b) any Subsidiary of an Unrestricted Subsidiary. The Board
of Directors of any Borrower may designate any Subsidiary (including any newly
acquired or newly formed Subsidiary) to be an Unrestricted Subsidiary unless
such Subsidiary or any of its Subsidiaries at the time of such designation or at
any time thereafter (i) is a Material Domestic Subsidiary, (ii) owns or operates
any Oil and Gas Interests included in the Borrowing Base Properties, or (iii)
guarantees, or is a primary obligor of, any indebtedness, liabilities, or other
obligations under any now existing or hereafter outstanding Senior Notes (or any
Permitted Refinancing thereof).

 

“Unused Commitment” means, with respect to each Lender at any time, such
Lender’s Commitment at such time minus such Lender’s Credit Exposure at such
time.

 

“Unused Commitment Fee” has the meaning assigned to such term in Section
2.12(a).

 

“U.S. Government Securities” means direct obligations of, or obligations the
principal of and interest on which are unconditionally guaranteed by, the United
States of America (or by any agency or instrumentality thereof to the extent
such obligations are entitled to the full faith and credit of the United States
of America), in each case maturing within one year from the date of acquisition
thereof.

 

“Withdrawal Liability” means the liability of any Credit Party or ERISA
Affiliate to a Multiemployer Plan as a result of a complete or partial
withdrawal from such Multiemployer Plan, as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.

 

Section 1.02                                Types of Loans and Borrowings.  For
purposes of this Agreement, Loans may be classified and referred to by Type
(e.g., a “Eurodollar Loan” or an “ABR Loan”).  Borrowings also may be classified
and referred to by Type (e.g., a “Eurodollar Borrowing” or an “ABR Borrowing”).

 

Section 1.03                                Terms Generally.  The definitions of
terms herein shall apply equally to the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.  The word “will” shall be construed to have the same meaning and
effect as the word “shall”.  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such

 

27

--------------------------------------------------------------------------------


 

agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

Section 1.04                                Accounting Terms; GAAP.  Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that, if any Borrower notifies the Administrative Agent that such
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrowers that the Majority Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until  such
notice shall have been withdrawn or such provision  amended in accordance
herewith.

 

Section 1.05                                Oil and Gas Definitions.  For
purposes of this Agreement, the terms “proved reserves,” “proved developed
reserves,” “proved undeveloped reserves,” “proved developed nonproducing
reserves” and “proved developed producing reserves,” have the meaning given such
terms from time to time and at the time in question by the Society of Petroleum
Engineers of the American Institute of Mining Engineers.

 

Section 1.06                                Time of Day.  Unless otherwise
specified, all references to times of day shall be references to Central time
(daylight or standard, as applicable).

 

ARTICLE II

The Credits

 

Section 2.01                                Commitments.  Subject to the terms
and conditions set forth herein, each Lender that was a Lender under and as
defined in the Original Credit Agreement agrees to continue the Original Loans
and each Lender agrees to make one or more Loans to the Borrowers from time to
time on any Business Day during the Availability Period in an aggregate
principal amount that will not result in (a) such Lender’s Credit Exposure
exceeding such Lender’s Applicable Percentage of the Aggregate Commitment or (b)
the Aggregate Credit Exposure exceeding the Aggregate Commitment.  Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrowers may borrow, prepay and reborrow Loans.

 

28

--------------------------------------------------------------------------------


 

Section 2.02                                Termination of the Aggregate
Commitment and Reduction of the Maximum Facility Amount.

 

(a)                                  Unless previously terminated, the Aggregate
Commitment shall terminate on the Maturity Date.

 

(b)                                 The Borrowers may at any time terminate the
Aggregate Commitment, or from time to time reduce, the Maximum Facility Amount;
provided that (i) each reduction of the Maximum Facility Amount shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
and (ii) the Borrowers shall not terminate the Aggregate Commitment or reduce
the Maximum Facility Amount if, after giving effect to any concurrent prepayment
of the Loans in accordance with Section 2.10 and Section 2.11, the Aggregate
Credit Exposure would exceed the Aggregate Commitment.

 

(c)                                  The Borrowers shall notify the
Administrative Agent of any election to terminate the Aggregate Commitment or
reduce the Maximum Facility Amount under paragraph (b) of this Section at least
three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each notice delivered by the Borrowers
pursuant to this Section shall be irrevocable; provided that a notice of
termination of the Aggregate Commitments delivered by the Borrowers may state
that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrowers (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  Any termination of the Aggregate Commitment shall
be permanent.  Any reduction of the Aggregate Commitment as a result of a
reduction in the Maximum Facility Amount shall be made ratably among the Lenders
in accordance with each Lender’s Applicable Percentage.

 

Section 2.03                                [Reserved].

 

Section 2.04                                Loans and Borrowings.

 

(a)                                  Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Commitments.  The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.

 

(b)                                 Subject to Section 2.14, each Borrowing
shall be comprised entirely of ABR Loans or Eurodollar Loans as the Borrowers
may request in accordance herewith.  Each Lender at its option may make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrowers to repay such Loan in accordance with the
terms of this Agreement.

 

29

--------------------------------------------------------------------------------


 

(c)                                  At the commencement of each Interest Period
for any Eurodollar Borrowing, such Borrowing shall be in an aggregate amount
that is an integral multiple of $100,000 and not less than $1,000,000.  At the
time that each ABR Borrowing is made, such Borrowing shall be in an aggregate
amount that is an integral multiple of $100,000 and not less than $1,000,000;
provided that an ABR Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the Aggregate Commitment or that is required to
finance the reimbursement of an LC Disbursement as contemplated by Section
2.06(e).  Borrowings of more than one Type may be outstanding at the same time;
provided that there shall not at any time be more than a total of twelve (12)
Eurodollar Borrowings outstanding.

 

(d)                                 Notwithstanding any other provision of this
Agreement, the Borrowers shall not be entitled to request, or to elect to
convert or continue, any Eurodollar Borrowing if the Interest Period requested
with respect thereto would end after the Maturity Date.

 

Section 2.05                                Requests for Borrowings.  To request
a Borrowing, the Borrower Representative shall notify the Administrative Agent
of such request by telephone (a) in the case of a Eurodollar Borrowing, not
later than 12:00 noon three (3) Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 12:00 noon on
the date of the proposed Borrowing (so long as such date is a Business Day). 
Each such telephonic Borrowing Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Borrowing Request in a form approved by the Administrative Agent and
signed by the Borrower Representative.  Each such telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.04:

 

(i)                                     the aggregate amount of the requested
Borrowing;

 

(ii)                                  the date of such Borrowing, which shall be
a Business Day;

 

(iii)                               whether such Borrowing is to be an ABR
Borrowing or a Eurodollar Borrowing;

 

(iv)                              in the case of a Eurodollar Borrowing, the
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”; and

 

(v)                                 the location and number of the Borrowers’
account to which funds are to be disbursed, which shall comply with the
requirements of Section 2.07.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrowers shall be
deemed to have selected an Interest Period of one month’s duration.  Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

30

--------------------------------------------------------------------------------


 

Section 2.06                                Letters of Credit.

 

(a)                                  General.  Subject to the terms and
conditions set forth herein, any Borrower may request the issuance of Letters of
Credit for its own or the account of any Restricted Subsidiary in a form
reasonably acceptable to the Administrative Agent and the Issuing Bank, at any
time and from time to time during the Availability Period.  In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by any Borrower to, or entered into by any Borrower with, the Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.

 

(b)                                 Notice of Issuance, Amendment, Renewal,
Extension; Certain Conditions.  To request the issuance of a Letter of Credit
(or the amendment, renewal or extension of an outstanding Letter of Credit), the
Borrower Representative shall hand deliver or telecopy (or transmit by
electronic communication, if arrangements for doing so have been approved by the
Issuing Bank) to the Issuing Bank and the Administrative Agent (reasonably in
advance of the requested date of issuance, amendment, renewal or extension) a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, the name
and address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit.  If
requested by the Issuing Bank, the Borrower Representative also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit.  A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrowers shall be deemed to represent
and warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the LC Exposure shall not exceed $50,000,000 and (ii) the
Aggregate Credit Exposure shall not exceed the Aggregate Commitment.

 

(c)                                  Expiration Date.  Each Letter of Credit
shall expire at or prior to the close of business on the earlier of (i) the date
one year after the date of the issuance of such Letter of Credit (or, in the
case of any renewal or extension thereof, one year after such renewal or
extension) and (ii) the date that is thirty (30) days prior to the Maturity
Date.

 

(d)                                 Participations.  By the issuance of a Letter
of Credit (or an amendment to a Letter of Credit increasing the amount thereof)
and without any further action on the part of the Issuing Bank or the Lenders,
the Issuing Bank hereby grants to each Lender, and each Lender hereby acquires
from the Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Applicable Percentage of the aggregate amount available to be drawn
under such Letter of Credit.  In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of the Issuing Bank, such Lender’s
Applicable Percentage of each LC Disbursement made by the Issuing Bank and not
reimbursed by the Borrowers on the date due as provided in paragraph (e) of this
Section, or of any

 

31

--------------------------------------------------------------------------------


 

reimbursement payment required to be refunded to the Borrowers for any reason. 
Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Aggregate Commitment, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.

 

(e)                                  Reimbursement.  If the Issuing Bank shall
make any LC Disbursement in respect of a Letter of Credit, the Borrowers shall
reimburse such LC Disbursement by paying to the Administrative Agent an amount
equal to such LC Disbursement not later than 12:00 noon on the date that such LC
Disbursement is made, if the Borrowers shall have received notice of such LC
Disbursement prior to 10:00 a.m. on such date, or, if such notice has not been
received by the Borrowers prior to such time on such date, then not later than
12:00 noon on the Business Day immediately following the day that the Borrowers
receive such notice; provided that the Borrowers may, subject to the conditions
to borrowing set forth herein, request in accordance with Section 2.05 that such
payment be financed with an ABR Borrowing in an equivalent amount and, to the
extent so financed, the Borrowers’ obligation to make such payment shall be
discharged and replaced by the resulting ABR Borrowing.  If the Borrowers fail
to make such payment when due, the Administrative Agent shall notify each Lender
of the applicable LC Disbursement, the payment then due from the Borrowers in
respect thereof and such Lender’s Applicable Percentage thereof.  Promptly
following receipt of such notice, each Lender shall pay to the Administrative
Agent its Applicable Percentage of the payment then due from the Borrowers, in
the same manner as provided in Section 2.07 with respect to Loans made by such
Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Issuing Bank the amounts so received by it from the Lenders.  Promptly
following receipt by the Administrative Agent of any payment from the Borrowers
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse the Issuing Bank, then to such Lenders
and the Issuing Bank as their interests may appear.  Any payment made by a
Lender pursuant to this paragraph to reimburse the Issuing Bank for any LC
Disbursement (other than the funding of ABR Loans as contemplated above) shall
not constitute a Loan and shall not relieve the Borrowers of their obligation to
reimburse such LC Disbursement.

 

(f)                                    Obligations Absolute.  The Borrowers’
obligation to reimburse LC Disbursements as provided in paragraph (e) of this
Section shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance

 

32

--------------------------------------------------------------------------------


 

whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrowers’ obligations hereunder. 
Neither the Administrative Agent, the Lenders nor the Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrowers to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrowers to the extent permitted by applicable law) suffered by
the Borrowers that are caused by the Issuing Bank’s failure to exercise care
when determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.  The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised care in each such determination. 
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

 

(g)                                 Disbursement Procedures.  The Issuing Bank
shall, promptly following its receipt thereof, examine all documents purporting
to represent a demand for payment under a Letter of Credit.  The Issuing Bank
shall promptly notify the Administrative Agent and the Borrowers by telephone
(confirmed by telecopy) of such demand for payment and whether the Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the Borrowers of their
obligation to reimburse the Issuing Bank and the Lenders with respect to any
such LC Disbursement.

 

(h)                                 Interim Interest.  If the Issuing Bank shall
make any LC Disbursement, then, unless the Borrowers shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the Borrowers reimburse such
LC Disbursement, at the rate per annum then applicable to ABR Loans; provided
that, if the Borrowers fail to reimburse such LC Disbursement when due pursuant
to paragraph (e) of this Section, then Section 2.13(c) shall apply.  Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Lender
pursuant to

 

33

--------------------------------------------------------------------------------


 

paragraph (e) of this Section to reimburse the Issuing Bank shall be for the
account of such Lender to the extent of such payment.

 

(i)                                     Replacement of the Issuing Bank.  The
Issuing Bank may be replaced at any time by written agreement among the
Borrowers, the Administrative Agent, the replaced Issuing Bank and the successor
Issuing Bank.  The Administrative Agent shall notify the Lenders of any such
replacement of the Issuing Bank.  At the time any such replacement shall become
effective, the Borrowers shall pay all unpaid fees accrued for the account of
the replaced Issuing Bank pursuant to Section 2.12(b).  From and after the
effective date of any such replacement, (i) the successor Issuing Bank shall
have all the rights and obligations of the Issuing Bank under this Agreement
with respect to Letters of Credit to be issued thereafter and (ii) references
herein to the term “Issuing Bank” shall be deemed to refer to such successor or
to any previous Issuing Bank, or to such successor and all previous Issuing
Banks, as the context shall require.  After the replacement of an Issuing Bank
hereunder, the replaced Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.

 

(j)                                     Cash Collateralization.

 

(i)                                     If any Event of Default shall occur and
be continuing, on the Business Day that the Borrowers receive notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than
sixty-six and two-thirds percent (662/3%) of the total LC Exposure) demanding
the deposit of cash collateral pursuant to this paragraph, the Borrowers shall
deposit in the Cash Collateral Account an amount in cash equal to the total LC
Exposure as of such date plus any accrued and unpaid interest thereon, if any;
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to any Borrower described in paragraph (h) or (i)
of Article IX.

 

(ii)                                  All cash collateral provided by any
Borrower or any other Credit Party pursuant to the request of the Administrative
Agent in accordance with Section 2.22(c) shall be deposited in the Cash
Collateral Account.

 

(iii)                               Deposits in the Cash Collateral Account made
pursuant to either the foregoing paragraph (i) of this Section 2.06(j) or
Section 2.22(c) shall be held by the Administrative Agent as collateral for the
payment and performance of the Borrower’s obligations under this Agreement
corresponding to the LC Exposure and each Credit Party hereby grants a security
interest in such cash and each deposit account (including the Cash Collateral
Account) into which such cash is deposited to secure the Obligations under this
Agreement.  The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over the Cash Collateral Account. 
Other than any interest earned on

 

34

--------------------------------------------------------------------------------


 

the investment of such deposits, which investments shall be made at the option
and sole discretion of the Administrative Agent and at the Borrowers’ risk and
expense, such deposits shall not bear interest.  Interest or profits, if any, on
such investments shall accumulate in such account.  Moneys in such account shall
be applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrowers for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with LC Exposure
representing sixty-six and two-thirds percent (662/3%) or more of the total LC
Exposure), be applied to satisfy other Obligations under this Agreement and to
the extent any excess remains after payment in full in cash of all Obligations
and the termination of all Commitments, such excess shall be released to the
Borrowers.

 

(iv)                              If the Borrowers are required to provide an
amount of cash collateral pursuant to either paragraph (i) of this
Section 2.06(j) or Section 2.22(c), such amount (to the extent not applied as
aforesaid) shall be returned to the Borrowers within one Business Day after
(x) in the case of cash collateral provided pursuant to Section 2.22(c), the
date on which such cash collateral is no longer required pursuant to
Section 2.22(c) and (y) in the case of cash collateral provided pursuant to
paragraph (i) above, all Events of Default have been cured or waived.

 

Section 2.07                                Funding of Borrowings.

 

(a)                                  Each Lender shall make each Loan to be made
by it hereunder on the proposed date thereof by wire transfer of immediately
available funds by 2:00 p.m. to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders.  The
Administrative Agent will make such Loans available to the Borrowers by promptly
crediting the amounts so received, in like funds, to a deposit account of the
Borrowers designated by the Borrower Representative in the applicable Borrowing
Request; provided that ABR Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the Issuing Bank.

 

(b)                                 Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with paragraph (a) of
this Section and may, in reliance upon such assumption, make available to the
Borrowers a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrowers severally agree to pay to
the Administrative Agent forthwith on demand such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the Borrowers to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate

 

35

--------------------------------------------------------------------------------


 

determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation or (ii) in the case of the Borrowers, the
interest rate applicable to ABR Loans.  If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

 

Section 2.08                                Interest Elections.

 

(a)                                  Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request; provided that all Borrowings on the Effective Date shall be
ABR Borrowings.  Thereafter, the Borrowers may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section.  The Borrowers may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.

 

(b)                                 To make an election pursuant to this
Section, the Borrower Representative shall notify the Administrative Agent of
such election by telephone by the time that a Borrowing Request would be
required under Section 2.05 if the Borrower were requesting a Borrowing of the
Type resulting from such election to be made on the effective date of such
election.  Each such telephonic Interest Election Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administration Agent and signed by the Borrower Representative.

 

(c)                                  Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.04:

 

(i)                                     the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to paragraphs (iii) and (iv) below shall be specified for each resulting
Borrowing);

 

(ii)                                  the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

(iii)                               whether the resulting Borrowing is to be an
ABR Borrowing or a Eurodollar Borrowing; and

 

(iv)                              if the resulting Borrowing is a Eurodollar
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period”.

 

36

--------------------------------------------------------------------------------


 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrowers shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)                                 Promptly following receipt of an Interest
Election Request, the Administrative Agent shall advise each Lender of the
details thereof and of such Lender’s portion of each resulting Borrowing.

 

(e)                                  If the Borrower Representative fails to
deliver a timely Interest Election Request with respect to a Eurodollar
Borrowing prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing shall be converted to an ABR Borrowing.  Notwithstanding
any contrary provision hereof, if an Event of Default has occurred and is
continuing and the Administrative Agent, at the request of the Required Lenders,
so notifies the Borrower Representative, then, so long as an Event of Default is
continuing (i) no outstanding Borrowing may be converted to or continued as a
Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.

 

Section 2.09                                Repayment of Loans; Evidence of
Debt.

 

(a)                                  Each Borrower hereby jointly and severally
and unconditionally promises to pay to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Loan on the Maturity
Date.

 

(b)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the Indebtedness of
the Borrowers to such Lender resulting from each Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

 

(c)                                  The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder,
the Type thereof and the Interest Period applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrowers to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

 

(d)                                 The entries made in the accounts maintained
pursuant to paragraph (b) or (c) of this Section shall be prima facie evidence
of the existence and amounts of the obligations recorded therein; provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of the
Borrowers to repay the Loans in accordance with the terms of this Agreement.

 

(e)                                  Any Lender may request that Loans made by
it be evidenced by a promissory note.  In such event, the Borrowers shall
prepare, execute and deliver to such Lender a promissory note payable to such
Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in the form attached hereto as Exhibit D. 

 

37

--------------------------------------------------------------------------------


 

Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 11.04) be
represented by one or more promissory notes in such form payable to the payee
named therein (or, if requested by such payee, to such payee and its registered
assigns).

 

(f)                                    Each Borrower and each surety, endorser,
guarantor and other party ever liable for payment of any sums of money payable
under this Agreement, jointly and severally waive presentment and demand for
payment, notice of intention to accelerate the maturity, protest, notice of
protest and nonpayment, as to the payments due under this Agreement or any other
Loan Document and as to each and all installments hereunder and thereunder, and
agree that their liability under this Agreement or any other Loan Document shall
not be affected by any renewal or extension in the time of payment hereof, or in
any indulgences, or by any release or change in any security for the payment of
the Obligations, and hereby consent to any and all such renewals, extensions,
indulgences, releases or changes.

 

Section 2.10                                Optional Prepayment of Loans.

 

(a)                                  The Borrowers shall have the right at any
time and from time to time to prepay, without premium or penalty, any Borrowing
in whole and or in part, in a minimum amount of $1,000,000 and integral
multiples of $1,000,000 subject to prior notice in accordance with paragraph
(b) of this Section 2.10.

 

(b)                                 The Borrower Representative shall notify the
Administrative Agent by telephone (confirmed by telecopy) of any prepayment
hereunder (i) in the case of prepayment of a Eurodollar Borrowing, not later
than 11:00 a.m. three (3) Business Days before the date of prepayment, or
(ii) in the case of prepayment of an ABR Borrowing, not later than 11:00 a.m.
one Business Day before the date of prepayment.  Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination or
reduction of the Aggregate Commitment as contemplated by Section 2.02, then such
notice of prepayment may be revoked if such notice of termination or reduction
is revoked in accordance with Section 2.02.  Promptly following receipt of any
such notice relating to a Borrowing, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each prepayment of a Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing.  Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.13.

 

Section 2.11                                Mandatory Prepayment of Loans.

 

(a)                                  In the event a Borrowing Base Deficiency
exists as a result of a Scheduled Redetermination or Special Redetermination of
the Borrowing Base, the Borrowers shall, within thirty (30) days after written
notice from the Administrative Agent to the Borrowers of such Borrowing Base
Deficiency, take any of the following actions or a combination thereof to
eliminate the Borrowing Base Deficiency:

 

38

--------------------------------------------------------------------------------


 

(i)                                     prepay, without premium or penalty, the
principal amount of the Loans (and after all Loans are repaid in full, provide
cash collateral in accordance with Section 2.06(j)) in an amount sufficient to
eliminate such Borrowing Base Deficiency, such prepayment to be made in full on
or before the 30th day after the Borrowers’ receipt of notice of such Borrowing
Base Deficiency;

 

(ii)                                  notify the Administrative Agent that it
intends to prepay, without premium or penalty (but subject to any funding
indemnification amounts required by Section 2.16), the principal amount of such
Borrowing Base Deficiency in not more than six (6) equal monthly installments
plus accrued interest thereon and make the first such monthly payment on the
30th day after the Borrowers’ receipt of notice of such Borrowing Base
Deficiency and the subsequent installments to be due and payable at one month
intervals thereafter until such Borrowing Base Deficiency has been eliminated;
or

 

(iii)                               give notice to Administrative Agent that
Borrowers desire to provide Administrative Agent with deeds of trust, mortgages,
security agreements, financing statements and other security documents in form
and substance satisfactory to Administrative Agent, granting, confirming, and
perfecting first and prior Liens or security interests in collateral acceptable
to Required Lenders, to the extent needed to cover the Minimum Collateral Amount
(as they in their reasonable discretion deem consistent with prudent oil and gas
banking industry lending standards at the time) to an amount which eliminates
such Borrowing Base Deficiency, and then provide such security documents within
thirty (30) days after the Borrowers’ receipt of notice of such Borrowing Base
Deficiency.  If Required Lenders determine that the giving of such security
documents will not serve to eliminate such Borrowing Base Deficiency, then,
within five (5) Business Days after receiving notice of such determination from
Administrative Agent, Borrowers will make the prepayments specified in paragraph
(ii) of this clause (a), including the payments which would have previously been
made but for its election under this paragraph (iii) on the preceding 30th day.

 

(b)                                 In the event a Borrowing Base Deficiency
occurs as a result of a reduction in the Borrowing Base pursuant to Section 3.06
upon an issuance of Senior Notes, the Borrowers shall prepay the Loans (and
after all Loans are repaid in full, provide cash collateral in accordance with
Section 2.06(j)) with the Net Cash Proceeds received as a result of the issuance
of such Senior Notes on the Business Day on which it receives such Net Cash
Proceeds to the extent necessary to eliminate such Borrowing Base Deficiency.

 

(c)                                  If any Borrower or any Restricted
Subsidiary Disposes of any Borrowing Base Properties (whether pursuant to a
Disposition of Equity Interests of a Restricted Subsidiary permitted pursuant to
Section 7.05 or otherwise), the Borrowers shall prepay the Loans (and after all
Loans are repaid in full, provide cash collateral in accordance with
Section 2.06(j)) to the extent necessary to eliminate any Borrowing Base
Deficiency that may exist or that may have occurred as a result of such
Disposition on the next

 

39

--------------------------------------------------------------------------------


 

Business Day following the day it or any Restricted Subsidiary receives the Net
Cash Proceeds from such Disposition.

 

(d)                                 If any Borrower or any Restricted Subsidiary
enters into a Hedge Modification, the Borrowers shall prepay the Loans (and
after all Loans are repaid in full, provide cash collateral in accordance with
Section 2.06(j)) to the extent necessary to eliminate any Borrowing Base
Deficiency that may exist or that may have occurred as a result of such Hedge
Modification on the next Business Day following the day it or any Restricted
Subsidiary receives the Net Cash Proceeds from such Hedge Modification (or in
the case of any Hedge Modification entered into by any Credit Party pursuant to
Section 7.03(b)(y), on the next Business Day following the day the Borrowers
receive notice from the Administrative Agent of the amount of any adjustment to
the Borrowing Base made by the Required Lenders pursuant to
Section 7.03(b)(y)(ii)).

 

(e)                                  Each prepayment of principal under this
section shall be accompanied by all interest then accrued and unpaid on the
principal so prepaid.  Any principal or interest prepaid pursuant to this
section shall be in addition to, and not in lieu of, all payments otherwise
required to be paid under the Loan Documents at the time of such prepayment.

 

Section 2.12                                Fees.

 

(a)                                  The Borrowers agree to pay to the
Administrative Agent, for the account of each Lender, an unused commitment fee
(the “Unused Commitment Fee”) equal to 0.50% of the daily average of the
Aggregate Unused Commitment.  Such Unused Commitment Fee shall be calculated on
the basis of a year consisting of 360 days.  The Unused Commitment Fee shall be
payable in arrears on the last day of March, June, September and December of
each year, commencing with the first such date to occur after the Effective
Date, and on the Maturity Date for any period then ending for which the Unused
Commitment Fee shall not have been theretofore paid.  In the event the Aggregate
Commitment terminates on any date other than the last day of March, June,
September or December of any year, the Borrowers agree to pay to the
Administrative Agent, for the account of each Lender, on the date of such
termination, the pro rata portion of the Unused Commitment Fee due for the
period from the last day of the immediately preceding March, June, September or
December, as the case may be, to the date such termination occurs.

 

(b)                                 The Borrowers agree to pay (i) to the
Administrative Agent for the account of each Lender a participation fee with
respect to its participations in Letters of Credit, which shall accrue at the
same Applicable Rate used to determine the interest rate applicable to
Eurodollar Loans on the average daily amount of each Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date on which such Lender’s Commitment terminates and the date on
which such Lender ceases to have any LC Exposure, and (ii) to the Issuing Bank a
fronting fee, which shall accrue at the rate equal to one-eighth percent
(0.125%) per annum on the average daily amount of the LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but

 

40

--------------------------------------------------------------------------------


 

excluding the later of the date of termination of the Aggregate Commitment and
the date on which there ceases to be any LC Exposure (but in no event less than
$150 per annum), as well as the Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder; provided that no such individual fee shall exceed $500. 
Participation fees and fronting fees accrued through and including the last day
of March, June, September and December of each year shall be payable on the
third Business Day following such last day, commencing on the first such date to
occur after the Effective Date; provided that all such fees shall be payable on
the date on which the Aggregate Commitment terminates and any such fees accruing
after the date on which the Aggregate Commitment terminates shall be payable on
demand.  Any other fees payable to the Issuing Bank pursuant to this paragraph
shall be payable within ten (10) days after demand.  All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

 

(c)                                  The Borrowers agree to pay to the
Administrative Agent and the Arrangers, for their respective accounts, the fees
set forth in the Fee Letters payable to the Administrative Agent and the
Arrangers and such other fees payable in the amounts and at the times separately
agreed upon between the Borrowers, the Administrative Agent and the Arrangers.

 

(d)                                 All fees payable hereunder shall be paid on
the dates due, in immediately available funds, to the Administrative Agent (or
to the Issuing Bank, in the case of fees payable to it) for distribution, in the
case of Unused Commitment Fees and participation fees, to the Lenders.  Fees
paid shall not be refundable under any circumstances.

 

Section 2.13                                Interest.

 

(a)                                  The Loans comprising each ABR Borrowing
shall bear interest at the Alternate Base Rate plus the Applicable Rate.

 

(b)                                 The Loans comprising each Eurodollar
Borrowing shall bear interest at the Adjusted LIBO Rate for the Interest Period
in effect for such Borrowing plus the Applicable Rate.

 

(c)                                  Notwithstanding the foregoing, if any
principal of or interest on any Loan or any fee or other amount payable by the
Borrowers hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, two percent (2%) plus the  rate otherwise applicable to
such Loan as provided in the preceding paragraphs of this Section or (ii) in the
case of any other amount, two percent (2%) plus the rate applicable to ABR Loans
as provided in paragraph (a) of this Section.

 

(d)                                 Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan and upon
termination of the Aggregate Commitment and on

 

41

--------------------------------------------------------------------------------


 

the Maturity Date; provided that (i) interest accrued pursuant to paragraph
(c) of this Section shall be payable on demand, (ii) in the event of any
repayment or prepayment of any Loan (other than a prepayment of an ABR Loan
prior to the end of the Availability Period at a time when no Borrowing Base
Deficiency exists), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurodollar Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.

 

(e)                                  All interest hereunder shall be computed on
the basis of a year of 360 days, except that interest computed by reference to
the Alternate Base Rate at times when the Alternate Base Rate is based on the
Prime Rate shall be computed on the basis of a year of 365 days (or 366 days in
a leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).  The applicable
Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

 

Section 2.14                                Alternate Rate of Interest.  If
prior to the commencement of any Interest Period for a Eurodollar Borrowing:

 

(a)                                  the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate or the
LIBO Rate, as applicable, for such Interest Period; or

 

(b)                                 the Administrative Agent is advised by the
Required Lenders that the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period will not adequately and fairly reflect the cost to such
Lenders (or Lender) of making or maintaining their Loans (or its Loan) included
in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower
Representative and the Lenders by telephone or telecopy as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
Representative and the Lenders that the circumstances giving rise to such notice
no longer exist, (i) any Interest Election Request that requests the conversion
of any Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing
shall be ineffective, and (ii) if any Borrowing Request requests a Eurodollar
Borrowing, such Borrowing shall be made as an ABR Borrowing.

 

Section 2.15                                Increased Costs.

 

(a)                                  If any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate) or the Issuing Bank; or

 

42

--------------------------------------------------------------------------------


 

(ii)                                  impose on any Lender or the Issuing Bank
or the London interbank market any other condition affecting this Agreement or
Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrowers will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.

 

(b)                                 If any Lender or the Issuing Bank determines
that any Change in Law regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s or the Issuing Bank’s
capital or on the capital of such Lender’s or the Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy), then from time
to time the Borrowers will pay to such Lender or the Issuing Bank, as the case
may be, such additional amount or amounts as will compensate such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company for any such
reduction suffered.

 

(c)                                  A certificate of a Lender or the Issuing
Bank setting forth the amount or amounts necessary to compensate such Lender or
the Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section shall be delivered to the Borrower
Representative and shall be conclusive absent manifest error.  The Borrowers
shall pay such Lender or the Issuing Bank, as the case may be, the amount shown
as due on any such certificate within ten (10) days after receipt thereof.

 

(d)                                 Failure or delay on the part of any Lender
or the Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Bank’s right to demand such
compensation; provided that the Borrowers shall not be required to compensate a
Lender or the Issuing Bank pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that such Lender or the
Issuing Bank, as the case may be, notifies the Borrower Representative of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the Issuing Bank’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 270-day period referred to above shall be
extended to include the period of retroactive effect thereof.

 

43

--------------------------------------------------------------------------------


 

Section 2.16                                Break Funding Payments.  In the
event of (a) the payment of any principal of any Eurodollar Loan other than on
the last day of an Interest Period applicable thereto (including as a result of
an Event of Default), (b) the conversion of any Eurodollar Loan other than on
the last day of the Interest Period applicable thereto, (c) the failure to
borrow, convert, continue or prepay any Eurodollar Loan on the date specified in
any notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.10(b) and is revoked in accordance therewith) or (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower
Representative pursuant to Section 2.19, then, in any such event, the Borrowers
shall compensate each Lender for the loss, cost and expense attributable to such
event.  In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the Eurodollar market.  A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower Representative and shall be
conclusive absent manifest error.  The Borrowers shall pay such Lender the
amount shown as due on any such certificate within ten (10) days after receipt
thereof.

 

Section 2.17                                Taxes.

 

(a)                                  Any and all payments by or on account of
any obligation of the Borrowers hereunder shall be made free and clear of and
without deduction for any Indemnified Taxes or Other Taxes; provided that if any
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
Issuing Bank (as the case may be) receives an amount equal to the sum it would
have received had no such deductions been made, (ii) such Borrower shall make
such deductions and (iii) such Borrower shall pay the full amount deducted to
the relevant Governmental Authority in accordance with applicable law.

 

(b)                                 In addition, the Borrowers shall pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.

 

(c)                                  The Borrowers shall indemnify the
Administrative Agent, each Lender and the Issuing Bank, within ten (10) days
after written demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes paid by the Administrative Agent, such Lender or the Issuing Bank,
as the case may be, on or with respect to any payment by or on account of any
obligation of the Borrowers hereunder (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with

 

44

--------------------------------------------------------------------------------


 

respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower Representative by a Lender or the Issuing Bank, or by
the Administrative Agent on its own behalf or on behalf of a Lender or the
Issuing Bank, shall be conclusive absent manifest error.

 

(d)                                 As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Borrower to a Governmental Authority,
the Borrower Representative shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

(e)                                  Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which any Borrower is located, or any treaty to which such jurisdiction is a
party, with respect to payments under this Agreement shall deliver to the
Borrower Representative (with a copy to the Administrative Agent), at the time
or times prescribed by applicable law, such properly completed and executed
documentation prescribed by applicable law or reasonably requested by the
Borrowers as will permit such payments to be made without withholding or at a
reduced rate.

 

(f)                                    If the Administrative Agent or a Lender
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by the Borrowers or with
respect to which the Borrowers have paid additional amounts pursuant to this
Section 2.17, it shall pay over such refund to the Borrowers (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrowers
under this Section 2.17 with respect to the Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses of the Administrative Agent or
such Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that the
Borrowers, upon the request of the Administrative Agent or such Lender, agree to
repay the amount paid over to the Borrowers (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This Section shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to the Borrowers or any other Person.

 

(g)                                 In the case of a Lender that would be
subject to withholding tax imposed by FACTA on payments made on account of any
obligation of the Borrowers hereunder if such Lender fails to comply with the
applicable reporting requirements of FACTA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
provide such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower Representative or the Administrative Agent
as may

 

45

--------------------------------------------------------------------------------


 

be necessary for the Borrowers or the Administrative Agent to comply with their
obligations under FACTA, to determine that such Lender has complied with such
Lender’s obligations under FACTA or to determine the amount to deduct and
withhold from any such payments.

 

Section 2.18                                Payments Generally; Pro Rata
Treatment; Sharing of Set-offs.

 

(a)                                  The Borrowers shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.15,
Section 2.16 or Section 2.17, or otherwise) prior to 12:00 noon on the date when
due, in immediately available funds, without set-off or counterclaim.  Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent at its offices at Mail Code IL1-0010,
10 South Dearborn, Chicago, Illinois, 60603-2003, except payments to be made
directly to the Issuing Bank as expressly provided herein and except that
payments pursuant to Section 2.15, Section 2.16, Section 2.17 and Section 11.03
shall be made directly to the Persons entitled thereto.  The Administrative
Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof. 
If any payment hereunder shall be due on a day that is not a Business Day, the
date for payment shall be extended to the next succeeding Business Day, and, in
the case of any payment accruing interest, interest thereon shall be payable for
the period of such extension.  All payments hereunder shall be made in Dollars.

 

(b)                                 If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest, fees and other
Obligations then due hereunder, such funds shall be applied (i) first, towards
payment of interest and fees then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of interest and fees then due to
such parties, and (ii) second, towards payment of principal and unreimbursed LC
Disbursements then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed LC Disbursements then
due to such parties; provided that, notwithstanding anything to the contrary
contained in this Agreement or in any other Loan Document, in the event such
funds are received by and available to the Administrative Agent as a result of
the exercise of any rights and remedies with respect to any collateral under the
Security  Documents or as a result of any distribution made pursuant to a
bankruptcy proceeding of any Credit Party or any plan of reorganization
confirmed in any such proceeding, such funds shall be applied (A) first to any
fees and reimbursements due Administrative Agent hereunder or under any other
Loan Document, (B) then ratably to the payment of the Obligations (other than
Cash Management Obligations), including unreimbursed LC Disbursements (in the
manner set forth above) and the Lender Hedging Obligations until such
Obligations are paid in full, and (C) then to the payment of Cash Management
Obligations.  The Administrative Agent shall have no responsibility to determine
the existence or amount of Lender Hedging Obligations or Cash Management
Obligations and may reserve from the application of amounts under this
Section amounts distributable in respect of Lender

 

46

--------------------------------------------------------------------------------


 

Hedging Obligations or Cash Management Obligations until it has received
evidence satisfactory to it of the existence and amount of such Lender Hedging
Obligations or Cash Management Obligations.

 

(c)                                  If any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participations in LC
Disbursements resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and participations in LC Disbursements and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans and participations in LC Disbursements of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and
participations in LC Disbursements; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrowers pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to any Borrower
or any Subsidiary thereof (as to which the provisions of this paragraph shall
apply).  Each Borrower consents to the foregoing and agrees, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Borrower in the amount
of such participation.

 

(d)                                 Unless the Administrative Agent shall have
received notice from the Borrower Representative prior to the date on which any
payment is due to the Administrative Agent for the account of the Lenders or the
Issuing Bank hereunder that the Borrowers will not make such payment, the
Administrative Agent may assume that the Borrowers have made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Bank, as the case may be, the amount
due.  In such event, if the Borrowers have not in fact made such payment, then
each of the Lenders or the Issuing Bank, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

(e)                                  Notwithstanding anything to the contrary
herein, if any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.06(d) or Section 2.06(e), Section 2.07(b),
Section 2.18(d) or Section 11.03(c), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), (i) apply

 

47

--------------------------------------------------------------------------------


 

any amounts thereafter received by the Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid, and/or (ii) hold any such amounts
in a segregated account as cash collateral for, and application to, any funding
obligations of such Lender under any such Section, in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.

 

Section 2.19                                Mitigation Obligations; Replacement
of Lenders.

 

(a)                                  If any Lender requests compensation under
Section 2.15, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.15 or
Section 2.17, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  The Borrowers hereby agree to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b)                                 If any Lender requests compensation under
Section 2.15, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 2.17, then the Borrowers may, at their sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 11.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrowers shall have received the prior
written consent of the Administrative Agent (and if a Commitment is being
assigned, the Issuing Bank), which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments.  A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrowers to require such assignment
and delegation cease to apply.

 

(c)                                  If (i) in connection with any proposed
amendment, modification, termination, waiver or consent with respect to any of
the provisions of this Agreement or any other Loan Document that requires
approval of all of the Lenders, each Lender or each Lender affected thereby
under Section 11.02, the consent of the Required Lenders

 

48

--------------------------------------------------------------------------------


 

shall have been obtained but the consent of one or more such other Lenders (each
a “Non-Consenting Lender”) whose consent is required has not been obtained,
(ii) notwithstanding anything to the contrary contained in Section 3.03, in
connection with any increase in the Borrowing Base, the consent of the
Super-Majority Lenders shall have been obtained but the consent of all of the
Lenders has not been obtained (any non-consenting Lender, a “Non-Consenting
Borrowing Base Lender”), or (iii) any Lender becomes a Defaulting Lender; then
the Borrowers may, at its sole expense and effort, upon notice to such Lender
and the Administrative Agent, elect to replace such Non-Consenting Lender,
Non-Consenting Borrowing Base Lender or Defaulting Lender, as the case may be,
as a Lender party to this Agreement in accordance with and subject to the
restrictions contained in, and consents required by Section 11.04; provided that
(x) the Borrowers shall have received the prior written consent of the
Administrative Agent (and if a Commitment is being assigned, the Issuing Bank),
which consent shall not unreasonably be withheld, and (y) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in LC Disbursements, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrowers
(in the case of all other amounts).  A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a consent by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply or, in the case of a Defaulting
Lender, such Lender is no longer a Defaulting Lender.

 

Section 2.20                                Borrower Representative.  Each
Borrower hereby appoints Antero as its contractual representative, hereunder and
under each other Loan Document, for all purposes, including requesting
borrowings and receiving account statements and other notices and communications
to the Borrowers (or any of them) from the Administrative Agent or any Lender. 
The Administrative Agent and the Lenders may rely, and shall be fully protected
in relying, on any request for borrowing, disbursement instruction, report,
information or any other notice or communication made or given by such Person,
whether in its own name, on behalf of any other Borrower or on behalf of “the
Borrowers,” and neither the Administrative Agent nor any Lender shall have any
obligation to make any inquiry or request any confirmation from or on behalf of
any other Borrower as to the binding effect on it of any such request,
instruction, report, information, notice or communication, nor shall the joint
and several character of the Borrowers’ liability for the Obligations be
affected.  The Administrative Agent and the Lenders, and their respective
officers, directors, agents or employees, shall not be liable to the Borrower
Representative or any Borrower for any action taken or omitted to be taken by
the Borrower Representative on behalf of the Borrowers pursuant to this
Section 2.20.

 

Section 2.21                                Joint and Several Liability.  The
Obligations shall constitute one joint and several direct and general obligation
of the Borrowers.  Notwithstanding anything to the contrary contained herein,
each of the Borrowers shall be jointly and severally, with each other Borrower,
directly and unconditionally liable to the Administrative Agent and the Lenders
for all Obligations and shall have the obligations of co-maker with respect to
the Loans, any promissory notes issued pursuant to Section 2.09(e), and the
other Obligations, it being agreed that the advances to each Borrower inure to
the benefit of all Borrowers, and that the Administrative

 

49

--------------------------------------------------------------------------------


 

Agent and the Lenders are relying on such joint and several liability of the
Borrowers as co-makers in extending the Loans hereunder.

 

Section 2.22                                Defaulting Lenders.  Notwithstanding
any provision of this Agreement to the contrary, if any Lender becomes a
Defaulting Lender, then the following provisions shall apply for so long as such
Lender is a Defaulting Lender.

 

(a)                                  Fees shall cease to accrue on the unfunded
portion of the Commitment of such Defaulting Lender pursuant to Section 2.12(a).

 

(b)                                 The Commitment and Credit Exposure of such
Defaulting Lender shall not be included in determining whether all Lenders, the
Super-Majority Lenders, the Required Lenders or the Majority Lenders have taken
or may take any action hereunder (including any consent to any amendment, waiver
or other modification pursuant to Section 11.02), provided that (i) any waiver,
consent, amendment or modification requiring the consent of such Lender or each
affected Lender shall require the consent of such Defaulting Lender, (ii) any
waiver, consent, amendment or modification requiring the consent of each Lender
shall require the consent of such Defaulting Lender (except in respect of any
increases in the Borrowing Base or the Maximum Facility Amount), and (iii) the
Commitment of such Defaulting Lender may not be increased or extended without
the consent of such Defaulting Lender.

 

(c)                                  If any LC Exposure exists at the time a
Lender becomes a Defaulting Lender then:

 

(i)                                     all or any part of such LC Exposure of
such Defaulting Lender shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only to the extent
(x) the sum (without duplication) of all Non-Defaulting Lenders’ Credit
Exposures plus such Defaulting Lender’s LC Exposure does not exceed the total of
all Non-Defaulting Lenders’ Commitments, (y) the sum of each Non-Defaulting
Lender’s Credit Exposure plus its reallocated share of such Defaulting Lender’s
LC Exposure does not exceed such Non-Defaulting Lender’s Commitment, and (z) the
conditions set forth in Section 5.02 are satisfied at that time;

 

(ii)                                  if the reallocation described in clause
(i) above cannot, or can only partially, be effected, then the Borrowers shall,
within one (1) Business Day following notice by the Administrative Agent, cash
collateralize for the benefit of the Issuing Bank only the Borrowers’
obligations corresponding to such Defaulting Lender’s LC Exposure (after giving
effect to any partial reallocation pursuant to clause (i) above) in accordance
with the procedures set forth in Section 2.06(j) for so long as such LC Exposure
is outstanding;

 

(iii)                               if the Borrowers cash collateralize any
portion of such Defaulting Lender’s LC Exposure pursuant to clause (ii) above,
then the Borrowers shall not be required to pay any fees to such Defaulting
Lender pursuant to Section 2.12(b) 

 

50

--------------------------------------------------------------------------------


 

with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

 

(iv)                              if the LC Exposure of the Non-Defaulting
Lenders is reallocated pursuant to clause (i) above, then the fees payable to
the Lenders pursuant to Section 2.12(a) and 2.12(b) shall be adjusted in
accordance with such Non-Defaulting Lenders’ Applicable Percentages; and

 

(v)                                 if all or any portion of such Defaulting
Lender’s LC Exposure is neither cash collateralized nor reallocated pursuant to
clause (i) or (ii) above, then, without prejudice to any rights or remedies of
the Issuing Bank or any Lender hereunder, all letter of credit fees payable
under Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure shall
be payable to the Issuing Bank until and to the extent that such LC Exposure is
cash collateralized and/or reallocated.

 

(d)                                 So long as such Lender is a Defaulting
Lender, the Issuing Bank shall not be required to issue, amend or increase any
Letter of Credit, unless it is satisfied that the related exposure of such
Letter of Credit and the Defaulting Lender’s then outstanding LC Exposure will
be 100% covered by the Commitments of the Non-Defaulting Lenders and/or cash
collateral will be provided by the Borrowers in accordance with Section 2.22(c),
and participating interests in any such newly issued or increased Letter of
Credit shall be allocated among Non-Defaulting Lenders in a manner consistent
with Section 2.22(c)(i) (and Defaulting Lenders shall not participate therein).

 

If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or
(ii) the Issuing Bank has a good faith belief that any Lender has defaulted in
fulfilling its obligations under one or more other agreements in which such
Lender commits to extend credit, the Issuing Bank shall not be required to
issue, amend, or increase any Letter of Credit, unless the Issuing Bank shall
have entered into arrangements with the Borrower or such Lender, satisfactory to
the Issuing Bank to defease any risk to it in respect of such Lender hereunder.

 

In the event that the Administrative Agent, the Borrowers and the Issuing Bank
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date, such Lender shall purchase at par such of the Loans of the
other Lenders as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Applicable
Percentage.

 

ARTICLE III

Borrowing Base

 

Section 3.01                                Initial Borrowing Base.  During the
period from the Effective Date until the first Redetermination after the
Effective Date, the Borrowing Base shall be $550,000,000 (the “Initial Borrowing
Base”).  Notwithstanding the foregoing, the Borrowing Base may be subject to
further adjustments from time to time pursuant to Sections 3.06, 7.03 and 7.05.

 

51

--------------------------------------------------------------------------------


 

Section 3.02                                Reserve Report.  As soon as
available and in any event by April 1 and October 1 of each year, commencing
April 1, 2011, the Borrowers shall deliver to the Administrative Agent and each
Lender a Reserve Report, prepared as of the first day of the month immediately
preceding the date such report is due, in form and substance reasonably
satisfactory to the Administrative Agent and prepared by an Approved Petroleum
Engineer (or, in the case of any Reserve Report due on any date other than
April 1 of each year, by petroleum engineers employed by the Borrowers or an
Approved Petroleum Engineer), said Reserve Report to utilize economic and
pricing parameters established from time to time by the Administrative Agent,
together with such other information, reports and data concerning the value of
the Borrowing Base Properties as the Administrative Agent shall deem reasonably
necessary to determine the value of such Borrowing Base Properties. 
Simultaneously with the delivery to the Administrative Agent and the Lenders of
each Reserve Report, the Borrowers shall submit to the Administrative Agent and
each Lender the Borrowers’ requested amount of the Borrowing Base as of the next
Redetermination Date.  Promptly after the receipt by the Administrative Agent of
such Reserve Report and the Borrowers’ requested amount for the Borrowing Base,
the Administrative Agent shall submit to the Lenders a recommended amount of the
Borrowing Base to become effective for the period commencing on the next
Redetermination Date.

 

Section 3.03                                Scheduled Redeterminations of the
Borrowing Base; Procedures and Standards.  Based in part on the Reserve Reports
made available to the Administrative Agent and the Lenders pursuant to
Section 3.02, the Lenders shall redetermine the Borrowing Base on or prior to
the next Redetermination Date (or such date promptly thereafter as reasonably
possible based on the engineering and other information available to the
Lenders).  Any Borrowing Base which becomes effective as a result of any
Redetermination of the Borrowing Base shall be subject to the following
restrictions: (a) such Borrowing Base shall not exceed the amount of the
Borrowing Base requested by the Borrowers, (b) to the extent such Borrowing Base
represents an increase in the Borrowing Base in effect prior to such
Redetermination, such Borrowing Base must be approved by all Lenders, and (c) to
the extent such Borrowing Base represents a decrease in the Borrowing Base in
effect prior to such Redetermination or a reaffirmation of such prior Borrowing
Base, such Borrowing Base must be approved by the Administrative Agent and
Required Lenders.  If a redetermined Borrowing Base is not approved by the
Administrative Agent and Required Lenders within fifteen (15) days after the
submission to the Lenders by the Administrative Agent of its recommended
Borrowing Base pursuant to Section 3.02, or by all Lenders within such fifteen
(15) day period in the case of any increase in the Borrowing Base, the
Administrative Agent shall notify each Lender that the recommended Borrowing
Base has not been approved and request that each Lender submit to the
Administrative Agent within ten (10) days thereafter its proposed Borrowing
Base.  Promptly following the tenth day after the Administrative Agent’s request
for each Lender’s proposed Borrowing Base, the Administrative Agent shall
determine the Borrowing Base for such Redetermination by calculating the highest
Borrowing Base then acceptable to the Administrative Agent and a number of
Lenders sufficient to constitute Required Lenders (or all Lenders in the case of
an increase in the Borrowing Base).  Each Redetermination shall be made by the
Lenders in their sole discretion, but based on the Administrative Agent’s and
such Lender’s usual and customary procedures for evaluating Oil and Gas
Interests as such exist at the time of such Redetermination, and including
adjustments to reflect the effect of any Hedging Contracts of the Borrowers and
the Restricted Subsidiaries as such exist at the time of such Redetermination. 
The Borrowers acknowledge and agree that each Redetermination shall be based
upon the loan collateral value which the Administrative Agent

 

52

--------------------------------------------------------------------------------


 

and each Lender in its sole discretion (using such methodology, assumptions and
discount rates as the Administrative Agent and such Lender customarily uses in
assigning collateral value to Oil and Gas Interests) assigns to the Borrowing
Base Properties at the time in question and based upon such other credit factors
consistently applied (including, without limitation, the assets, liabilities,
cash flow, interest note changes, business, properties, prospects, management
and ownership of the Credit Parties) as the Administrative Agent and such Lender
customarily considers in evaluating similar oil and gas credits.  If the
Borrowers do not furnish all information, reports and data required to be
delivered by any date specified in this Article III, unless such failure is not
the fault of the Borrowers, the Administrative Agent and Lenders may nonetheless
designate the Borrowing Base at any amounts which the Administrative Agent and
Lenders in their reasonable discretion determine and may redesignate the
Borrowing Base from time to time thereafter until the Administrative Agent and
Lenders receive all such information, reports and data, whereupon the
Administrative Agent and Lenders shall designate a new Borrowing Base, as
described above.  IT IS EXPRESSLY UNDERSTOOD THAT THE ADMINISTRATIVE AGENT AND
LENDERS HAVE NO OBLIGATION TO DESIGNATE THE BORROWING BASE AT ANY PARTICULAR
AMOUNTS, EXCEPT IN THE EXERCISE OF THEIR DISCRETION, WHETHER IN RELATION TO THE
MAXIMUM FACILITY AMOUNT OR OTHERWISE.

 

Section 3.04                                Special Redeterminations.  In
addition to Scheduled Redeterminations and any adjustments made by the Required
Lenders to the Borrowing Base pursuant to Section 7.03 and Section 7.05, (a) the
Borrowers may request a Special Redetermination of the Borrowing Base once
between each Scheduled Redetermination and (b) the Required Lenders may request
a Special Redetermination once between each Scheduled Redetermination.  Any
request by Borrowers pursuant to this Section 3.04 shall be submitted to the
Administrative Agent and each Lender and at the time of such request (or within
fifteen (15) days thereafter in the case of the Reserve Report) Borrowers shall
(1) deliver to the Administrative Agent and each Lender a Reserve Report
prepared as of a date prior to the date of such request that is reasonably
acceptable to the Administrative Agent and such other information which the
Administrative Agent shall reasonably request, and (2) notify the Administrative
Agent and each Lender of the Borrowing Base requested by Borrowers in connection
with such Special Redetermination.  Any request by Required Lenders pursuant to
this Section 3.04 shall be submitted to the Administrative Agent and the
Borrowers. Any Special Redetermination shall be made by the Administrative Agent
and Lenders in accordance with the procedures and standards set forth in
Section 3.03; provided that no Reserve Report is required to be delivered to the
Administrative Agent or the Lenders in connection with any Special
Redetermination requested by the Required Lenders pursuant to this Section 3.04.

 

Section 3.05                                Notice of Redetermination.  Promptly
following any Redetermination of the Borrowing Base, the Administrative Agent
shall notify the Borrowers of the amount of the redetermined Borrowing Base,
which Borrowing Base shall be effective as of the date specified in such notice,
and such Borrowing Base shall remain in effect for all purposes of this
Agreement until the next Redetermination.

 

Section 3.06                                Additional Reductions in Borrowing
Base.  Unless otherwise waived in writing by the Required Lenders, upon the
issuance of any Senior Notes by any Credit Party in accordance with
Section 7.01(h) (other than any Permitted Refinancing that extends, refinances,

 

53

--------------------------------------------------------------------------------


 

renews, replaces, defeases or refunds existing Senior Notes), the Borrowing Base
then in effect shall automatically be reduced by $250 for each $1,000 in stated
principal amount of such Senior Notes on the date such Senior Notes are issued.

 

ARTICLE IV

Representations and Warranties

 

Each Borrower represents and warrants to the Lenders that:

 

Section 4.01                                Organization; Powers.  Each Credit
Party and each Restricted Subsidiary is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization, has all
requisite power and authority to carry on its business as now conducted and is
qualified to do business in, and is in good standing in, every jurisdiction
where the character of the properties owned or held by it or the nature of the
business transacted by it makes such qualification necessary.

 

Section 4.02                                Authorization; Enforceability.  The
Transactions are within each Credit Party’s corporate, limited liability company
or partnership powers and have been duly authorized by all necessary corporate,
limited liability company or partnership and, if required, stockholder action. 
This Agreement has been duly executed and delivered by each Credit Party and
this Agreement and the other Loan Documents, when duly executed are delivered,
constitute the legal, valid and binding obligations of each Credit Party,
enforceable in accordance with their terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

Section 4.03                                Governmental Approvals; No
Conflicts.  The Transactions (a) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except such as have been obtained or made and are in full force and effect or
have been made or to be made in connection with the filing of the Security
Documents to secure the Obligations, (b) will not violate any applicable law or
regulation or the charter, by-laws or other Organizational Documents of any
Borrower or any Restricted Subsidiary or any order of any Governmental
Authority, (c) will not violate or result in a default under any material
indenture, agreement, instrument, license, order or permit binding upon any
Borrower or any Restricted Subsidiary or any of their respective assets, or give
rise to a right thereunder to require any payment to be made by any Borrower or
any Restricted Subsidiary, and (d) will not result in the creation or imposition
of any Lien on any asset of any Borrower or, any Restricted Subsidiary other
than Permitted Liens.

 

Section 4.04                                Financial Condition; No Material
Adverse Change.

 

(a)                                  The Borrower Representative has heretofore
furnished to the Lenders (i) the audited Consolidated balance sheet and related
statements of income, members’ equity and cash flows of Holdings and its
Consolidated Subsidiaries as of and for the fiscal year ended December 31, 2009,
reported on by KMPG, LLP, independent public accountants, and (ii) the unaudited
Consolidated balance sheet and related statements of income, members’ equity and
cash flows of Holdings and its Consolidated Subsidiaries

 

54

--------------------------------------------------------------------------------


 

as of and for the fiscal quarter ended June 30, 2010, certified by its Financial
Officer to the effect that such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of Holdings and its Consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP, subject to year-end audit adjustments and
the absence of footnotes in the case of the statements referred to in paragraph
(ii) above.

 

(b)                                 Since December 31, 2009, no event or
circumstance which has had or could reasonably be expected to have a Material
Adverse Effect has occurred.

 

Section 4.05                                Intellectual Property.  Each
Borrower and each Restricted Subsidiary owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by such Borrower and such
Restricted Subsidiaries, as the case may be, does not infringe upon the rights
of any other Person, except for any such infringements that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

Section 4.06                                Litigation and Environmental
Matters.

 

(a)                                  There are no actions, suits, investigations
or proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of the Borrowers, threatened against or affecting
any Borrower or any Restricted Subsidiary, (i) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (ii) that involve this Agreement or the Transactions.

 

(b)                                 Except with respect to any matters that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, no Borrower nor any Restricted Subsidiary, to any
Borrower’s knowledge, (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has become subject to any Environmental
Liability, (iii) has received written notice of any claim with respect to any
Environmental Liability or (iv) knows of any basis for any claim with respect to
any Environmental Liability.

 

Section 4.07                                Compliance with Laws and
Agreements.  Each Borrower and each Restricted Subsidiary is in compliance with
all Laws, regulations and orders of any Governmental Authority applicable to it
or its property and all indentures, agreements and other instruments binding
upon it or its property, except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

Section 4.08                                Investment Company Status.  No
Borrower and no Restricted Subsidiary is an “investment company” as defined in,
or subject to regulation under, the Investment Company Act of 1940.

 

Section 4.09                                Taxes.  Each Borrower and each
Restricted Subsidiary has timely filed or caused to be filed all Tax returns and
reports required to have been filed and has paid or caused to be paid all Taxes
required to have been paid by it, except (a) Taxes that are being contested in

 

55

--------------------------------------------------------------------------------


 

good faith by appropriate proceedings and for which such Borrower or such
Restricted Subsidiary, as applicable, has set aside on its books adequate
reserves or (b) to the extent that the failure to do so could not reasonably be
expected to result in a Material Adverse Effect.

 

Section 4.10                                ERISA.  No ERISA Event has occurred
or is reasonably expected to occur that, when taken together with all other such
ERISA Events for which liability is reasonably expected to occur, could
reasonably be expected to result in a Material Adverse Effect.  The present
value of all accumulated benefit obligations under each Plan did not, as of the
date of the most recent financial statements reflecting such amounts, exceed by
more than $500,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
did not, as of the date of the most recent financial statements reflecting such
amounts, exceed by more than $500,000 the fair market value of the assets of all
such underfunded Plans.

 

Section 4.11                                Disclosure.  Each Borrower has
disclosed to the Lenders all agreements, instruments and corporate or other
restrictions to which it or any Restricted Subsidiary is subject, and all other
matters known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.  None of the other reports,
financial statements, certificates or other information furnished by or on
behalf of any Borrower or any Restricted Subsidiary to the Administrative Agent
or any Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished) when
taken as a whole contains any material misstatement of fact or omits to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading as of the date made or
deemed made; provided that, with respect to projected financial information,
each Borrower represents only that such information was prepared in good faith
based on assumptions believed to be reasonable at the time.

 

Section 4.12                                Labor Matters.  There are no
strikes, lockouts or slowdowns against any Borrower or any of its Restricted
Subsidiaries pending or, to the knowledge of any Borrower, threatened that could
reasonably be expected to have a Material Adverse Effect.  The hours worked by
and payments made to employees of each Borrower and its Restricted Subsidiaries
have not been in violation of the Fair Labor Standards Act or any other Law
dealing with such matters to the extent that such violation could reasonably be
expected to have a Material Adverse Effect.

 

Section 4.13                                Capitalization.  Schedule 4.13
lists, as of the Effective Date, (a) each Subsidiary that is an Unrestricted
Subsidiary, (b) for each Borrower, its full legal name, its jurisdiction of
organization and its federal tax identification number, and (c) for each
Restricted Subsidiary, its full legal name, its jurisdiction of organization,
its federal tax identification number and the number of shares of capital stock
or other Equity Interests outstanding and the owner(s) of such shares or Equity
Interests.  As of the Effective Date, Holdings owns all of the issued and
outstanding Equity Interests of each Borrower.

 

Section 4.14                                Margin Stock.  No Borrower and no
Restricted Subsidiary is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulation U issued by

 

56

--------------------------------------------------------------------------------


 

the Board), and no part of the proceeds of any Loan will be used to purchase or
carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying margin stock.

 

Section 4.15                                Title to Properties; Licenses.  Each
Credit Party and each Restricted Subsidiary has good and defensible title to, or
valid leasehold interests in or rights to exploit under farmout agreements, all
of the Collateral owned or leased by such Person.  All of each Credit Party and
each Restricted Subsidiary’s other material properties and assets necessary or
used in the ordinary conduct of its business, are free and clear of all Liens,
encumbrances, or adverse claims other than Permitted Liens and free of all
impediments to the use of such properties and assets in the ordinary course of
such Person’s business, except that no representation or warranty, express,
implied or statutory, is made with respect to any oil, gas or mineral property
which is not a Borrowing Base Property.  Each Credit Party and each Restricted
Subsidiary owns the net revenue interests in production attributable to the
wells and units evaluated in the most recently delivered Reserve Report.  The
ownership of such properties does not in the aggregate in any material respect
obligate such Credit Party or such Restricted Subsidiary to bear the costs and
expenses relating to the maintenance, development and operations of such
properties in an amount materially in excess of the working interest of such
properties set forth in the most recently delivered Reserve Report.  Upon
delivery of each Reserve Report furnished to the Lenders pursuant to
Section 6.01(f), the statements made in the preceding sentences of this section
and in Section 4.19 shall be true in all material respects with respect to such
Reserve Report.

 

Section 4.16                                Insurance.  The certificate signed
by the Financial Officer that attests to the existence and adequacy of, and
summarizes, the property and casualty insurance program maintained by the Credit
Parties that has been furnished by the Borrower Representative to the
Administrative Agent and the Lenders as of the Effective Date, is complete and
accurate in all material respects as of the Effective Date and demonstrates the
Borrowers’ and the Restricted Subsidiaries’ compliance with Section 6.05.

 

Section 4.17                                Solvency.

 

(a)                                  Immediately after the consummation of the
Transactions and immediately following the making of the initial Borrowing, if
any, made on the Effective Date and after giving effect to the application of
the proceeds thereof, (1) the fair value of the assets of the Credit Parties on
a combined basis, at a fair valuation, will exceed the debts and liabilities,
subordinated, contingent or otherwise, of the Credit Parties on a combined
basis; (2) the present fair saleable value of the real and personal property of
the Credit Parties on a combined basis will be greater than the amount that will
be required to pay the probable liability of the Credit Parties on a combined
basis on their debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(3) the Credit Parties on a combined basis will be able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (4) the Credit Parties on a
combined basis will not have unreasonably small capital with which to conduct
the businesses in which they are engaged as such businesses are now conducted
and are proposed to be conducted after the date hereof.

 

57

--------------------------------------------------------------------------------


 

(b)                                 The Credit Parties do not intend to, and do
not believe that they will, incur debts beyond their ability to pay such debts
as they mature, taking into account the timing of and amounts of cash to be
received by it and the timing of the amounts of cash to be payable on or in
respect of its Indebtedness.

 

Section 4.18                                Leases and Contracts; Performance of
Obligations.  To the best of each Borrower’s knowledge, the leases, contracts,
servitudes and other agreements forming a part of the Borrowing Base Properties
are in full force and effect.  No Borrower has received a written notice of
default under any such contracts or agreements that remains uncured that could
reasonably be expected to result in a Material Adverse Effect.  Except for any
rents, royalties and other payments that in the aggregate do not exceed
$1,000,000 or are being contested in compliance with Section 6.04, all rents,
royalties and other payments due and payable under such leases, contracts,
servitudes and other agreements, or under any Permitted Liens, or otherwise
attendant to the ownership or operation of any Oil and Gas Interests, have been
properly and timely paid.  No Credit Party has received written notice of a
default that remains uncured with respect to its obligations (and no Credit
Party has received written notice of any default by any third party with respect
to such third party’s obligations) under any such leases, contracts, servitudes
and other agreements, or under any Permitted Liens, or otherwise attendant to
the ownership or operation of any part of the Borrowing Base Properties, where
such default could reasonably be expected to materially and adversely affect the
ownership or operation of such Borrowing Base Properties.  No Credit Party is
currently accounting for any royalties, or overriding royalties or other
payments out of production, on a basis (other than delivery in kind) less
favorable to such Credit Party than proceeds received by such Credit Party
(calculated at the well) from sale of production, and no Credit Party has any
liability (or alleged liability) to account for the same on any such less
favorable basis that could reasonably be expected to result in a Material
Adverse Effect.

 

Section 4.19                                Sale of Production.  Except (a) as
required by law, (b) offsetting, netting and other similar arrangements entered
into in the ordinary course of business and (c) as set forth in Schedule 4.19,
(i) no Oil and Gas Interest is subject to any contractual or other arrangement
whereby payment for production is or can be deferred for a substantial period
after the month in which such production is delivered (in the case of Crude Oil,
not in excess of sixty (60) days, and in the case of Natural Gas, not in excess
of ninety (90) days) and (ii) no Oil and Gas Interest is subject to any
contractual or other arrangement whereby payments are made to a Credit Party or
Restricted Subsidiary other than by checks, drafts, wire transfer advises or
other similar writings, instruments or communications for the immediate payment
of money.  Except for production sales contracts and other agreements relating
to the marketing of production that are listed on Schedule 4.19, no Oil and Gas
Interest is subject to any long-term contract or any other arrangement for the
sale of production (or otherwise related to the marketing of production) which
provides for fixed prices which cannot be canceled on 120 days’ (or less) notice
without material penalty.  Except as set forth in Schedule 4.19, no Credit
Party, has received prepayments (including payments for gas not taken pursuant
to “take or pay” or other similar arrangements) for any Hydrocarbons produced or
to be produced from any Oil and Gas Interests after the date hereof.  Except as
set forth in Schedule 4.19, no Oil and Gas Interest is subject to any “take or
pay” or other similar arrangement (A) which can be satisfied in whole or in part
by the production or transportation of gas from other properties or (B) as a
result of which production from any Oil and Gas Interest may be required to be
delivered to one or more third

 

58

--------------------------------------------------------------------------------


 

parties without payment (or without full payment) therefor as a result of
payments made, or other actions taken, with respect to other properties.  No Oil
and Gas Interest is subject to a gas balancing arrangement under which one or
more third parties may take a portion of the production attributable to such Oil
and Gas Interest without payment (or without full payment) therefor as a result
of production having been taken from, or as a result of other actions or
inactions with respect to, other properties.  No Oil and Gas Interest is subject
at the present time to any regulatory refund obligation and, to the best of each
Credit Party’s knowledge, no facts exist which might cause the same to be
imposed.

 

Section 4.20                                Operation of Oil and Gas Interests. 
The Oil and Gas Interests (and all properties unitized therewith) are being
(and, to the extent the same could adversely affect the ownership or operation
of the Oil and Gas Interests after the date hereof, have in the past been)
maintained, operated and developed in a good and workmanlike manner, in
accordance with prudent industry standards and in compliance with (a) all
applicable Laws, (b) all oil, gas or other mineral leases and other material
contracts and agreements forming a part of the Oil and Gas Interests and (c) the
Permitted Liens, except with respect to clauses (a), (b) and (c) above, where
the failure to so comply, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect.  To the best of each
Borrower’s knowledge, no Oil and Gas Interest is subject to having allowable
production after the date hereof reduced below the full and regular allowable
(including the maximum permissible tolerance) because of any overproduction
(whether or not the same was permissible at the time) prior to the date hereof. 
There are no dry holes, or otherwise inactive wells, located on the Borrowing
Base Properties, except for wells that have been or are in the process of being
properly plugged and abandoned.  Each Credit Party and each Restricted
Subsidiary has all governmental licenses and permits necessary or appropriate to
own and operate its material Oil and Gas Interests.  No Credit Party nor any
Restricted Subsidiary has received written notice of any violations in respect
of any such licenses or permits that could reasonably be expected to result in a
Material Adverse Effect.

 

Section 4.21                                Ad Valorem and Severance Taxes;
Title Litigation.  No Credit Party has received a written notice of a material
default with respect to any ad valorem taxes assessed against its Oil and Gas
Interests or any part thereof and all production, severance and other taxes
assessed against, or measured by, the production or the value, or proceeds, of
the production therefrom.  There are no suits, actions, written claims,
investigations, written inquiries, proceedings or demands pending (or, to any
Credit Party’s knowledge, threatened in writing) which might affect the Oil and
Gas Interests, including any which challenge or otherwise pertain to any Credit
Party’s title to any Borrowing Base Property or rights to produce and sell Crude
Oil and Natural Gas therefrom that could reasonably be expected to result in a
Material Adverse Effect.

 

ARTICLE V

Conditions

 

Section 5.01                                Effective Date.  The obligations of
the Lenders and Lender Counterparties to continue the Original Loans and the
obligations of the Lenders to make Loans and of the Issuing Bank to permit the
Letters of Credit issued under the Original Credit Agreement to remain
outstanding and to issue Letters of Credit hereunder shall not become effective
until the

 

59

--------------------------------------------------------------------------------


 

date on which each of the following conditions is satisfied (or waived in
accordance with Section 11.02):

 

(a)                                  The Administrative Agent (or its counsel)
shall have received from each party hereto either (i) a counterpart of this
Agreement signed on behalf of such party or (ii) written evidence reasonably
satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement.

 

(b)                                 The Administrative Agent shall have received
a favorable written opinion (addressed to the Administrative Agent and the
Lenders and dated the Effective Date) of Vinson & Elkins LLP, counsel for the
Credit Parties, substantially in the form of Exhibit B, and covering such other
matters relating to the Credit Parties, this Agreement or the Transactions as
the Majority Lenders shall reasonably request.  The Credit Parties hereby
request such counsel to deliver such opinion.

 

(c)                                  The Administrative Agent shall have
received such documents and certificates as the Administrative Agent or its
counsel may reasonably request relating to the organization, existence and good
standing of each Credit Party, the authorization of the Transactions and any
other legal matters relating to the Credit Parties, this Agreement or the
Transactions, all in form and substance satisfactory to the Administrative Agent
and its counsel.

 

(d)                                 The Administrative Agent shall have received
a certificate, dated the Effective Date and signed by the President, a Vice
President or a Financial Officer of each Borrower, confirming that the Credit
Parties have (i) complied with the conditions set forth in paragraphs (a),
(b) and (d) of Section 5.02, (ii) complied with the conditions set forth in
paragraph (k) of this Section 5.01, and (iii) complied with the covenants set
forth in Section 6.05 (and demonstrating such compliance by the attachment of an
insurance summary and insurance certificates evidencing the coverage described
in such summary).

 

(e)                                  The Administrative Agent shall have
received the Security Agreement and Pledge Agreement duly executed by all
parties thereto and in form and substance satisfactory to the Administrative
Agent.

 

(f)                                    The Administrative Agent, the Lenders and
the Arrangers shall have received all fees and other amounts due and payable on
or prior to the Effective Date under this Agreement and the Fee Letters, and, to
the extent invoiced, reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by the Borrowers hereunder, including all
reasonable fees, expenses and disbursements of counsel for the Administrative
Agent to the extent invoiced on or prior to the Effective Date, together with
such additional amounts as shall constitute such counsel’s reasonable estimate
of expenses and disbursements to be incurred by such counsel in connection with
the recording and filing of Mortgages (and/or amendments to existing Mortgages)
and financing statements; provided, that, such estimate shall not thereafter
preclude further settling of accounts between the Borrowers and the
Administrative Agent.

 

60

--------------------------------------------------------------------------------


 

(g)                                 The Administrative Agent shall have received
promissory notes duly executed by Borrowers for each Lender that has requested
the delivery of a promissory note pursuant to and in accordance with
Section 2.09(e).

 

(h)                                 In the event any Loans are made on the
Effective Date, the Administrative Agent shall have received a Borrowing Request
acceptable to the Administrative Agent and in accordance with Section 2.05
setting forth the Loans requested by the Borrowers on the Effective Date, the
Type and amount of each Loan and the accounts to which such Loans are to be
funded; provided that all Borrowings on the Effective Date shall be ABR
Borrowings.

 

(i)                                     If the initial Borrowing includes the
issuance of a Letter of Credit, the Administrative Agent shall have received a
written request in accordance with Section 2.06 of this Agreement.

 

(j)                                     The Administrative Agent and the Lenders
shall have received the financial statements described in Section 4.04(a) and
the Projections.

 

(k)                                  The Administrative Agent shall have
received evidence reasonably satisfactory to the Administrative Agent, that
effective upon the consummation of the Transactions, Aggregate Credit Exposure
will not exceed the Aggregate Commitment.

 

(l)                                     The Administrative Agent shall have
received Mortgages and title information, in each case, reasonably satisfactory
to the Administrative Agent with respect to the Borrowing Base Properties, or
the portion thereof, as required by Sections 6.09 and 6.10.

 

(m)                               The Administrative Agent shall have received
such financing statements as Administrative Agent shall specify to fully
evidence and perfect all Liens contemplated by the Loan Documents, all of which
shall be filed of record in such jurisdictions as the Administrative Agent shall
require in its sole discretion.

 

(n)                                 The Administrative Agent shall have received
a capitalization chart for Holdings setting forth as of the Effective Date the
number of shares of capital stock or other Equity Interests outstanding and the
owner(s) of such shares or Equity Interests.

 

(o)                                 The Administrative Agent shall have received
such other instruments and documents incidental and appropriate to the
transaction provided for herein as the Administrative Agent or its special
counsel may reasonably request prior to the Effective Date, and all such
documents shall be in form and substance satisfactory to the Administrative
Agent.

 

The Administrative Agent shall notify the Borrowers and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. 
Notwithstanding the foregoing, the obligations of the Lenders to continue the
Original Loans and the obligations of the Lenders to make Loans and of the
Issuing Bank to permit the Letters of Credit issued under the Original Credit
Agreement to remain outstanding and to issue Letters of Credit hereunder shall
not become effective unless each of the foregoing conditions is satisfied (or
waived pursuant to Section 11.02) at or prior to

 

61

--------------------------------------------------------------------------------


 

3:00 p.m. on November 30, 2010 (and, in the event such conditions are not so
satisfied or waived, the Aggregate Commitment shall terminate at such time).

 

Section 5.02                                Each Credit Event.  The obligation
of each Lender to make a Loan on the occasion of any Borrowing, and of the
Issuing Bank to issue, amend, renew or extend any Letter of Credit, is subject
to the satisfaction of the following conditions:

 

(a)                                  The representations and warranties of each
Credit Party set forth in this Agreement and the other Loan Documents shall be
true and correct in all material respects (without duplication of any
materiality qualifier contained therein) on and as of the date of such Borrowing
or the date of issuance, amendment, renewal or extension of such Letter of
Credit, as applicable except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date.

 

(b)                                 At the time of and immediately after giving
effect to such Borrowing or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, no Default shall have occurred and be
continuing.

 

(c)                                  At the time of and immediately after giving
effect to such Borrowing or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, no Borrowing Base Deficiency exists or
would be caused thereby.

 

(d)                                 At the time of and immediately after giving
effect to such Borrowing or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, no event or circumstance which could
reasonably be expected to have a Material Adverse Effect shall have occurred.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a),
(b), (c) and (d) of this Section.

 

ARTICLE VI

Affirmative Covenants

 

Until the Aggregate Commitment has expired or been terminated and the principal
of and interest on each Loan and all fees payable hereunder shall have been paid
in full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, each Credit Party covenants and agrees
with the Lenders that:

 

Section 6.01                                Financial Statements; Other
Information.  The Borrower Representative will furnish to the Administrative
Agent and each Lender:

 

(a)                                  within ninety (90) days after the end of
each fiscal year of Holdings, the audited Consolidated balance sheet and related
statements of operations, members’ equity and cash flows of Holdings and its
Consolidated Subsidiaries as of the end of and for such year, setting forth in
each case in comparative form the figures for the previous fiscal year, all
reported on by an independent public accounting firm reasonably

 

62

--------------------------------------------------------------------------------


 

acceptable to Administrative Agent (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such Consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of Holdings and its Consolidated Subsidiaries on a Consolidated basis
in accordance with GAAP consistently applied;

 

(b)                                 within forty-five (45) days after the end of
each of the first three fiscal quarters of each fiscal year of Holdings, (i) the
Consolidated balance sheet and related statements of operations, member’s equity
and cash flows of Holdings and its Consolidated Subsidiaries as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
such Consolidated financial statements shall be certified by Holdings’ Financial
Officer as presenting fairly in all material respects the financial condition
and results of operations of Holdings and its Consolidated Subsidiaries on a
Consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

 

(c)                                  concurrently with any delivery of financial
statements under paragraph (a) or (b) above, a certificate in a form reasonably
acceptable to Administrative Agent signed by a Financial Officer of Holdings
(i) certifying (A) that he or she has reviewed the Loan Documents and (B) as to
whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto and (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 7.11 and Section 7.12;

 

(d)                                 as soon as available, and in any event
within sixty (60) days after the end of each fiscal quarter, a report describing
by lease or unit the gross volume of production and sales attributable to
production during such previous fiscal quarter from the properties described in
the most recent Reserve Report and describing the related severance taxes, other
taxes, leasehold operating expenses, and capital costs attributable thereto and
incurred during such previous fiscal quarter;

 

(e)                                  if requested by Administrative Agent,
within sixty (60) days after the end of each fiscal quarter, a list, by name and
address, of those Persons who have purchased production during such fiscal
quarter from the Oil and Gas Interests, giving each such purchaser’s owner
number for the Credit Parties and each such purchaser’s property number for each
such Oil and Gas Interest;

 

(f)                                    as soon as available, and in any event no
later than April 1 and October 1 of each year, and promptly following notice of
a Special Redetermination requested by the Borrowers under Section 3.04, the
Reserve Reports required on such dates pursuant to Section 3.02.  The Reserve
Report shall be reasonably satisfactory to Administrative Agent, shall take into
account any “over-produced” status under gas balancing arrangements, and shall
contain information and analysis comparable in scope to that contained in the
Reserve Report used to determine the Initial Borrowing Base.  The Reserve Report
shall distinguish (or shall be delivered together with a certificate from an
appropriate officer of each Borrower which distinguishes) those properties
treated in the

 

63

--------------------------------------------------------------------------------


 

report which are Mortgaged Properties from those properties treated in the
report which are not Mortgaged Properties;

 

(g)                                 together with the Reserve Reports required
under paragraph (f) above, a report, in reasonable detail, setting forth the
Hedging Contracts then in effect, the notional volumes of and prices for, on a
monthly basis and in the aggregate, the Crude Oil and Natural Gas for each such
Hedging Contract and the term of and counterparties to each such Hedging
Contract;

 

(h)                                 as soon as available, and in any event
within ninety (90) days after the end of each fiscal year, a business and
financial plan for each Borrower, together with a capital expenditure schedule
for each Borrower (in form consistent with previous business and financial plans
previously provided to Administrative Agent under the Original Credit
Agreement), setting forth for the first year thereof, monthly or quarterly
financial projections and budgets for such Borrower, and thereafter yearly
financial projections and budgets during the Availability Period;

 

(i)                                     if any Borrower or any of their
respective Restricted Subsidiaries makes an Acquisition or Disposition of assets
during any fiscal quarter and such assets are included in the calculation of
Consolidated EBITDAX for such fiscal quarter, the Borrower Representative shall
deliver to Administrative Agent and Lenders, together with the financial
statements described in Section 6.01(a) or (b), as applicable, pro forma
financial statements of Holdings for such period prepared on a Consolidated
basis as if such assets had been acquired or Disposed of, as applicable, on the
first day of such fiscal quarter;

 

(j)                                     [Reserved];

 

(k)                                  [Reserved];

 

(l)                                     concurrently with the delivery of the
Reserve Reports required under paragraph (f) above and from time to time at the
Borrowers’ election; supplements to Schedule 4.19 to the extent necessary to
ensure any such representations and warranties relating to Schedule 4.19 are
true and correct in all material respects; provided that such supplements shall
not include disclosure of any contract, agreement, arrangement, event,
occurrence, condition or other information which, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect;
provided further that the delivery or receipt of such subsequent disclosure
shall not constitute a waiver by the Administrative Agent or any Lender or a
cure of any Default or Event of Default resulting in connection with the matters
disclosed on such supplement; and

 

(m)                               promptly following any request therefor, such
other information regarding the operations, business affairs and financial
condition of any Credit Party, or compliance with the terms of this Agreement,
as the Administrative Agent or any Lender may reasonably request, including,
without limitation, the delivery of consolidating financial statements of
Holdings and its Subsidiaries.

 

64

--------------------------------------------------------------------------------


 

Section 6.02           Notices of Material Events.  The Borrower Representative
will furnish to the Administrative Agent and each Lender prompt written notice
of the following:

 

(a)           as soon as possible, but in any event within five (5) days of
obtaining knowledge thereof, the occurrence of any Default;

 

(b)           as soon as possible, but in any event within thirty (30) days
after the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting any Credit Party
or any Affiliate thereof that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;

 

(c)           as soon as possible, but in any event within thirty (30) days
after becoming aware of the occurrence of any ERISA Event that, alone or
together with any other ERISA Events that have occurred, could reasonably be
expected to result in liability of the Borrowers and the Restricted Subsidiaries
in an aggregate amount exceeding $5,000,000;

 

(d)           as soon as possible, but in any event within thirty (30) days
after any notice or claim to the effect that any Credit Party is or may be
liable to any Person as a result of the release by any Credit Party, or any
other Person of any Hazardous Material into the environment, which could
reasonably be expected to have a Material Adverse Effect;

 

(e)           as soon as possible, but in any event within thirty (30) days
after any notice alleging any violation of any Environmental Law by any Credit
Party, which could reasonably be expected to result in liability in excess of
$5,000,000;

 

(f)            as soon as possible, but in any event within thirty (30) days
after the receipt by any Borrower or any Restricted Subsidiary of any management
letter or comparable analysis prepared by the auditors for any Borrower or any
such Restricted Subsidiary;

 

(g)           as soon as possible, but in any event within thirty (30) days
after any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect; and

 

(h)           at least twenty (20) Business Days prior to any changes of any
Credit Party’s type of organization or state of formation under the Uniform
Commercial Code.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of each Borrower setting forth
the details of the event or development requiring such notice and any action
taken or proposed to be taken with respect thereto.

 

Section 6.03           Existence; Conduct of Business.  Each Borrower will, and
will cause each Restricted Subsidiary to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and

 

65

--------------------------------------------------------------------------------


 

franchises material to the conduct of its business and will qualify to do
business in all states or jurisdictions where required by law, except where the
failure to so qualify could not reasonably be expected to result in a Material
Adverse Change; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 7.04 or any
sale, conveyance or other transfer permitted under Section 7.05.

 

Section 6.04           Payment of Obligations.  Each Borrower will, and will
cause each Restricted Subsidiary to, timely pay its obligations, including Tax
liabilities before the same shall become delinquent or in default, except where
(a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) such Borrower or such Restricted Subsidiary, as
applicable, has set aside on its books adequate reserves with respect thereto in
accordance with GAAP or (c) the failure to make payment pending such contest
could not reasonably be expected to result in a Material Adverse Effect.

 

Section 6.05           Maintenance of Properties; Insurance.  Each Borrower
will, and will cause each Restricted Subsidiary and use commercially reasonable
efforts to cause each operator of Borrowing Base Properties to, (a) keep and
maintain all property material to the conduct of its business in good working
order and condition, ordinary wear and tear excepted, in accordance with prudent
industry standards in the surrounding area and in compliance in all material
respects with all laws and all applicable contracts, servitudes, leases and
agreements, and from time make all appropriate repairs, renewals and
replacements needed to enable the business and operations carried on in
connection therewith to be promptly and advantageously conducted at all times
consistent with such Person’s past practices and (b) maintain, with financially
sound and reputable insurance companies, insurance in such amounts and against
such risks as are customarily maintained by companies engaged in the same or
similar businesses operating in the same or similar locations. On or prior to
the Effective Date and thereafter, upon request of the Administrative Agent, the
Borrowers will furnish or cause to be furnished to the Administrative Agent from
time to time a summary of the respective insurance coverage of each Borrower and
its Restricted Subsidiaries in form and substance reasonably satisfactory to the
Administrative Agent, and, if requested, will furnish the Administrative Agent
copies of the applicable policies.  The Borrowers will cause any insurance
policies covering any such property to be endorsed (x) to provide that such
policies may not be cancelled, reduced or affected in any manner for any reason
without ten (10) days prior notice to Administrative Agent, (y) to name the
Administrative Agent as an additional insured (in the case of all liability
insurance policies) and loss payee (in the case of all casualty and property
insurance policies), and (z) to provide for such other matters as the Lenders
may reasonably require.

 

Section 6.06           Books and Records; Inspection Rights.  Each Borrower
will, and will cause each Restricted Subsidiary to, keep proper books of record
and account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities.  Each Borrower will,
and will cause each Restricted Subsidiary to, permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times and as
often as reasonably requested.  If no Event of Default exists at the time of any
such visit and inspection, the Administrative Agent will give

 

66

--------------------------------------------------------------------------------


 

forty-eight (48) hours written notice to such Borrower or Restricted Subsidiary
prior to such visit and inspection.

 

Section 6.07           Compliance with Laws.  Each Borrower will, and will cause
each Restricted Subsidiary to comply in all material respects with all Laws,
rules, regulations and orders of any Governmental Authority applicable to it or
its property.

 

Section 6.08           Use of Proceeds and Letters of Credit.  The proceeds of
the Loans will be used only to (a) pay the fees, expenses and transaction costs
of the Transactions and (b) finance the working capital needs of the Borrowers,
including capital expenditures, and for general corporate purposes of the
Borrowers and the Guarantors, in the ordinary course of business, including the
exploration, development and/or acquisition of Oil and Gas Interests, together
with ancillary transportation, gathering, compression and processing assets and
the marketing and sale of Hydrocarbons produced.  No part of the proceeds of any
Loan will be used, whether directly or indirectly, to purchase or carry any
margin stock (as defined in Regulation U issued by the Federal Reserve Board). 
Letters of Credit will be issued only to support general corporate purposes of
the Borrowers and the Restricted Subsidiaries.

 

Section 6.09           Security.  Each Borrower will, and will cause each
Guarantor to, execute and deliver to the Administrative Agent, for the benefit
of the Secured Parties, (a) Mortgages together with such other assignments,
conveyances, amendments, agreements and other writings, including, without
limitation, UCC-1 financing statements (each duly authorized and executed, as
applicable) as the Administrative Agent shall deem necessary or appropriate to
grant, evidence and perfect Liens in Oil and Gas Interests having an Engineered
Value equal to or greater than the Minimum Collateral Amount and (b) security
agreements in form and substance reasonably acceptable to the Administrative
Agent together with such other assignments, conveyances, amendments, agreements
and other writings, including, without limitation, UCC-1 financing statements
(each duly authorized and executed, as applicable) and control agreements as the
Administrative Agent shall deem necessary or appropriate to grant, evidence and
perfect Liens in certain personal property of each Borrower or such Restricted
Subsidiary, as the case may be, subject only to Permitted Liens.  Within 45 days
after the Effective Date (or such longer time as acceptable to the
Administrative Agent in its sole discretion), the Borrowers agree to execute and
deliver, or cause to be executed and delivered, such amendments to, or amendment
and restatements of, the Mortgages, in form and substance reasonably
satisfactory to the Administrative Agent, as the Administrative Agent may
reasonably require in connection with the Transactions.

 

Section 6.10           Title Data.  Each Borrower will, and will cause each
Guarantor to, deliver to the Administrative Agent such existing opinions of
counsel and other evidence of title as the Administrative Agent shall deem
reasonably necessary or appropriate to verify the title of the Credit Parties to
not less than eighty percent (80%) of the Minimum Collateral Amount.

 

Section 6.11           Operation of Oil and Gas Interests.

 

(a)           Each Borrower will, and will cause each Restricted Subsidiary to,
maintain, develop and operate its Oil and Gas Interests in a good and
workmanlike manner, and observe and comply in all material respects with all of
the terms and

 

67

--------------------------------------------------------------------------------


 

provisions, express or implied, of all oil and gas leases relating to such Oil
and Gas Interests so long as such Oil and Gas Interests are capable of producing
Hydrocarbons and accompanying elements in paying quantities.

 

(b)           Each Borrower will, and will cause each Restricted Subsidiary to,
comply in all material respects with all contracts and agreements applicable to
or relating to its Oil and Gas Interests or the production and sale of
Hydrocarbons and accompanying elements therefrom.

 

Section 6.12           Restricted Subsidiaries.  In the event any Person is or
becomes a Restricted Subsidiary, the Borrowers will (a) promptly take all action
necessary to comply with Section 6.13, (b) promptly take all such action and
execute and deliver, or cause to be executed and delivered, to the
Administrative Agent all such opinions, documents, instruments, agreements, and
certificates similar to those described in Section 5.01(b) and
Section 5.01(c) that the Administrative Agent may reasonably request, and
(c) promptly cause any such Restricted Subsidiary to (i) become a party to this
Agreement, the Security Agreement and the Pledge Agreement and Guarantee the
Obligations by executing and delivering to the Administrative Agent a
Counterpart Agreement in the form of Exhibit C, (ii) grant to the Administrative
Agent, for the benefit of the Lenders, a Lien on and security interest in all
Oil and Gas Interests of such Restricted Subsidiary, if any, required to comply
with Section 6.09 and (iii) deliver all title opinions and other information, if
any, required to comply with Section 6.10.  Upon delivery of any such
Counterpart Agreement to the Administrative Agent, notice of which is hereby
waived by each Credit Party, such Restricted Subsidiary shall be a Guarantor and
shall be as fully a party hereto as if such Restricted Subsidiary were an
original signatory hereto.  Each Credit Party expressly agrees that its
obligations arising hereunder shall not be affected or diminished by the
addition or release of any other Credit Party hereunder.  This Agreement shall
be fully effective as to any Credit Party that is or becomes a party hereto
regardless of whether any other Person becomes or fails to become or ceases to
be a Credit Party hereunder.  With respect to each such Restricted Subsidiary,
the Borrowers shall promptly send to the Administrative Agent written notice
setting forth with respect to such Person the date on which such Person became a
Restricted Subsidiary of such Borrower, and supplement the data required to be
set forth in the Schedules to this Agreement as a result of the acquisition or
creation of such Restricted Subsidiary; provided that such supplemental data
must be reasonably acceptable to the Administrative Agent and Required Lenders.

 

Section 6.13           Pledged Equity Interests.  On the date hereof and at the
time hereafter that any Restricted Subsidiary of any Borrower is created or
acquired or any Unrestricted Subsidiary becomes a Restricted Subsidiary, the
Borrowers and the Subsidiaries (as applicable) shall execute and deliver to the
Administrative Agent for the benefit of the Secured Parties, a pledge agreement
(or an amendment or amendment and restatement of the existing Pledge Agreement),
in form and substance reasonably acceptable to the Administrative Agent, from
the Borrowers and/or the Subsidiaries (as applicable) covering all Equity
Interests owned by the Borrowers or such Restricted Subsidiaries in such
Restricted Subsidiaries, together with all certificates (or other evidence
acceptable to Administrative Agent) evidencing the issued and outstanding Equity
Interests of each such Restricted Subsidiary of every class owned by such Credit
Party (as applicable) which, if certificated, shall be duly endorsed or
accompanied by stock powers executed in blank (as applicable), as Administrative
Agent shall deem necessary or appropriate

 

68

--------------------------------------------------------------------------------


 

to grant, evidence and perfect a first priority security interest in the issued
and outstanding Equity Interests owned by Borrowers or any Restricted Subsidiary
in each Restricted Subsidiary; provided that in no event shall any Borrower or
any Restricted Subsidiary be required to pledge more than sixty-five percent
(65%) of the voting Equity Interests of any Subsidiary that is not a Domestic
Subsidiary.

 

Section 6.14           [Reserved].

 

Section 6.15           Further Assurances.  Each Borrower agrees to deliver and
to cause each of its Subsidiaries to deliver, to further secure the Obligations
whenever requested by Administrative Agent in its sole and absolute discretion,
deeds of trust, mortgages, chattel mortgages, security agreements, financing
statements and other Security Documents in form and substance satisfactory to
Administrative Agent for the purpose of granting, confirming, and perfecting
first and prior liens or security interests in any real or personal property
which is at such time Collateral or which was intended to be Collateral pursuant
to any Security Document previously executed and not then released by
Administrative Agent.

 

Section 6.16           Production Proceeds.  Notwithstanding that, by the terms
of the various Security Documents, the Credit Parties are and will be granting a
security interest to Administrative Agent in all as-extracted collateral
(referred to as the “Production Proceeds” in the Security Documents) accruing to
the Oil and Gas Interest mortgaged thereby, the Credit Parties may continue to
receive from the purchasers of production all such Production Proceeds until
such time as an Event of Default has occurred and is continuing and the
Administrative Agent gives written notice to operators and/or purchasers of
production to pay the Administrative Agent.  Upon the occurrence of an Event of
Default, Administrative Agent may exercise all rights and remedies granted under
the Security Documents, including the right to obtain possession of all
Production Proceeds then held by the Credit Parties or to receive directly from
the purchasers of production all other Production Proceeds.  In no case shall
any failure, whether purposed or inadvertent, by Administrative Agent or Lenders
to collect directly any such Production Proceeds constitute in any way a waiver,
remission or release of any of their rights under the Security Documents, nor
shall any release of any Production Proceeds by Administrative Agent or Lenders
to the Credit Parties constitute a waiver, remission, or release of any other
Production Proceeds or of any rights of Administrative Agent or Lenders to
collect other Production Proceeds thereafter.

 

Section 6.17           Leases and Contracts; Performance of Obligations.  Each
Credit Party will, and will cause each Restricted Subsidiary to, maintain in
full force and effect all oil, gas or mineral leases, contracts, servitudes and
other agreements forming a part of any Oil and Gas Interests, to the extent the
same cover or otherwise relate to such Oil and Gas Interest, and each Credit
Party and each Restricted Subsidiary will timely perform all of its obligations
thereunder.  Each Credit Party and each Restricted Subsidiary will properly and
timely pay all rents, royalties and other payments due and payable under any
such leases, contracts, servitudes and other agreements, or under the Permitted
Liens, or otherwise attendant to its ownership or operation of any Oil and Gas
Interest.  Each Credit Party and each Restricted Subsidiary will promptly notify
Administrative Agent of any material claim (or any conclusion by such Credit
Party or such Restricted Subsidiary) that such Credit Party or such Restricted
Subsidiary is obligated to account for any royalties, or overriding royalties or
other payments out of production, on a basis

 

69

--------------------------------------------------------------------------------


 

(other than delivery in kind) less favorable to such Credit Party or such
Restricted Subsidiary than proceeds received by such Credit Party or such
Restricted Subsidiary (calculated at the well) from sale of production.

 

ARTICLE VII
Negative Covenants

 

Until the Aggregate Commitment has expired or terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit have expired or terminated and all LC
Disbursements shall have been reimbursed, each Credit Party covenants and agrees
with the Lenders that:

 

Section 7.01           Limitation on Indebtedness.  No Credit Party will, nor
will it permit any of its Restricted Subsidiaries to, create, incur, assume or
permit to exist any Indebtedness except:

 

(a)           the Obligations;

 

(b)           unsecured Indebtedness among the Credit Parties arising in the
ordinary course of business;

 

(c)           Indebtedness arising under Hedging Contracts permitted under
Section 7.03;

 

(d)           Cash Management Obligations; provided that (i) the aggregate
outstanding amount of all Cash Management Obligations does not exceed at any
time the lesser of (x) $10,000,000 and (y) the amount of Cash Management
Obligations permitted under the Indenture, and (ii) any and all documents,
agreements and instruments rendering any Cash Management Obligations shall be in
form and substance satisfactory to the Administrative Agent;

 

(e)           Indebtedness arising under a $25,000,000 note due 2013 associated
with an acquisition to be completed on or prior to December 31, 2010; provided
that such Indebtedness is unsecured and subordinated in right of payment to the
payment in full of the Obligations on terms and conditions satisfactory to the
Administrative Agent and the non-default interest rate on the principal amount
of such Indebtedness does not exceed 9% per annum;

 

(f)            Guarantees by any Credit Party or any Restricted Subsidiary of
the Indebtedness permitted under paragraph (h) and (i) of this Section 7.01;

 

(g)           Indebtedness of the Credit Parties incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof; provided that the aggregate principal amount of Indebtedness permitted
by this paragraph (g) shall not exceed $30,000,000 at any time outstanding;

 

70

--------------------------------------------------------------------------------


 

(h)           subject to any adjustment to the Borrowing Base required under
Section 3.06 and any mandatory prepayment required under
Section 2.11(b), Indebtedness of any Credit Party resulting from the issuance of
Senior Notes and any Permitted Refinancing thereof; provided that at the time of
and immediately after giving effect to each issuance of such Senior Notes or any
Permitted Refinancing thereof, (x) no Default shall have occurred and be
continuing and (y) the Borrowers are in pro forma compliance with the financial
covenants set forth in Sections 7.11 and 7.12 as of the last day of the most
recently ended fiscal quarter for which the financial statements and compliance
certificate required under Section 6.01 have been delivered to the
Administrative Agent and the Lenders as if such issuance (and any concurrent
repayment of Indebtedness) had occurred on such day; and

 

(i)            miscellaneous items of unsecured Indebtedness of the Credit
Parties not described in paragraph (a) through (h), including obligations to pay
the financing for the purchase price or deferred premiums with respect to
certain Hedge Contracts permitted under Section 7.03(a)(ii), which do not in the
aggregate (taking into account all such Indebtedness of the Credit Parties)
exceed $30,000,000 at any one time outstanding.

 

Section 7.02           Limitation on Liens.  Except for Permitted Liens, no
Credit Party will, nor will it permit any of its Restricted Subsidiaries to,
create, assume or permit to exist any Lien upon any of the properties or assets
which it now owns or hereafter acquires.

 

Section 7.03           Hedging Contracts.

 

(a)           No Credit Party will, nor will it permit any of its Restricted
Subsidiaries to, be a party to or in any manner be liable on any Hedging
Contract except:

 

(i)            swaps and collars entered into in the ordinary course of
business, and not for speculative purposes, with the purpose and effect of
fixing prices or reducing or fixing basis or transportation price differentials
on Crude Oil or Natural Gas expected to be produced by the Credit Parties;
provided that at all times: (i) no such contract shall have a term of more than
sixty (60) months; (ii) except for the Liens granted under the Security
Documents to secure Lender Hedging Obligations, no such contract requires any
Credit Party to put up money, assets, or other security (other than letters of
credit) against the event of its nonperformance prior to actual default by such
Credit Party in performing its obligations thereunder, (iii) each such contract
is with a counterparty or has a guarantor of the obligation of the counterparty
which at the time the contract is made is an Approved Counterparty, and (iv) the
aggregate monthly production for each of Crude Oil and Natural Gas, calculated
separately, covered by all such contracts (other than basis or transportation
price differential swaps for volumes of Natural Gas included under other Hedging
Contracts permitted under this clause (i)) to which any Credit Party is a party
(determined, in the case of contracts that are not settled on a monthly basis,
by a monthly proration acceptable to Administrative Agent) for any single month
does not in the aggregate exceed the Applicable Hedge Percentage (as defined
below) of the Credit Parties’ aggregate Projected Oil and Gas Production
anticipated to be sold

 

71

--------------------------------------------------------------------------------


 

during such month in the ordinary course of the Credit Parties’ businesses for
such month.

 

As used in this subsection (a), “Applicable Hedge Percentage” means on the date
that any Credit Party enters into any Hedging Contract (the “Measurement Date”),
the percentage set forth below for any month during the applicable period of
measurement set forth below:

 

Period

 

Percentage

 

First year after the Measurement Date

 

85

%

Second year after Measurement Date

 

75

%

Third year after Measurement Date

 

65

%

Fourth year after Measurement Date

 

55

%

Fifth year after Measurement Date

 

45

%

 

(ii)           puts or floors entered into in the ordinary course of business,
and not for speculative purposes, with the purpose and effect of establishing
minimum prices on Crude Oil or Natural Gas expected to be produced by the Credit
Parties; provided that at all times: (i) no such contract shall have a term of
more than sixty (60) months, (ii) except for the Liens granted under the
Security Documents to secure Lender Hedging Obligations, no such contract
requires any Credit Party to put up money, assets, or other security (other than
letters of credit) against the event of its nonperformance prior to actual
default by such Credit Party in performing its obligations thereunder,
(iii) each such contract is with a counterparty or has a guarantor of the
obligation of the counterparty who at the time the contract is made is an
Approved Counterparty, (iv) there exists no deferred obligation to pay the
related premium or other purchase price for such floor or the only deferred
obligation is to pay the financing for such premium or other purchase price and
such deferred obligation is permitted under Section 7.01(k), and (v) the
aggregate monthly production for each of Crude Oil and Natural Gas, calculated
separately, covered by all such contracts to which any Credit Party is a party
(determined, in the case of contracts that are not settled on a monthly basis,
by a monthly proration acceptable to Administrative Agent) for any single month
does not in the aggregate exceed one hundred percent (100%) of the Credit
Parties’ aggregate Projected Oil and Gas Production anticipated to be sold
during such month in the ordinary course of the Credit Parties’ businesses for
such month; and

 

(iii)          contracts entered into by a Credit Party in the ordinary course
of business, and not for speculative purposes, with the purpose and effect of
fixing interest rates on a principal amount of Indebtedness of such Credit Party
that is

 

72

--------------------------------------------------------------------------------


 

accruing interest at a variable rate, provided that (i) the aggregate notional
amount of such contracts never exceeds one hundred percent (100%) of the
anticipated outstanding principal balance of the Indebtedness to be hedged by
such contracts or an average of such principal balances calculated using a
generally accepted method of matching interest swap contracts to declining
principal balances, (ii) the floating rate index of each such contract generally
matches the index used to determine the floating rates of interest on the
corresponding Indebtedness to be hedged by such contract and (iii) each such
contract is with an Approved Counterparty.

 

(b)           If any Credit Party enters into any Hedge Modification, the
Borrower Representative shall provide the Administrative Agent with written
notice of such Hedge Modification within three (3) Business Days thereafter,
setting forth, in reasonable detail, the terms of such Hedge Modification;
provided that no Hedge Modification may be made by any Credit Party if the
economic effect (as determined by the Administrative Agent) of all Hedge
Modifications entered into since the most recent Scheduled Redetermination (or
at any time during the period from the Effective Date until the first Scheduled
Redetermination after the Effective Date, since the Effective Date) exceeds, in
the aggregate for all Credit Parties, five percent (5%) of the Borrowing Base
then in effect, unless (x) such Credit Party shall have received the prior
written consent of the Required Lenders or (y)(i) at the time of and after
giving effect to any such Hedge Modification, no Default exists, (ii) the
Borrowing Base is adjusted by an amount equal to the economic effect of all such
Hedge Modifications as determined by the Required Lenders and (iii) the
Borrowers prepay the Loans or provide cash collateral to the extent required by
Section 2.11(d) as a result of such Hedge Modifications.

 

Section 7.04           Limitation on Mergers, Issuances of Securities.  No
Credit Party will, nor will it permit any of its Restricted Subsidiaries to,
merge or consolidate with or into any other Person, except that any Restricted
Subsidiary or any Borrower may be merged into or Consolidated with another
Restricted Subsidiary or Borrower, so long as a Borrower or Guarantor, as
applicable, is the surviving business entity, and at least one Borrower exists. 
No Restricted Subsidiary of any Borrower will issue any additional Equity
Interests except to such Borrower or a Restricted Subsidiary of such Borrower
and only to the extent not otherwise forbidden under the terms hereof.

 

Section 7.05           Limitation on Dispositions of Property.  No Credit Party
will, nor will it permit any of its Restricted Subsidiaries to, Dispose of any
of the Borrowing Base Properties or the Equity Interests of any Restricted
Subsidiary or any material interest therein, or discount, sell, pledge or assign
any notes payable to it, accounts receivable or future income, or enter into any
Sale and Leaseback Transaction except:

 

(a)           equipment which is worthless or obsolete or which is replaced by
equipment of equal suitability and similar value;

 

(b)           inventory (including Crude Oil and Natural Gas sold as produced
and seismic data) which is replaced and/or sold in the ordinary course of
business on ordinary trade terms;

 

73

--------------------------------------------------------------------------------


 

(c)           Equity Interests of any Subsidiary of any Borrower transferred to
any Credit Party;

 

(d)           acreage-swap agreements; provided that (x) such acreage swap
agreement provides for such Credit Party or Restricted Subsidiary, as the case
may be, to receive good and defensible title to acreage having a reasonable
equivalent value to the value of the acreage exchanged by such Credit Party or
Restricted Subsidiary, (y) the Administrative Agent shall have received from
such Credit Party or Restricted Subsidiary at least ten (10) days’ prior notice
of the closing of any such acreage swap agreement and (z) such Credit Party or
Restricted Subsidiary and the Administrative Agent shall have made mutually
satisfactory arrangements for the release of the Liens granted under the
Security Documents and for the grant of a Lien on the proved reserves associated
with the properties under the Security Documents upon the closing of such
exchange to the extent required to comply with Section 6.09;

 

(e)           assets of any Credit Party to another Credit Party;

 

(f)            Sale and Leaseback Transactions in which the liability for any
lease incurred by any Credit Party is a Capital Lease Obligation permitted under
Section 7.01(g);

 

(g)           Hedge Modifications to the extent permitted under Section 7.03;

 

(h)           the Disposition of any Borrowing Base Property (whether pursuant
to a Disposition of all, but not less than all, of the Equity Interests of any
Restricted Subsidiary or otherwise) which is Disposed of for fair consideration
to a Person; provided that no Borrowing Base Property may be Disposed of by any
Credit Party (whether pursuant to a Disposition of all, but not less than all,
of the Equity Interests of any Restricted Subsidiary or otherwise) if the
Engineered Value (as determined by the Administrative Agent) of all Borrowing
Base Properties Disposed of since the most recent Scheduled Redetermination (or
at any time during the period from the Effective Date until the first Scheduled
Redetermination after the Effective Date, since the Effective Date) exceeds, in
the aggregate for all Credit Parties, five percent (5%) of the Borrowing Base
then in effect unless (x) such Credit Party shall have received the prior
written consent of the Required Lenders or (y)(i) at the time of and after
giving effect to any such Disposition, no Default exists, (ii) the Borrower
Representative provides the Administrative Agent with at least fifteen (15) days
prior written notice of such Disposition, setting forth in reasonable detail the
Borrowing Base Properties that are subject to such Disposition, and such
Disposition is consummated prior to the next Redetermination of the Borrowing
Base, (iii) the consideration received from any such Disposition is at least
equal to the fair market value of the Borrowing Base Properties subject to such
Disposition, as reasonably determined in good faith by the board of directors of
such Credit Party and, if requested by the Administrative Agent, the Borrowers
shall deliver to the Administrative Agent a certificate of a Financial Officer
of such Credit Party certifying to that effect; (iv) at least 80% of the
consideration received by the Credit Parties in respect of any such Disposition
is cash or cash equivalents, (v) the Borrowing Base is adjusted by an amount
equal to the Engineered Value of all

 

74

--------------------------------------------------------------------------------


 

Borrowing Base Properties Disposed of since the most recent Scheduled
Redetermination (or at any time during the period from the Effective Date until
the first Scheduled Redetermination after the Effective Date, since the
Effective Date) as determined by the Required Lenders, and (vi) the Borrowers
prepay the Loans or provide cash collateral to the extent required by
Section 2.11(c) as a result of such Dispositions; or

 

(i)            the Disposition or settlement of notes or accounts receivable
from insolvent account debtors.

 

Section 7.06           Limitation on Dividends and Redemptions.  No Credit Party
will, nor will it permit any of its Restricted Subsidiaries to, declare or make
any Restricted Payment, other than Restricted Payments payable to Borrowers or
to Guarantors that are Subsidiaries of a Borrower; provided that (a) in
connection with the exchange of all of the Borrowers’ Equity Interests by the
holders thereof for Equity Interests of Holdings, each Borrower may repurchase
employee stock options issued under stock option plans then being terminated in
an aggregate amount not to exceed $4,500,000 during the thirty day period
following the one year anniversary of the termination of such stock option plans
and (b) the Borrowers may make one or more Restricted Payments in respect of
their Equity Interests in an aggregate amount not to exceed $25,000,000 so long
as on the date of and after giving effect to any such Restricted Payment (i) no
Default has occurred and is continuing and (ii) Borrowing Base Usage is less
than 90%.

 

Section 7.07           Limitation on Investments and New Businesses.  No Credit
Party will, nor will it permit any of its Restricted Subsidiaries to, (a) make
any expenditure or commitment or incur any obligation or enter into or engage in
any transaction except in the ordinary course of business, (b) engage directly
or indirectly in any business or conduct any operations except in connection
with or incidental to its present businesses and operations, or (c) make any
acquisitions of or capital contributions to or other Investments in any Person,
other than (i) Permitted Investments and (ii) investments in the Equity
Interests of any Restricted Subsidiary.

 

Section 7.08           Limitation on Credit Extensions.  Except for Permitted
Investments and intercompany Indebtedness permitted under Section 7.01(b), no
Credit Party will, nor will it permit any of its Restricted Subsidiaries to,
extend credit, make advances or make loans to any Person.

 

Section 7.09           Transactions with Affiliates.  No Credit Party will, nor
will it permit any of its Restricted Subsidiaries to, engage in any material
transaction with any of its Affiliates on terms which are less favorable to it
than those which would have been obtainable at the time in arm’s-length dealing
with Persons other than such Affiliates, provided that such restriction shall
not apply to transactions among Credit Parties.

 

Section 7.10           Prohibited Contracts; Negative Pledge.  Except as
expressly provided for in the Loan Documents and the Senior Notes Documents (or
any documents evidencing or relating to any Permitted Refinancing), no Credit
Party will, nor will it permit any of its Restricted Subsidiaries to, directly
or indirectly, enter into, create, or otherwise allow to exist any contract or
other consensual restriction on the ability of any Credit Party or any
Restricted Subsidiary to: (a) pay dividends or make other distributions to
another Credit Party or any Restricted Subsidiary, (b) redeem Equity Interests
held in it by another Restricted Subsidiary, (c)

 

75

--------------------------------------------------------------------------------


 

repay loans and other Indebtedness owing by it to another Credit Party or any
Restricted Subsidiary, (d) transfer any of its assets to another Credit Party,
or (e) grant Liens to Administrative Agent to secure the Obligations.  Except as
otherwise disclosed on Schedule 4.19, the Credit Parties will not, and will not
permit any Restricted Subsidiary to, enter into any “take-or-pay” contract or
other contract or arrangement for the purchase of goods or services which
obligates it to pay for such goods or service regardless of whether they are
delivered or furnished to it.  The Credit Parties will not, and will not permit
any Restricted Subsidiary to, amend or permit any amendment to any contract or
lease which releases, qualifies, limits, makes contingent or otherwise
detrimentally affects, in any material respect, the rights and benefits of
Administrative Agent or any Lender under or acquired pursuant to any Security
Documents.

 

Section 7.11           Current Ratio.  At the end of each fiscal quarter ending
on or after December 31, 2010, the Consolidated Current Ratio will not be less
than 1.0 to 1.0.

 

Section 7.12           Leverage Ratio.

 

(a)           At the end of each fiscal quarter ending on or after December 31,
2010 and on or before September 30, 2011, the Leverage Ratio will not be greater
than 4.25 to 1.00.

 

(b)           At the end of each fiscal quarter ending on or after December 31,
2011, the Leverage Ratio will not be greater than 4.00 to 1.00.

 

As used herein, with respect to any fiscal quarter, “Leverage Ratio” means the
ratio of (i) the sum of the Consolidated Funded Indebtedness of Holdings as of
the end of such fiscal quarter, minus the Capital Call Amount to (ii) the sum of
the Consolidated EBITDAX of Holdings for the trailing four fiscal quarter period
ending on the last day of such fiscal quarter.

 

Section 7.13           Senior Notes Restrictions.  No Credit Party will, nor
will any Credit Party permit any Restricted Subsidiary to, (a) except for the
regularly scheduled payments of interest required under the Senior Notes
Documents, directly or indirectly, retire, redeem, defease, repurchase or prepay
prior to the scheduled due date thereof any part of the principal of, or
interest on, the Senior Notes (or any Permitted Refinancing thereof); provided
that so long as no Default has occurred and is continuing or would be caused
thereby, the Borrower may retire, redeem, defease, repurchase or prepay the
Senior Notes (i) with the proceeds of any Permitted Refinancing permitted
pursuant to Section 7.01(h), (ii) with the net cash proceeds of any issuance of
Equity Interests of Holdings or (iii) pursuant to an asset sale tender offer
with the Net Cash Proceeds of any Disposition to the extent required by the
terms of the Indenture, but in any event subject to compliance by the Credit
Parties with (x) any prepayment of the Obligations required by any consent of
the Lenders to such Disposition and (y) any mandatory prepayment of the
Obligations required under Section 2.11 after giving effect to any adjustments
made by the Required Lenders to the Borrowing Base pursuant to Section 7.05, or
(b) enter into or permit any supplement, modification or amendment of, or waive
any right or obligation of any Person under, any Senior Notes Document or any
document governing any Permitted Refinancing of the Senior Notes if the effect
thereof would be to (i) shorten its average life or maturity, (ii) increase the
rate or shorten any period for payment of interest thereon, (iii) cause any
covenant, default or remedy provisions contained therein to be materially more
onerous on any Credit Party or any

 

76

--------------------------------------------------------------------------------


 

Restricted Subsidiary, (iv) cause any mandatory prepayment, repurchase or
redemption provisions contained therein to be materially more onerous on any
Credit Party or any Restricted Subsidiary, (v) alter the subordination
provisions, if any, with respect to any of the Senior Notes Documents, or
(vi) result in any Subsidiary of any Borrower Guaranteeing the Senior Notes
unless such Subsidiary is (or concurrently with any such Guarantee becomes) a
Guarantor hereunder.

 

ARTICLE VIII
Guarantee of Obligations

 

Section 8.01           Guarantee of Payment.  Each Guarantor unconditionally and
irrevocably guarantees to the Administrative Agent for the benefit of the
Secured Parties, the punctual payment of all Obligations now or which may in the
future be owing by any Credit Party (the “Guaranteed Liabilities”).  This
Guarantee is a guaranty of payment and not of collection only.  The
Administrative Agent shall not be required to exhaust any right or remedy or
take any action against the Borrowers or any other Person or any collateral. 
The Guaranteed Liabilities include interest accruing after the commencement of a
proceeding under bankruptcy, insolvency or similar laws of any jurisdiction at
the rate or rates provided in the Loan Documents, or the Hedging Contracts
between any Credit Party and any Secured Party, as the case may be, regardless
of whether such interest is an allowed claim.  Each Guarantor agrees that, as
between the Guarantor and the Administrative Agent, the Guaranteed Liabilities
may be declared to be due and payable for the purposes of this Guarantee
notwithstanding any stay, injunction or other prohibition which may prevent,
delay or vitiate any declaration as regards any Borrower or any other Guarantor
and that in the event of a declaration or attempted declaration, the Guaranteed
Liabilities shall immediately become due and payable by each Guarantor for the
purposes of this Guarantee.

 

Section 8.02           Guarantee Absolute.  Each Guarantor guarantees that the
Guaranteed Liabilities shall be paid strictly in accordance with the terms of
this Agreement and the Hedging Contracts.  The liability of each Guarantor
hereunder is absolute and unconditional irrespective of:  (a) any change in the
time, manner or place of payment of, or in any other term of, all or any of the
Loan Documents or the Guaranteed Liabilities, or any other amendment or waiver
of or any consent to departure from any of the terms of any Loan Document or
Guaranteed Liability, including any increase or decrease in the rate of interest
thereon; (b) any release or amendment or waiver of, or consent to departure
from, any other guaranty or support document, or any exchange, release or
non-perfection of any collateral, for all or any of the Loan Documents or
Guaranteed Liabilities; (c) any present or future law, regulation or order of
any jurisdiction (whether of right or in fact) or of any agency thereof
purporting to reduce, amend, restructure or otherwise affect any term of any
Loan Document or Guaranteed Liability; (d) without being limited by the
foregoing, any lack of validity or enforceability of any Loan Document or
Guaranteed Liability; and (e) any other setoff, defense or counterclaim
whatsoever (in any case, whether based on contract, tort or any other theory)
with respect to the Loan Documents or the transactions contemplated thereby
which might constitute a legal or equitable defense available to, or discharge
of, the Borrowers or a Guarantor.

 

Section 8.03           Guarantee Irrevocable.  This Guarantee is a continuing
guaranty of the payment of all Guaranteed Liabilities now or hereafter existing
under this Agreement and the

 

77

--------------------------------------------------------------------------------


 

Hedging Contracts and shall remain in full force and effect until payment in
full of all Guaranteed Liabilities and other amounts payable hereunder and until
this Agreement and the Hedging Contracts are no longer in effect or, if earlier,
when the Guarantor has given the Administrative Agent written notice that this
Guarantee has been revoked; provided that any notice under this Section shall
not release the revoking Guarantor from any Guaranteed Liability, absolute or
contingent, existing prior to the Administrative Agent’s actual receipt of the
notice at its branches or departments responsible for this Agreement and the
Hedging Contracts and reasonable opportunity to act upon such notice.

 

Section 8.04           Reinstatement.  This Guarantee shall continue to be
effective or be reinstated, as the case may be, if at any time any payment of
any of the Guaranteed Liabilities is rescinded or must otherwise be returned by
any Secured Party on the insolvency, bankruptcy or reorganization of any
Borrower or any other Credit Party, or otherwise, all as though the payment had
not been made.

 

Section 8.05           Subrogation.  No Guarantor shall exercise any rights
which it may acquire by way of subrogation, by any payment made under this
Guarantee or otherwise, until all the Guaranteed Liabilities have been paid in
full and this Agreement and the Hedging Contracts are no longer in effect.  If
any amount is paid to the Guarantor on account of subrogation rights under this
Guarantee at any time when all the Guaranteed Liabilities have not been paid in
full, the amount shall be held in trust for the benefit of the Secured Parties
and shall be promptly paid to the Administrative Agent to be credited and
applied to the Guaranteed Liabilities, whether matured or unmatured or absolute
or contingent, in accordance with the terms of this Agreement and the Hedging
Contracts.  If any Guarantor makes payment to any Secured Party of all or any
part of the Guaranteed Liabilities and all the Guaranteed Liabilities are paid
in full and this Agreement and the Hedging Contracts are no longer in effect,
such Secured Party shall, at such Guarantor’s request, execute and deliver to
such Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
such Guarantor of an interest in the Guaranteed Liabilities resulting from the
payment.

 

Section 8.06           Subordination.  Without limiting the rights of the
Secured Parties under any other agreement, any liabilities owed by any Borrower
to any Guarantor in connection with any extension of credit or financial
accommodation by any Guarantor to or for the account of the Borrowers, including
but not limited to interest accruing at the agreed contract rate after the
commencement of a bankruptcy or similar proceeding, are hereby subordinated to
the Guaranteed Liabilities, and such liabilities of the Borrowers to such
Guarantor, if the Administrative Agent so requests, shall be collected, enforced
and received by any Guarantor as trustee for the Administrative Agent and shall
be paid over to the Administrative Agent on account of the Guaranteed
Liabilities but without reducing or affecting in any manner the liability of the
Guarantor under the other provisions of this Guarantee.

 

Section 8.07           Setoff.  Each Guarantor agrees that, in addition to (and
without limitation of) any right of setoff, banker’s lien or counterclaim the
Administrative Agent, any Lender or any Lender Counterparty may otherwise have,
the Administrative Agent, such Lender or such Lender Counterparty shall be
entitled, at its option, to offset balances (general or special, time or demand,
provisional or final) held by it for the account of any Guarantor at any office
of the

 

78

--------------------------------------------------------------------------------


 

Administrative Agent, such Lender or such Lender Counterparty, in Dollars or in
any other currency, against any amount payable by such Guarantor under this
Guarantee which is not paid when due (regardless of whether such balances are
then due to such Guarantor), in which case it shall promptly notify such
Guarantor thereof; provided that the failure of the Administrative Agent, such
Lender, or such Lender Counterparty to give such notice shall not affect the
validity thereof.

 

Section 8.08           Formalities.  Each Guarantor waives presentment, notice
of dishonor, protest, notice of acceptance of this Guarantee or incurrence of
any Guaranteed Liability and any other formality with respect to any of the
Guaranteed Liabilities or this Guarantee.

 

Section 8.09           Limitations on Guarantee.  The provisions of the
Guarantee under this Article VIII are severable, and in any action or proceeding
involving any state corporate law, or any state, federal or foreign bankruptcy,
insolvency, reorganization or other law affecting the rights of creditors
generally, if the obligations of any Guarantor under this Guarantee would
otherwise be held or determined to be avoidable, invalid or unenforceable on
account of the amount of such  Guarantor’s liability under this Guarantee, then,
notwithstanding any other provision of this Guarantee to the contrary, the
amount of such liability shall, without any further action by the Guarantors,
the Administrative Agent, any Lender or any Lender Counterparty, be
automatically limited and reduced to the highest amount that is valid and
enforceable as determined in such action or proceeding (such highest amount
determined hereunder being the relevant Guarantor’s “Maximum Liability”). This
Section 8.09 with respect to the Maximum Liability of the Guarantors is intended
solely to preserve the rights of the Administrative Agent, Lenders and Lender
Counterparties hereunder to the maximum extent not subject to avoidance under
applicable law, and no Guarantor nor any other Person shall have any right or
claim under this Section 8.09 with respect to the Maximum Liability, except to
the extent necessary so that none of  the obligations of any Guarantor hereunder
shall not be rendered voidable under applicable law.

 

ARTICLE IX
Events of Default

 

If any of the following events (“Events of Default”) shall occur:

 

(a)           the Borrowers shall fail to pay any principal of any Loan
(including any payments required under Section 2.11) or any reimbursement
obligation in respect of any LC Disbursement when and as the same shall become
due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;

 

(b)           the Borrowers shall fail to pay any interest on any Loan or any
fee or any other amount (other than an amount referred to in paragraph (a) of
this Article) payable under this Agreement, when and as the same shall become
due and payable, and such failure shall continue unremedied for a period of
three (3) Business Days;

 

(c)           any representation or warranty made or deemed made by or on behalf
of any Borrower, any Restricted Subsidiary in or in connection with this
Agreement or any amendment or modification hereof or waiver hereunder, or in any
report, certificate,

 

79

--------------------------------------------------------------------------------


 

financial statement or other document furnished pursuant to or in connection
with this Agreement or any amendment or modification hereof or waiver hereunder
or in any Loan Document furnished pursuant to or in connection with this
Agreement or any amendment or modification thereof or waiver hereunder, shall
prove to have been incorrect in any material respect (without duplication of any
materiality qualifier contained therein) when made or deemed made;

 

(d)           any Borrower or any Restricted Subsidiary shall fail to observe or
perform any covenant, condition or agreement contained in Section 6.02,
Section 6.03 (with respect to any Borrower or any Restricted Subsidiary’s
existence), Section 6.05 (with respect to insurance), Section 6.08, or in
Article VII;

 

(e)           any Borrower or any Restricted Subsidiary shall fail to observe or
perform any covenant, condition or agreement contained in (i) this Agreement
(other than those specified in paragraph (a), (b) or (d) of this Article) and
such failure shall continue unremedied for a period of thirty (30) days after
receipt of written notice thereof from the Administrative Agent to the Borrowers
(which notice will be given at the request of any Lender) or (ii) any other Loan
Document and such failure continues beyond the applicable period of grace (if
any) provided in such Loan Document;

 

(f)            any Borrower or any Restricted Subsidiary shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, when and as the same shall become due and payable
and such failure shall continue beyond the applicable grace period, if any.

 

(g)           any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause such Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this paragraph (g) shall not apply to (i) Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness and (ii) Indebtedness that becomes due as a
result of a change in law, tax regulation or accounting treatment so long as
such Indebtedness is paid when due;

 

(h)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of any Borrower or any Restricted Subsidiary or its debts, or of a
substantial part of its assets, under any  Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Borrower or any Restricted Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for thirty (30) days or an order or decree
approving or ordering any of the foregoing shall be entered;

 

80

--------------------------------------------------------------------------------


 

(i)            any Borrower or, any Restricted Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in paragraph (h) of this Article, (iii) apply
for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for any Borrower or any Restricted
Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

 

(j)            any Borrower or any Restricted Subsidiary shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;

 

(k)           one or more judgments for the payment of money in an aggregate
amount in excess of $10,000,000 (not covered by insurance reasonably expected to
provide payment therefor) shall be rendered against any Borrower or any
Restricted Subsidiary or any combination thereof and the same shall remain
undischarged or unsatisfied for a period of thirty (30) consecutive days during
which execution shall not be effectively stayed, or any action shall be legally
taken by a judgment creditor to attach or levy upon any assets of any Borrower
or any Restricted Subsidiary to enforce any such judgment;

 

(l)            an ERISA Event shall have occurred that, in the opinion of the
Majority Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a liability of any Borrower
or any Restricted Subsidiary in excess of $10,000,000;

 

(m)          the delivery by any Guarantor to the Administrative Agent of
written notice that a Guarantee under Article VIII has been revoked or is
otherwise declared invalid or unenforceable;

 

(n)           the Liens granted by any Credit Party under the Security Documents
shall become invalid in any material respect or any obligation of any Credit
Party under any Loan Document shall become invalid in any material respect and,
with respect to both of the foregoing, the same remains unremedied for thirty
(30) days after an executive officer of such Credit Party has actual knowledge
thereof, or the validity of such Liens or obligation shall be challenged by any
Credit Party in writing;

 

(o)           a Change of Control shall occur; or

 

(p)           Holdings or any Subsidiary of Holdings that, directly or
indirectly, owns Equity Interests of any Borrower shall (i) conduct, transact or
otherwise engage in any business or operations other than those incidental to
its direct or indirect ownership of the Equity Interests of the Borrowers, the
issuance and registration under federal securities laws of securities and other
matters incidental thereto, (ii) incur, create, assume or suffer to exist any
Indebtedness except (x) nonconsensual obligations imposed by operation of

 

81

--------------------------------------------------------------------------------


 

law, (y) obligations with respect to its Guarantee of the Senior Notes (or any
Permitted Refinancing thereof) and (z) obligations with respect to its Equity
Interests and, so long as no Credit Party is a party thereto or an obligor with
respect to such securities, other securities, (iii) create, assume or permit to
exist any Lien to secure Indebtedness upon the Equity Interests of the Borrowers
or any of its other properties or assets, or (iv) own, lease, manage or
otherwise operate any properties or assets other than the direct or indirect
ownership of the Equity Interests of the Borrowers and other interests
incidental thereto;

 

then, and in every such event (other than an event with respect to any Borrower
or any Restricted Subsidiary described in paragraph (h) or (i) of this Article),
and at any time thereafter during the continuance of such event, the
Administrative Agent may, and at the request of the Majority Lenders shall, by
notice to the Borrowers, take either or both of the following actions, at the
same or different times:  (i) terminate the Aggregate Commitment, and thereupon
the Aggregate Commitment shall terminate immediately, and (ii) declare the Loans
then outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder, shall become  due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrowers; and in case of any event with
respect to the Borrowers described in paragraph (h) or (i) of this Article, the
Aggregate Commitment shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrowers accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrowers.  Without limiting the
foregoing, upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent, the Issuing Bank and each Lender may protect
and enforce its rights under this Agreement and the other Loan Documents by any
appropriate proceedings, including proceedings for specific performance of any
covenant or agreement contained in this Agreement or any other Loan Document,
and the Administrative Agent, the Issuing Bank and each Lender may enforce
payment of any Obligations due and payable hereunder or enforce any other legal
or equitable right which it may have under this Agreement, any other Loan
Document, or under applicable law or in equity.

 

ARTICLE X
The Administrative Agent

 

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

 

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with any Credit Party or other Affiliate thereof as if
it were not the Administrative Agent hereunder.

 

82

--------------------------------------------------------------------------------


 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein.  Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Majority Lenders or Required Lenders
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in Section 11.02), and (c) except as expressly set
forth herein, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to any
Credit Party that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Majority Lenders or the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 11.02) or in the absence of its
own gross negligence or willful misconduct.  The Administrative Agent shall be
deemed not to have knowledge of any Default unless and until written notice
thereof is given to the Administrative Agent by a Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered hereunder or in connection herewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document, or
(v) the satisfaction of any condition set forth in Article V or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.  No Person identified as a Syndication
Agent, Co-Documentation Agent or an Arranger, in each case, in its respective
capacity as such, shall have any responsibilities or duties, or incur any
liability, under this Agreement or the other Loan Documents.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

83

--------------------------------------------------------------------------------


 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time upon
notice to the Lenders, the Issuing Bank and the Borrower Representative.  Upon
any such resignation, the Majority Lenders shall have the right, with the
consent of the Borrowers (which consent shall not be unreasonably withheld or
delayed), to appoint a successor; provided that no consent of the Borrowers
shall be required if any Default has occurred and is continuing.  If no
successor shall have been so appointed by the Majority Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Bank, appoint
a successor Administrative Agent which shall be a bank with an office in New
York, New York.  Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder.  The fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrowers and such successor.  After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 11.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

 

Each Lender and the Issuing Bank hereby authorize the Administrative Agent to
release any Collateral that is permitted to be sold or released pursuant to the
terms of the Loan Documents.  Each Lender and the Issuing Bank hereby authorize
the Administrative Agent to execute and deliver to the Borrower, at the
Borrower’s sole cost and expense, any and all releases of Liens, termination
statements, assignments or other documents reasonably requested by the Borrower
in connection with any sale or other disposition of Collateral to the extent
such sale or other disposition is permitted by the terms of Section 7.05 or is
otherwise authorized by the terms of the Loan Documents.

 

ARTICLE XI
Miscellaneous

 

Section 11.01         Notices.

 

(a)           Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by

 

84

--------------------------------------------------------------------------------


 

hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

 

(i)            if to the Borrowers or any other Credit Party, to Antero
Resources Corporation, 1625 17th Street, 3rd Floor, Denver, Colorado 80202,
Attention: Glen Warren, President and Chief Financial Officer, Telecopy
No. (303) 357-7315;

 

(ii)           if to the Administrative Agent or Issuing Bank, to JPMorgan Chase
Bank, N.A., Mail Code IL1-0010, 10 South Dearborn, Chicago, Illinois,
60603-2003, Telecopy No.: (312) 385-1544, Attention: Lillian Arroyo, with a copy
to JPMorgan Chase Bank, N.A., Mail Code TX2-S038, 712 Main Street, 8th Floor,
Houston, Texas 77002, Telecopy No. (713) 216-7770, Attention:  Ryan Fuessel;

 

(iii)          if to a Syndication Agent or Co-Documentation Agent, to it at its
address (or telecopy number) set forth in its Administrative Questionnaire; and

 

(iv)          if to any other Lender, to it at its address (or telecopy number)
set forth in its Administrative Questionnaire.

 

(b)           Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender.  The Administrative Agent or the
Borrowers may, in their discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

(c)           Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto.  All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

 

Section 11.02         Waivers; Amendments.

 

(a)           No failure or delay by the Administrative Agent, the Issuing Bank
or any Lender in exercising any right or power hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power.  The rights and remedies of the Administrative Agent, the
Issuing Bank and the Lenders hereunder are cumulative and are not exclusive of
any rights or remedies that they would otherwise have.  No waiver of any
provision of this Agreement or consent to any departure by the Borrowers
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. 
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as

 

85

--------------------------------------------------------------------------------


 

a waiver of any Default, regardless of whether the Administrative Agent, any
Lender or the Issuing Bank may have had notice or knowledge of such Default at
the time.

 

(b)           Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Credit Parties and the Majority Lenders or by the Credit
Parties and the Administrative Agent with the consent of the Majority Lenders;
provided that no such agreement shall (1) amend or waive any of the conditions
specified in Article V without the written consent of each Lender (provided that
the Administrative Agent may in its discretion withdraw any request it has made
under Section 5.01(o)), (2) increase the Borrowing Base without the written
consent of each Lender, (3) increase the Applicable Percentage of any Lender or
increase the Commitment of any Lender without the written consent of such
Lender, (4) increase the Maximum Facility Amount without the written consent of
each Lender, (5) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (6) postpone the
scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any interest thereon, or any fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of the Aggregate Commitment, without the written consent of each
Lender affected thereby (it being understood that any waiver of a mandatory
prepayment of the Loans or a mandatory reduction of the Commitments shall not
constitute a postponement or waiver of a scheduled payment or date of
expiration), (7) change Section 2.18(b) or Section 2.18(c) in a manner that
would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (8) except in connection with any Dispositions
permitted in Section 7.05, release any Credit Party from its obligations under
the Loan Documents or release any of the Collateral without the written consent
of each Lender, (9) change any of the provisions of this Section or the
definition of “Majority Lenders”, “Super-Majority Lenders” or “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender, or (10) amend this Section 11.02 without the consent of each
Lender; provided further that no such agreement shall (x) amend, modify or
otherwise affect the rights or duties of the Administrative Agent or the Issuing
Bank hereunder without the prior written consent of the Administrative Agent or
the Issuing Bank, as the case may be or (y) change any of the provisions of
Section 2.22 without the prior written consent of the Administrative Agent and
the Issuing Bank.

 

(c)           Notwithstanding anything to the contrary contained in this
Section 11.02, the Administrative Agent may, with the consent of the Borrowers
only, amend, modify or supplement this Agreement or any of the other Loan
Documents to correct any clerical errors or cure any ambiguity, omission,
mistake, defect or inconsistency.

 

Section 11.03         Expenses; Indemnity; Damage Waiver.

 

(a)           The Borrowers shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent, the Arrangers and their Affiliates,
including the reasonable

 

86

--------------------------------------------------------------------------------


 

fees, charges and disbursements of counsel for the Administrative Agent, in
connection with the syndication of the credit facilities provided for herein,
the preparation and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, the Issuing Bank or
any Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with the Loan Documents,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during  any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

 

(b)           THE CREDIT PARTIES SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, THE
ISSUING BANK AND EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING
PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH
INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, PENALTIES,
LIABILITIES AND RELATED EXPENSES, INCLUDING THE FEES, CHARGES AND DISBURSEMENTS
OF ANY COUNSEL FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY
INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (I) THE
EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY AGREEMENT OR INSTRUMENT
CONTEMPLATED HEREBY, THE PERFORMANCE BY THE PARTIES HERETO OF THEIR RESPECTIVE
OBLIGATIONS HEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS OR ANY OTHER
TRANSACTIONS CONTEMPLATED HEREBY, (II) ANY LOAN OR LETTER OF CREDIT OR THE USE
OF THE PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY THE ISSUING BANK TO HONOR A
DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN
CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER
OF CREDIT), (III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS
MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE BORROWER OR ANY
SUBSIDIARY, OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE BORROWER OR
ANY SUBSIDIARY, OR (IV) ANY ACTUAL OR PROSPECTIVE CLAIM,
LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING,
WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND REGARDLESS OF WHETHER
ANY INDEMNITEE IS A PARTY THERETO.  THE FOREGOING INDEMNIFICATION SHALL APPLY
WHETHER OR NOT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES ARE
IN ANY WAY OR TO ANY EXTENT OWED, IN WHOLE OR IN PART, UNDER ANY CLAIM OR THEORY
OF STRICT LIABILITY OR CAUSED, IN WHOLE OR IN

 

87

--------------------------------------------------------------------------------


 

PART BY ANY NEGLIGENT ACT OR OMISSION OF ANY KIND BY ANY INDEMNITEE; PROVIDED
THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT
THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES ARE
DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE
JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
SUCH INDEMNITEE.  FOR THE AVOIDANCE OF DOUBT, WITH RESPECT TO THE FOREGOING
PROVISO “ANY INDEMNITEE” MEANS ONLY THE INDEMNITEE OR INDEMNITEES, AS THE CASE
MAY BE, THAT ARE DETERMINED BY SUCH COURT TO HAVE BEEN GROSSLY NEGLIGENT OR TO
HAVE ENGAGED IN WILLFUL MISCONDUCT AND NOT ANY OTHER INDEMNITEE.

 

(c)           To the extent that any Credit Party fails to pay any amount
required to be paid by it to the Administrative Agent or the Issuing Bank under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent or the Issuing Bank, as the case may be, such Lender’s
Applicable Percentage of such unpaid amount with respect to amounts to be paid
to the Issuing Bank and such Lender’s Applicable Percentage of such unpaid
amount with respect to amounts to be paid to the Administrative Agent (in each
case, determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought); provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent or the Issuing
Bank in its capacity as such.

 

(d)           TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE CREDIT PARTIES
SHALL NOT ASSERT, AND HEREBY WAIVE, ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY
THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES
(AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR
AS A RESULT OF, THIS AGREEMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY, THE TRANSACTIONS, ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE
PROCEEDS THEREOF.

 

(e)           All amounts due under this Section shall be payable not later than
ten (10) days after written demand therefor.

 

Section 11.04         Successors and Assigns.

 

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) no Credit Party may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by such Credit
Party without such consent shall be null and void) and (ii) no Lender may assign
or otherwise transfer its rights or obligations hereunder

 

88

--------------------------------------------------------------------------------


 

except in accordance with this Section.  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Letter of Credit), Participants
(to the extent provided in paragraph (c) of this Section) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Issuing Bank and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b)           (i)  Subject to the conditions set forth in paragraph
(b)(ii) below, any Lender may assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld) of:

 

(A)          the Borrowers; provided that no consent of the Borrowers shall be
required for an assignment to a Lender, an Affiliate of a Lender, a Federal
Reserve Bank, an Approved Fund or, if any Event of Default has occurred and is
continuing, any other assignee;

 

(B)           the Administrative Agent; and

 

(C)           the Issuing Bank.

 

(ii)           Assignments shall be subject to the following additional
conditions:

 

(A)          except in the case of an assignment to a Lender, an Affiliate of a
Lender, an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrowers and the Administrative Agent otherwise consent; provided that no such
consent of the Borrowers shall be required if any Event of Default has occurred
and is continuing;

 

(B)           each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of such Lender’s Commitment and such Lender’s Loans under this
Agreement;

 

(C)           the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that no such processing and recordation
fee shall be required for an assignment by a Lender to an Affiliate of such
Lender; and

 

89

--------------------------------------------------------------------------------


 

(D)          the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

For the purposes of this Section 11.04(b), the term “Approved Fund” has the
following meaning:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

(iii)          Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Section 2.15, Section 2.16, Section 2.17 and Section 11.03).  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 11.04 shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c) of this Section except that any attempted
assignment or transfer by any Lender that does not comply with clause (C) of
Section 11.04(b)(ii) shall be null and void.

 

(iv)          The Administrative Agent, acting for this purpose as an agent of
the Borrowers, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment and Applicable Percentage of,
and principal amount of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Credit Parties, the Administrative
Agent, the Issuing Bank and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Credit Parties, the Issuing
Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

(v)           Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section, and any written consent to such assignment required by paragraph
(b) of

 

90

--------------------------------------------------------------------------------


 

this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.06(d) or
Section 2.06(e), Section 2.07, Section 2.18(d) or Section 11.03(c), the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon.  No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

 

(c)           (i)  Any Lender may, without the consent of the Borrowers, the
Administrative Agent or the Issuing Bank, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrowers, the Administrative Agent, the Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 11.02(b) that affects such Participant.  Subject to paragraph (c)(ii) of
this Section, the Borrowers agree that each Participant shall be entitled to the
benefits of Section 2.15, Section 2.16 and Section 2.17 to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section.  To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 11.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.18(c) as
though it were a Lender.

 

(i)            A Participant shall not be entitled to receive any greater
payment under Section 2.15 or Section 2.17 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the prior written consent of the Borrowers.  A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 2.17 unless the Borrower Representative is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrowers, to comply with Section 2.17(e) as though it were a Lender.

 

(d)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a

 

91

--------------------------------------------------------------------------------


 

security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

Section 11.05         Survival.  All covenants, agreements, representations and
warranties made by the Credit Parties herein and in the certificates or other
instruments  delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Aggregate Commitment has not
expired or terminated.  The provisions of Section 2.15, Section 2.16,
Section 2.17, Section 11.03, Section 11.12 and Article X shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Aggregate Commitment or the
termination of this Agreement or any provision hereof.

 

Section 11.06         Counterparts; Integration; Effectiveness.  This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.  Except as provided in Section 5.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic means shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

Section 11.07         Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

92

--------------------------------------------------------------------------------


 

Section 11.08         Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of the
Borrowers against any of and all the obligations of any Credit Party now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured.  The rights of each Lender under
this Section and Section 8.07 are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

 

Section 11.09         GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF
PROCESS.

 

(a)           THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES THEREOF.

 

(b)           EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF ANY UNITED STATES
FEDERAL OR NEW YORK STATE COURT SITTING IN THE BOROUGH OF MANHATTAN, CITY OF NEW
YORK, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT.  EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT
SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY
LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT AGAINST ANY CREDIT PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

(c)           EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO
IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT
FORUM

 

93

--------------------------------------------------------------------------------


 

TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)           EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.01.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW.

 

Section 11.10         WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 11.11         Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

Section 11.12         Confidentiality.  Each of the Administrative Agent, the
Issuing Bank and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority having
jurisdiction over any Lender or any self-regulatory authority or agency
possessing investigative powers and the ability to sanction members for
non-compliance, (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Credit Parties and their obligations, (g) with the consent of the Borrowers
or (h) to the extent such Information (i) becomes publicly available other than
as a result of a breach of this Section or (ii) becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
from a source other than a Credit Party.  For the purposes of this Section,
“Information” means all information received from any Credit Party relating to
any Credit Party

 

94

--------------------------------------------------------------------------------


 

or its business, other than any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by any Credit Party; provided that, in the case of
information received from any Credit Party after the date hereof, such
information is clearly identified at the time of delivery as confidential.  Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

Section 11.13         Interest Rate Limitation.  Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

Section 11.14         USA PATRIOT Act.  Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies each Credit Party that
pursuant to the requirements of the Act, it is required to obtain, verify and
record information that identifies each Credit Party, which information includes
the name and address of each Credit Party and other information that will allow
such Lender to identify each Credit Party in accordance with the Act.  The
Borrowers shall, upon the request of the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender reasonably requires to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.

 

Section 11.15         Original Credit Agreement.  Except as provided in
Section 11.18, upon the Effective Date: (i) all loans, letters of credit, and
other Indebtedness, obligations and liabilities outstanding under the Original
Credit Agreement on such date shall continue to constitute Loans, Letters of
Credit and other Indebtedness, obligations and liabilities under this Agreement,
(ii) the execution and delivery of this Agreement or any of the Loan Documents
hereunder shall not constitute a novation, refinancing or any other fundamental
change in the relationship among the parties and (iii) the Loans, Letters of
Credit, and other Indebtedness, obligations and liabilities outstanding
hereunder, to the extent outstanding under the Original Credit Agreement
immediately prior to the date hereof, shall constitute the same loans, letters
of credit, and other Indebtedness, obligations and liabilities as were
outstanding under the Original Credit Agreement.  Notwithstanding the foregoing
and notwithstanding the release of Antero Midstream pursuant to Section 11.18,
each of the Credit Parties hereby acknowledges that any Indebtedness,
obligations and liabilities of Antero Midstream which by the terms of the
Original

 

95

--------------------------------------------------------------------------------


 

Credit Agreement expressly survive the termination, cancellation or replacement
of the Original Credit Agreement constitute Indebtedness, obligations and
liabilities of the Credit Parties under this Agreement.

 

Section 11.16         Reaffirmation and Grant of Security Interest.  Except as
provided in Section 11.18, each Credit Party hereby (i) confirms that each
Security Document (as defined in the Original Credit Agreement) to which it is a
party or is otherwise bound and all assets, property and interests encumbered
thereby will continue to guarantee or secure, as the case may be, to the fullest
extent possible in accordance with the Loan Documents, the payment and
performance of all Obligations and Guaranteed Liabilities under this Agreement
and the Secured Obligations and Secured Indebtedness (as each such term is
defined in the Security Documents) under the Security Documents, and (ii) grants
to the Administrative Agent for the benefit of the Secured Parties a continuing
Lien on and security interest in and to such Credit Party’s right, title and
interest in, to and under all Collateral as collateral security for the prompt
payment and performance in full when due of the Obligations and Guaranteed
Liabilities under this Agreement and the Secured Obligations and Secured
Indebtedness under the Security Documents (whether at stated maturity, by
acceleration or otherwise) in accordance with the terms thereof.

 

Section 11.17         Reallocation of Commitments and Loans.  The Lenders party
to the Original Credit Agreement have agreed among themselves to reallocate
their respective Commitments (as defined in the Original Credit Agreement) as
contemplated by this Agreement.  On the Effective Date and after giving effect
to such reallocation and adjustment of the Aggregate Commitment, the Commitment
and Applicable Percentage of each Lender shall be as set forth on Schedule 1.01
and each Lender shall own its Applicable Percentage of the outstanding Loans. 
The reallocation and adjustment to the Commitments of each Lender as
contemplated by this Section 11.17 shall be deemed to have been consummated
pursuant to the terms of the Assignment and Assumption attached as Exhibit A
hereto as if each of the Lenders had executed an Assignment and Assumption with
respect to such reallocation and adjustment.  Each Borrower and the
Administrative Agent hereby consent to such reallocation and adjustment of the
Commitments.  The Administrative Agent hereby waives the $3,500 processing and
recordation fee set forth in Section 11.04(b)(ii)(C) with respect to the
assignments and reallocations of the Commitments contemplated by this
Section 11.17.  To the extent requested by any Lender, and in accordance with
Section 2.16, the Borrowers shall pay to such Lender, within the time period
prescribed by Section 2.16, any amounts required to be paid by the Borrowers
under Section 2.16 in the event the payment of any principal of any Eurodollar
Loan or the conversion of any Eurodollar Loan other than on the last day of an
Interest Period applicable thereto is required in connection with the
reallocation contemplated by this Section 11.17.

 

Section 11.18         Release of Antero Midstream.  On the Effective Date, the
Administrative Agent and the Lenders hereby (a) release and discharge Antero
Midstream, from any and all loans, letters of credit, and other Indebtedness,
obligations and liabilities outstanding under the Original Credit Agreement and
any security document or loan document executed in connection therewith, whether
as a primary obligor or as a guarantor, accommodation party, surety or
otherwise, (b) terminate the Midstream Pledge Agreement (as defined in the
Original Credit Agreement), (c) terminate and release any and all Liens granted
by Antero Midstream under the

 

96

--------------------------------------------------------------------------------


 

Original Credit Agreement and any Security Document (as defined in the Original
Credit Agreement) executed in connection therewith, and (d) agree to execute and
deliver to Antero Midstream, at the expense of Antero Midstream, any instruments
or agreements reasonably requested by Antero Midstream to effectuate the
foregoing.

 

[Signature Pages Follow]

 

97

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

BORROWERS:

 

 

 

 

 

ANTERO RESOURCES CORPORATION

 

 

 

 

 

By:

/s/ Alvyn A. Schopp

 

Name:

Alvyn A. Schopp

 

Title:

Treasurer and Vice President,

 

 

Administration and Accounting

 

 

 

 

 

 

ANTERO RESOURCES PICEANCE CORPORATION

 

 

 

 

 

By:

/s/ Alvyn A. Schopp

 

Name:

Alvyn A. Schopp

 

Title:

Treasurer and Vice President,

 

 

Administration and Accounting

 

 

 

 

 

 

ANTERO RESOURCES PIPELINE CORPORATION

 

 

 

 

 

By:

/s/ Alvyn A. Schopp

 

Name:

Alvyn A. Schopp

 

Title:

Treasurer and Vice President,

 

 

Administration and Accounting

 

 

 

 

 

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

 

 

 

 

By:

/s/ Alvyn A. Schopp

 

Name:

Alvyn A. Schopp

 

Title:

Treasurer and Vice President,

 

 

Administration and Accounting

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

RESTRICTED SUBSIDIARIES:

 

 

 

 

 

ANTERO RESOURCES FINANCE CORPORATION

 

 

 

 

 

By:

/s/ Alvyn A. Schopp

 

Name:

Alvyn A. Schopp

 

Title:

Treasurer and Vice President,

 

 

Administration and Accounting

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent, Issuing Bank and a Lender

 

 

 

 

 

By:

/s/ Ryan Fuessel

 

Name:

Ryan Fuessel

 

Title:

Authorized Officer

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A.,

 

as Syndication Agent and a Lender

 

 

 

 

 

By:

/s/ Oleg Kogan

 

Name:

Oleg Kogan

 

Title:

Vice President

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

BANK OF SCOTLAND PLC,

 

as Co-Documentation Agent and a Lender

 

 

 

 

 

By:

/s/ Julia R. Franklin

 

Name:

Julia R. Franklin

 

Title:

Assistant Vice President

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

BNP PARIBAS,

 

as Co-Documentation Agent and a Lender

 

 

 

 

 

By:

/s/ Russel Otts

 

Name:

Russel Otts

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Matthew A. Turner

 

Name:

Matthew A. Turner

 

Title:

Vice President

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

 

as Co-Documentation Agent and a Lender

 

 

 

 

 

By:

/s/ Tom Byargeon

 

Name:

Tom Byargeon

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Michael Willis

 

Name:

Michael Willis

 

Title:

Managing Director

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

 

as Co-Documentation Agent and a Lender

 

 

 

 

 

By:

/s/ Carin Keegan

 

Name:

Carin Keegan

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Enrique Landaeta

 

Name:

Enrique Landaeta

 

Title:

Vice President

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

UNION BANK, N.A.,

 

as Co-Documentation Agent and a Lender

 

 

 

 

 

By:

/s/ Jarrod Bourgeois

 

Name:

Jarrod Bourgeois

 

Title:

Vice President

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC,

 

as a Lender

 

 

 

 

 

By:

/s/ Ann E. Sutton

 

Name:

Ann E. Sutton

 

Title:

Director

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK,

 

as a Lender

 

 

 

 

 

By:

/s/ Greg Smith

 

Name:

Greg Smith

 

Title:

Senior Vice President

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

 

as a Lender

 

 

 

 

 

By:

/s/ Nupur Kumar

 

Name:

Nupur Kumar

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/ Chris Day

 

Name:

Chris Day

 

Title:

Associate

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Todd Coker

 

Name:

Todd Coker

 

Title:

Vice President

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Daria Mahoney

 

Name:

Daria Mahoney

 

Title:

Vice President

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

GUARANTY BANK AND TRUST COMPANY,
as a Lender

 

 

 

 

 

 

 

By:

/s/ Gail J. Nosfinger

 

Name:

Gail J. Nosfinger

 

Title:

Senior Vice President

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------